         Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 1 of 165



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                            ENTERED
                                                                                                                  10/03/2019
                                                           §
In re:                                                     § Chapter 11
                                                           §
EPIC COMPANIES, LLC, et al.                                § Case No. 19-34752
                                                           §
                  Debtors.1                                § (Jointly Administered)
                                                           §

     ORDER (A) APPROVING AUCTION AND BID PROCEDURES, INCLUDING BID
    PROTECTIONS, (B) AUTHORIZING AND SCHEDULING AN AUCTION FOR THE
      SALE OF THE DEBTORS’ ASSETS, AND (C) GRANTING RELATED RELIEF
                           [Related to Docket No. 13]

         The above-referenced debtors and debtors-in-possession (collectively, the “Debtors”) filed

their Emergency Motion (the “Bid Procedures and Sale Motion”)2 (I) for Entry of an Order

(A) Approving Auction and Bid Procedures, Including Bid Protections, (B) Authorizing and

Scheduling an Auction for the Sale of the Debtors’ Assets, and (C) Granting Related Relief; and

(II) for Entry of an Order (A) Approving the Sale of the Debtors’ Assets Free and Clear of All

Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of

Executory Contracts and Unexpired Leases, and (C) Granting Related Relief. This Order

addresses only the request in the Motion for entry of an order approving an auction and bid

procedures, including bid protections, authorizing and scheduling an auction for the sale of the

Debtor’s assets, and granting related relief (the “Relief Requested”).




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
     Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
     Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
     headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.
2
     Except as otherwise provided in this Order, capitalized terms used but not defined herein shall have the meanings
     ascribed to them in the Motion.



8689528v4
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 2 of 165



        The Court has jurisdiction over the Motion and the Relief Requested in the Motion pursuant

to 28 U.S.C. § 1334 and venue is proper in this District pursuant to 11 U.S.C. § 1408. The Motion

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter a final order on

the Motion. The Relief Requested by the Motion related to bid procedures, bid protections, an

auction, and related relief is in the best interests of the Debtors, their estates, creditors,

stakeholders, and other parties in interest and the Debtors gave sufficient and proper notice of the

Motion and related hearings. Upon consideration of the Motion and after hearing and considering

all evidence in support of the Motion during proceedings before this Court, the Court finds that

good cause exists to grant the Relief Requested.

        1.      Pursuant to Bankruptcy Rule 7052, made applicable by Bankruptcy Rule 9014, the

Court makes the following FINDINGS OF FACT AND CONCLUSIONS OF LAW:

             a. With respect to the Relief Requested, notice of the Motion and the hearing was

                sufficient under the circumstances of this case and complied with all applicable

                requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy

                Local Rules. Accordingly, no further notice of the Motion and any related hearings

                or this Order is necessary or required with respect to the Relief Requested.

             b. Subject to the modifications set forth in this Order and the exhibits hereto, the Bid

                Procedures were proposed by the Debtors in good faith with the goal of maximizing

                the value of their assets for the benefit of all creditors of their estates.

             c. The Debtors have demonstrated a compelling and sound business justification both

                in the Motion and on the record at the hearing for the Court to grant the Relief

                Requested in the Motion related to the entry of an order approving the Bid

                Procedures, which justification is incorporated by reference herein.




8689528v4
                                                    2
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 3 of 165



             d. Entry of this Order is (i) a necessary and appropriate inducement to ensure the

                 Stalking Horse Bidder will continue (1) with its initial offer which serves as a

                 “floor” for bidding at the Auction, and (2) to pursue the Stalking Horse Agreement

                 and consummate the transactions contemplated thereby, and (ii) a condition

                 precedent to closing the transactions contemplated by the Stalking Horse

                 Agreement.

             e. All objections, if any, to the Motion that relate to the entry of an order approving

                 the Bid Procedures that have not been withdrawn, waived, or settled as announced

                 to the Court at the hearing on the Bid Procedures or by stipulation filed with the

                 Court are overruled except as otherwise set forth herein.

        IT IS THEREFORE ORDERED THAT:

        1.       Any objections to the Motion that have not been resolved or withdrawn are hereby

overruled on the merits. The Bid Procedures, in the form attached to this Order as Exhibit 1, are

hereby approved and shall be used in connection with the proposed sale of the Assets. The form

of Stalking Horse Agreement, attached to this Order as Exhibit 2, is hereby approved, solely for

the purpose of establishing the stalking horse bid for the Assets, and the Debtors are authorized to

enter into the Stalking Horse Agreement. The form of the Auction Notice, attached to this Order

as Exhibit 3, is hereby approved.

        2.       The Debtor’s granting of the Bid Protections3 pursuant to this Order and the

Stalking Horse Agreement: (a) are of substantial benefit to the Debtors’ estates and creditors and

all parties in interest herein, (b) are fair, reasonable, and appropriate, including in light of the size




3
 As used herein, the term “Bid Protections” refers to the Bid Protections defined in the Motion as modified by this
Order and the Exhibits hereto.



8689528v4
                                                        3
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 4 of 165



and nature of the proposed transactions, including the sale of substantially all of the assets of the

Debtors, and the substantial efforts that have been and will be expended by the Stalking Horse

Bidder, (c) have been negotiated by the parties and their respective advisors at arm’s-length and

in good faith, and (d) are a material inducement for, and a condition necessary to ensure that, the

Stalking Horse Bidder pursues the purchase of substantially all of the assets of the Debtors.

        3.       No party submitting an offer or a competing Qualified Bid to purchase substantially

all of the assets of the Debtors shall be entitled to any expense reimbursement, break-up,

termination, or similar fee or payment.

        4.       The Bid Protections are necessary to maximize the value of the Debtors’ estates.

Without the Bid Protections, the Stalking Horse Bidder would not pursue the purchase of

substantially all of the assets of the Debtors, likely resulting in the Debtors realizing a lower price

for such assets.

        5.       Objections (if any) to approval of a sale to the party submitting the Highest and

Best Bid or to approval of a proposed sale of the Purchased Assets,4 shall be in writing, shall set

forth the name of the objecting party, the basis for the objection and the specific grounds therefor,

and shall be filed with the Court on or before 5:00 p.m. Central Time on November 8, 2019. For

the avoidance of doubt, this includes any objection asserting that such objecting party holds a lien

that is senior or pari passu to the liens of the Prepetition Senior Agent for the Prepetition Senior

Lenders and/or the DIP Agent for the holders of DIP Claims.

        6.       Any objection not filed and served in accordance with the preceding

paragraph shall be deemed waived and shall be forever barred.



4
  Notwithstanding any contrary definition in the Motion or any documents or exhibits attached thereto, the term
“Purchased Assets” has the meaning set forth in the Stalking Horse Agreement attached hereto as Exhibit 2 and
excludes the Excluded Assets listed therein.



8689528v4
                                                      4
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 5 of 165



        7.     The failure of any party to file and serve an objection to the sale as ordered and

directed herein shall be deemed the consent of such party to the granting of the Motion and the

sale and transfer of the Purchased Assets.

        8.     No later than fourteen (14) days prior to the Sale Hearing, the Debtors will file with

the Court and serve on each non-debtor party to an executory contract or unexpired lease a notice

setting forth the amount of cure owed thereunder according to the Debtors’ books and records (the

“Cure Notice”). The Cure Notice shall state the cure amount that the Debtors believe is necessary

to assume such contract or lease pursuant to Bankruptcy Code section 365 (the “Cure Amount”),

and notify each non-debtor party that such party’s lease or contract may be assumed and assigned

to the Stalking Horse Bidder or to the Successful Bidder to be identified at the conclusion of the

Auction. The form of the Cure Notice, attached to this Order as Exhibit 4, is hereby approved.

        9.     No later than seven (7) days prior to the Sale Hearing, any objection to the Cure

Amount must be filed with the Court (the “Cure Objection Deadline”). Any objection to the Cure

Amount must state with specificity what cure the non-debtor party to the executory contract or

unexpired lease believes is required with appropriate documentation in support thereof. If no

objection is timely received, the Cure Amount set forth in the Cure Notice shall be controlling

notwithstanding anything to the contrary in any executory contract, unexpired lease or other

document as of the date of the Cure Notice; the non-debtor party to the executory contract or

unexpired lease shall be deemed to have stipulated that the Cure Amount set forth in the Cure

Notice is correct; the non-debtor party shall be forever barred, estopped and enjoined from

asserting or claiming that any additional amounts are due or other defaults exist, that conditions to

assignment must be satisfied under such contract or lease or that there is any objection or defense

to the assumption and assignment of such contract or lease, including any argument that there exist




8689528v4
                                                 5
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 6 of 165



conditions to assumption and assignment that must be satisfied under such contract or lease or that

any required consent to assignment has not been given.

        10.    The Breakup Fee and Section 10.2 of the Purchase Agreement are hereby approved,

authorized, and binding upon the Debtors and their estates in accordance with the DIP Order (but

for the avoidance of doubt subject to the Carve-Out (as defined in the DIP Order)). The Debtors’

obligation to pay the Breakup Fee shall survive termination of the Stalking Horse Agreement and

shall be payable as provided in the Stalking Horse Agreement and the Bid Procedures. The Debtors

are authorized and directed to pay the Breakup Fee to the Stalking Horse Bidder in accordance

with the terms of and upon satisfaction of the conditions set forth in the Stalking Horse Agreement

and the Bid Procedures without further order of the Bankruptcy Court. For the avoidance of doubt,

the Stalking Horse Bidder is not entitled to payment of the Breakup Fee unless and until (i) the

Debtors accept as the Highest and Best Bid a Qualified Bid of a Qualified Bidder other than the

Stalking Horse Bidder for all of the Purchased Assets; (ii) the Court enters a Final Order approving

the sale to such other Qualified Bidder; and (iii) the sale closes and payment is received.

Notwithstanding anything herein or in the DIP Order to the contrary, the Breakup Fee is not

entitled to superpriority administrative-expense status.

        11.    The Bid Procedures, the Breakup Fee, and the Bid Protections are fair and

reasonable, are reasonably calculated to produce the best and highest offers for the Purchased

Assets, and will confer actual benefits upon the Debtors’ estates. The Bid Procedures and the Bid

Protections represent an exercise of the Debtors’ sound business judgment and will facilitate an

orderly sale process.

        12.    The Debtors are hereby authorized to execute any additional or supplemental

document incident to the relief granted pursuant to this Order.




8689528v4
                                                 6
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 7 of 165



        13.   All non-Debtor contract counterparties reserve any and all rights, claims, objections

and defenses with respect to any assumption, sale and assignment of such contracts.

        14.   Notwithstanding Bankruptcy Rules 6004, 6006, or otherwise, this Order shall be

effective and enforceable immediately upon entry and its provisions shall be self-executing. To

the extent applicable, the stays described in Bankruptcy Rules 6004(h) and 6006(d) are hereby

waived.

        15.   The terms of this Order shall control to the extent of any conflict with the Motion.


     Signed:
Signed:      October 03,
        _____________,   2019.
                       2019
                                     __________________________________________
                                               ____________________________________
                                     DAVID R. JONES
                                               DAVID BANKRUPTCY
                                     UNITED STATES   R. JONES       JUDGE
                                                    UNITED STATES BANKRUPTCY JUDGE




8689528v4
                                                7
Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 8 of 165




                          EXHIBIT 1
            Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 9 of 165



                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                               §
In re:                                                         § Chapter 11
                                                               §
EPIC COMPANIES, LLC,                                           § Case No. 19-34752
                                                               §
                   Debtors.1                                   § (Jointly Administered)
                                                               §

                  BID PROCEDURES FOR THE SALE OF THE DEBTORS’ ASSETS

         On [●], 2019, the United States Bankruptcy Court for the Southern District of Texas (the
  “Court”) entered the Order (A) Approving Auction and Bid Procedures, Including Bid Protections,
  (B) Authorizing And Scheduling An Auction For The Sale Of The Debtors’ Assets; and
  (C) Granting Related Relief [Docket No. __] (the “Bid Procedures Order”),2 which approved the
  Bid Procedures set forth herein. Accordingly, these Bid Procedures set forth the process by which
  the Debtors are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of
  substantially all of the Debtors’ assets.

         1.      Assets to be Sold. The Debtors seek to sell substantially all of their assets, as
  described in the Stalking Horse Agreement attached to the Bid Procedures Order as Exhibit 2 (the
  “Purchased Assets”); except for certain assets excluded as specified in such Stalking Horse
  Agreement (the “Excluded Assets”).3

          2.      Free and Clear of Any and All Claims and Interests. Except as otherwise
  provided in the Stalking Horse Agreement, or another successful bidder’s purchase agreement, all
  of the Debtors’ right, title, and interest in and to the Purchased Assets subject thereto shall be sold
  free and clear of all liens, claims and interests (collectively, the “Encumbrances”) to the maximum
  extent permitted by Section 363 of the Bankruptcy Code (other than Permitted Encumbrances and


  1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
         Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
         Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
         headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.
  2
         All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bid
         Procedures Order or the Stalking Horse Agreement, as applicable.
  3
         Notwithstanding any contrary definitions set forth in the Emergency Motion (I) for Entry of an Order
         (A) Approving Auction and Bid Procedures, Including Bid Protections, (B) Authorizing and Scheduling an
         Auction for the Sale of the Debtors’ Assets, and (C) Granting Related Relief; and (II) for Entry of an Order
         (A) Approving the Sale of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
         (B) Authorizing the Assumption and Assignment of Executory Contracts and Unexpired Leases, and (C) Granting
         Related Relief, including any attachments and exhibits thereto, the definitions of “Purchased Assets” and
         “Excluded Assets” have the meaning attributed to them in the Bid Procedures Order and Exhibit 2 thereto.


  8671678v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 10 of 165



Assumed Liabilities), with such Encumbrances to attach to the proceeds of the Sale with the same
validity and priority as such Encumbrances applied against the Purchased Assets.

       3.     Bid Deadline. On or before 5:00 p.m. Central Time on November 8, 2019 (the “Bid
Deadline”), Qualified Bids must be delivered to (the “Notice Parties”):

                         (1)      The Debtors’ CRO, Attn: Jeffrey Varsalone, G2 Capital Advisors,
                                  535 Boylston St., 11th Floor, Boston, MA 02116,
                                  jvarsalone@g2cap.com;

                         (2)      The Debtors’ proposed counsel, Attn: John F. Higgins, Porter
                                  Hedges LLP, 1000 Main Street, 36th Floor, Houston, Texas 77002,
                                  jhiggins@porterhedges.com;

                         (3)      The Stalking Horse Bidder’s counsel, Attn: Peter Burke, Paul
                                  Hastings LLP, 515 South Flower Street, 25th Floor, Los Angeles,
                                  CA 90071, peterburke@paulhastings.com; and Andrew Tenzer,
                                  Paul Hastings LLP, 200 Park Ave. New York, NY 10166,
                                  andrewtenzer@paulhastings.com; and

                         (4)      The Committee’s4 proposed counsel, Jay H. Ong, Munsch Hardt
                                  Kopf & Harr, P.C., 303 Colorado Street, Suite 2600, Austin, TX
                                  78701, jong@munsch.com; and Christopher D. Johnson and John
                                  Cornwell, Munsch Hardt Kopf & Harr, P.C., 700 Milam Street,
                                  Suite 2700, Houston, TX 77002, cjohnson@munsch.com,
                                  jcornwell@munsch.com.

         4.      Qualified Bidders and Bid Requirements. Only Qualified Bidders may
participate in the bidding process. Except as otherwise set forth in these Bid Procedures, to become
a Qualified Bidder, by the Bid Deadline, a potential bidder must (i) execute and deliver to the
Debtors an acceptable confidentiality agreement prepared by the Debtors (such bidder thereafter
an “Approved Bidder”), (ii) deposit with the Debtors, in cash, 10% of the bidder’s proposed
purchase price on the applicable assets that are the subject of the bidder’s bid (each, “Alternative
Bidder’s Deposit”), which deposit shall be refundable as described below; (iii) submit to the Notice
Parties an unqualified and binding bid in an amount of total consideration that exceeds the
consideration included in the Stalking Horse Agreement for the portion of the Purchased Assets
that is the subject of the bidder’s bid by at least $750,000.00 (provided that, in determining the
value of the Bid, the Debtors, in consultation with the Stalking Horse Bidder and the Committee,
will not be limited to evaluating the dollar value of the consideration but may also consider other
factors including the speed, certainty and value of the proposed transaction), along with an
executed written agreement that is substantially identical to the form of the Stalking Horse
Agreement with a redline showing any changes from such Stalking Horse Agreement, and
(iv) submit to the Debtors financial and other information, including support indicating the
availability of funds to satisfy its purchase price, sufficient to allow the Debtors to make a
reasonable determination as to such bidder’s ability to consummate a sale as contemplated herein
4
 The “Committee” refers to the Official Committee of Unsecured Creditors appointed by the United States Trustee
on or about September 6, 2019.
                                                       2

8671678v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 11 of 165



(each, a “Qualified Bid”). Regardless of whether a potential bidder ultimately becomes an
Approved Bidder or submits a Qualified Bid, the Debtors must promptly provide to the Committee
the following information: (a) the name and contact information for every party that submits a bid;
and (b) the details of their proposed bids.

        5.      Due Diligence. Only Approved Bidders and the Committee shall be eligible to
receive due diligence information and access to the Debtors’ electronic data room and to additional
non-public information regarding the Debtors. The Debtors will provide to each Approved Bidder
and the Committee reasonable due diligence information, as requested by such Approved Bidder
or the Committee in writing, as soon as reasonably practicable after such request, and the Debtors
shall post all written due diligence provided to any Approved Bidder to the Debtors’ electronic
data room, to which the Committee will have complete, unrestricted access. For all Approved
Bidders, the due diligence period will end on the Bid Deadline, and subsequent to the expiration
of the due diligence period, the Debtors shall have no obligation to furnish any due diligence
information. The Debtors shall continue to provide due-diligence and data-room access to the
Committee until the Auction has concluded and the Sale has closed.

         The Debtors shall not furnish any confidential information relating to the Purchased Assets,
liabilities of the Debtors, or the Sale to any person except to (A) an Approved Bidder or to such
Approved Bidder’s duly authorized representatives to the extent expressly permitted by the
applicable Confidentiality Agreement; and (B) the Committee. The Debtors and their advisors
shall coordinate all reasonable requests from Approved Bidders and the Committee for additional
information and due diligence access; provided that the Debtors may decline to provide such
information to Approved Bidders who, at such time and in the Debtors’ reasonable business
judgment after consultation with the Stalking Horse Bidder and the Committee, have not
established, or who have raised doubt, that such Approved Bidder intends in good faith to, or has
the capacity to, consummate the applicable Sale.

         The Debtors also reserve the right to withhold any diligence materials from an Approved
Bidder that the Debtors determine are sensitive after notifying the Approved Bidder requesting
such materials of such determination. Neither the Debtors nor their representatives shall be
obligated to furnish information of any kind whatsoever to any person, other than the Committee,
that is not determined to be an Approved Bidder in accordance with these Bid Procedures.

       6.       Due Diligence from Bidders. Each Approved Bidder/Qualified Bidder shall
comply with all reasonable requests for additional information and due diligence access requested
by the Debtors or their advisors regarding the ability of the Approved Bidder/Qualified Bidder to
consummate the applicable Sale. Failure by an Approved Bidder/Qualified Bidder to comply with
such reasonable requests for additional information and due diligence access may be a basis for
the Debtors to determine, with the consent of the Stalking Horse Bidder and the Committee, that
such bidder is no longer an Approved Bidder/Qualified Bidder or that a bid made by such Qualified
Bidder is not a Qualified Bid.

       The Debtors and each of their respective advisors and representatives shall be obligated to
maintain in confidence any confidential information in accordance with any applicable
Confidentiality Agreement, except as otherwise set forth in these Bid Procedures. Each recipient
of confidential information agrees to use, and to instruct its advisors and representatives to use,
                                                 3

8671678v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 12 of 165



such confidential information only in connection with the evaluation of Bids during the bidding
process or otherwise in connection with these Chapter 11 Cases or in accordance with the terms of
any applicable Confidentiality Agreement.

        Notwithstanding the foregoing and the provisions contained in any applicable
Confidentiality Agreement, the Debtors and their advisors may disclose confidential information:
(i) with the prior written consent of such bidder; (ii) to the applicable bidder; and (iii) as otherwise
required or allowed by any applicable confidentiality agreement with respect to a particular bidder
or other agreement, law, court or other governmental order, or regulation, including, as
appropriate, to regulatory agencies.

        7.     Communications with Qualified Bidders. Notwithstanding anything to the
contrary in these Bid Procedures, all direct communications between and amongst Approved
Bidders or Qualified Bidders shall involve the Debtors and the their advisors. No Approved Bidder
shall communicate with any other potential bidder or Approved Bidder absent (i) prior written
consent from the Debtors and (ii) advance notice to the Committee.

         8.      Notice of Qualified Bidders. Promptly following the bid deadline, the Debtors
shall file a notice with the Court identifying all Qualified Bidders. The Debtors shall serve a copy
of the notice and the corresponding bids on all Qualified Bidders by (a) facsimile or electronic
mail or (b) overnight delivery.

        9.     Stalking Horse Bidder. The Stalking Horse Agreement shall be deemed a
Qualified Bid. The Stalking Horse Bidder is and shall be deemed to be a Qualified Bidder. If no
other Qualified Bids are received, the Stalking Horse Bidder shall be deemed the Highest and Best
Bid (as defined below) for the Assets, and the Debtors shall seek approval of a sale to the Stalking
Horse Bidder on the terms of the Stalking Horse Agreement at the Sale Hearing.

        10.     Breakup Fee. The Debtors shall be authorized and obligated to pay a break-up fee
(as defined below) to the Stalking Horse Bidder if (i) the Debtors accept as the Highest and Best
Bid a Qualified Bid of a Qualified Bidder other than the Stalking Horse Bidder for all of the
Purchased Assets; (ii) the Court enters a Final Order approving the sale to such other Qualified
Bidder; and (iii) the sale closes and payment is received. The break-up fee shall be in the amount
$500,000 (the “Breakup Fee”).

        11.     Auction. If one or more timely Qualified Bids are received by the Bid Deadline, an
auction for the Purchased Assets will be conducted on November 12, 2019, starting at 10:00 a.m.
Central Time at the offices of Porter Hedges LLP, 1000 Main Street, 36th Floor, Houston, Texas
77002. Only Qualified Bidders may participate in the Auction; provided, however, that the
Committee and its advisors may be present and may participate in any manner other than by
bidding on the Purchased Assets. All Qualified Bidders, or their authorized representatives with
authority to bind the Qualified Bidder, must be physically present at the Auction. At the
commencement of the Auction, the Debtors shall announce the bidding order, which shall be based
on various factors including the amount of the Qualified Bidder’s bid (from low to high). Initial
Minimum overbid increments at the Auction shall be in the amount of not less than $250,000.00
cash (the “Initial Minimum Overbid”). Each bid subsequent to the Initial Minimum Overbid shall
be in an incremental amount of not less than $250,000.00. At the Debtors’ discretion, in

                                                   4

8671678v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 13 of 165



consultation with the Stalking Horse Bidder, provided that the Debtors may limit the consultation
rights of the Stalking Horse Bidder if it has submitted a bid, and the Committee, the Debtors can
change or alter the bidding order, the amount of the Initial Minimum Overbid, or any subsequent
overbid amount, and allow or disallow Qualified Bidders to pass in any given round and otherwise
conduct the Auction in a way that they believe will maximize value. For the avoidance of doubt,
except as set forth herein, the Debtors shall not modify any rights or remedies of the Prepetition
Senior Lenders, holders of DIP claims and/or their respective administrative agents as set forth
herein or in the Bid Procedures Order, without the consent of the Prepetition Senior Lenders and
the holders of DIP claims and their respective administrative agents. All bidding for the Purchased
Assets will be concluded at the Auction and there will be no further bidding at the Sale Hearing.

        12.     Selection of the Highest and Best Bid. At the conclusion of the Auction, in
consultation with the Stalking Horse Bidder, provided that the Debtors may limit the consultation
rights of the Stalking Horse Bidder if it has submitted a bid, and the Committee, the Debtors will
announce the highest and/or best Qualified Bid submitted by a Qualified Bidder (the “Successful
Bidder”) and the next highest and/or best Qualified Bid (the “Back-Up Bid”) submitted by a
Qualified Bidder (the “Backup Bidder”) for each applicable Asset Package. The Debtors will seek
approval of the Highest and Best Bid(s) at the Sale Hearing. If for any reason, the Qualified Bidder
submitting the Highest and Best Bid fails to timely consummate the purchase of the Purchased
Assets, the Debtors may seek to consummate a sale based on the Back-Up Bid without further
approval by the Court. A Back-Up Bid and the obligation of the party submitting such bid to
consummate the purchase of the Purchased Assets shall remain open and in full force, including
with respect to the Alternative Bidder’s Deposit, until the close of a sale of the Purchased Assets
to the party making the Highest and Best Bid or the party making the Back-Up Bid.

        13.    Sale Hearing. A hearing to approve a sale based on the Highest and Best Bid shall
take place on November 15, 2019, at [●] in Courtroom 400, on the fourth floor of the United States
Courthouse, 515 Rusk Street, Houston, Texas 77002.

       14.     Deadline to Object to Sale. All objections to the proposed sale must be filed by
November 8, 2019 on or before 5:00 p.m. CT. All objections to the Auction and the selection of
the Successful Bidder at the Auction must be filed by November 13, 2019 on or before 5:00 p.m.
CT.

       15.      Return of Deposits. Within three (3) business days after the conclusion of the
Auction, the Debtors shall return by check or wire the full amount of each Alternative Bidder’s
Deposit submitted by a party that is not selected as submitting either the Highest and Best Bid or
the Back-Up Bid for the Assets. If the sale of the Purchased Assets is consummated with the party
submitting the Highest and Best Bid, the Alternative Bidder’s Deposit of the party that is declared
the Back-Up Bid shall be returned by check or wire transfer within three business days after the
closing of the sale to the party submitting the Highest and Best Bid.

       16.     Right to Credit Bid. For purposes hereof, the Stalking Horse Bidder shall be
deemed to be an Approved Bidder, and its credit bid shall be a Qualified Bid. The Stalking Horse
Bidder shall not have to provide a deposit and is deemed an Approved Bidder without making a



                                                 5

8671678v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 14 of 165



deposit. For the avoidance of doubt, subject to the Challenge Deadline in the DIP Order,5 the
Prepetition Senior Agent for the Prepetition Senior Lenders and the DIP Agent for the holders of
DIP claims are each authorized to credit bid any portion and up to the entire amount of their
respective outstanding secured claims, pursuant to section 363(k) of the Bankruptcy Code
including through the Stalking Horse Agreement; provided, however, that the Prepetition Senior
Agent for the Prepetition Senior Lenders may not credit bid any portion of any prepetition secured
claims unless and until the DIP Agent has credit bid the full amount of the DIP claims.
Furthermore, subject to the same limitations, such agents are authorized to submit a joint bid
(which joint bid may be a credit bid in whole or in part).

        17.     Notice of Bid Procedures, Auction, and Sale Hearing. On the next business day
following the entry of the Bid Procedures Order, the Debtors will serve by first-class mail a copy
of the Order and a notice containing the date of the Bid Deadline, Auction, the Sale Hearing, and
the deadline to file objections to the sale to: (a) the U.S. Trustee; (b) the Debtors’ 30 largest
unsecured creditors on a consolidated basis; (c) the United States Attorney’s Office for the
Southern District of Texas; (d) counsel for the Stalking Horse Bidder; (e) the Internal Revenue
Service; (f) any party that has requested notice pursuant to Bankruptcy Rule 2002 as of the time
of service; and (g) any party required to be served under Bankruptcy Local Rule 9013-1(d); (h) any
party known to have asserted a Lien on the Purchased Assets; and (i) all known affected federal,
state, and local regulatory, and taxing authorities. Such notice shall be sufficient and proper notice
of the sale with respect to known interested parties.

Dated: Houston, Texas
       October __, 2019

                                                             PORTER HEDGES LLP

                                                    By:       /s/ John F. Higgins
                                                             John F. Higgins (TX 09597500)
                                                             M. Shane Johnson (TX 24083263)
                                                             Genevieve M. Graham (TX 24085340)
                                                             1000 Main Street, 36th Floor
                                                             Houston, Texas 77002
                                                             Telephone: (713) 226-6000
                                                             Fax: (713) 226-6248

                                                             PROPOSED COUNSEL FOR DEBTORS
                                                             AND DEBTORS IN POSSESSION




5
 “DIP Order” shall mean the Final Order (I) Authorizing Debtors to (A) Obtain Postpetition Secured Financing
Pursuant to Section 364 of Bankruptcy Code and (B) Utilize Cash Collateral, (II) Granting Liens and Superpriority
Administrative Expense Claims, (III) Granting Adequate Protection, (IV) Modifying Automatic Stay, and (V) Granting
Related Relief [Docket No. ___].
                                                        6

8671678v8
Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 15 of 165




                          EXHIBIT 2
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 16 of 165




                              ASSET PURCHASE AGREEMENT

                                           Dated

                                      October [•], 2019

                                     BY AND AMONG

                            EPIC APPLIED TECHNOLOGIES, LLC,

                                  EPIC COMPANIES, LLC,

                           EPIC DIVING & MARINE SERVICES, LLC,

                                            and


                            WHITE OAK GLOBAL ADVISORS, LLC




LEGAL_US_W # 99544650.15
                                                                       8951700v8
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 17 of 165


                                                      TABLE OF CONTENTS

                                                                                                                                                    Page

ARTICLE I . CONSTRUCTION; DEFINITIONS.................................................................................. 2

           Section 1.1           Definitions ............................................................................................................. 2

           Section 1.2           Other Definitions ................................................................................................... 8

           Section 1.3           Construction ........................................................................................................... 8

ARTICLE II . PURCHASE AND SALE .................................................................................................. 9

           Section 2.1           Agreement to Purchase and Sell ............................................................................ 9

           Section 2.2           Excluded Assets ................................................................................................... 10

           Section 2.3           Assumed Liabilities. . .......................................................................................... 10

ARTICLE III . CLOSING ....................................................................................................................... 11

           Section 3.1           Closing ................................................................................................................. 11

ARTICLE IV . PURCHASE PRICE; CONSIDERATION PAID AT CLOSING ............................. 11

           Section 4.1           Purchase Price ...................................................................................................... 11

           Section 4.2           Allocation of Purchase Price................................................................................ 11

ARTICLE V . REPRESENTATIONS AND WARRANTIES OF THE SELLERS ........................... 12

           Section 5.1           Organization ........................................................................................................ 12

           Section 5.2           Authorization ....................................................................................................... 12

           Section 5.3           No Conflicts, Consents ........................................................................................ 12

           Section 5.4           Legal Proceedings ................................................................................................ 12

           Section 5.5           Brokers, Finders and Investment Bankers ........................................................... 12

ARTICLE VI . REPRESENTATIONS AND WARRANTIES OF BUYER ....................................... 13

           Section 6.1           Organization ........................................................................................................ 13

           Section 6.2           Authorization ....................................................................................................... 13

           Section 6.3           No Conflicts, Consents ........................................................................................ 13

           Section 6.4           Legal Proceedings ................................................................................................ 13

           Section 6.5           Brokers, Finders and Investment Bankers ........................................................... 13
                                                                          -i-
LEGAL_US_W # 99544650.15
                                                                                                                                                8951700v8
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 18 of 165


                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                                Page

          Section 6.6          Credit Bid Direction............................................................................................. 13

ARTICLE VII . BANKRUPTCY COURT MATTERS ........................................................................ 13

          Section 7.1          Auction Matters ................................................................................................... 13

          Section 7.2          Cure Costs ............................................................................................................ 14

          Section 7.3          Sale Order and other Bankruptcy Actions ........................................................... 14

ARTICLE VIII . COVENANTS .............................................................................................................. 15

          Section 8.1          Further Assurances; Wrong Pockets; Accounts ................................................... 15

          Section 8.2          Public Announcements ........................................................................................ 15

          Section 8.3          DIP Facility .......................................................................................................... 15

ARTICLE IX . CONDITIONS TO CLOSING ...................................................................................... 15

          Section 9.1          Conditions Precedent to the Obligations of the Buyer and the Sellers ................ 15

          Section 9.2          Conditions Precedent to the Obligations of the Buyer......................................... 16

          Section 9.3          Conditions Precedent to the Obligations of the Sellers........................................ 16

          Section 9.4          Waiver of Conditions ........................................................................................... 17

          Section 9.5          Sellers Deliveries at Closing ................................................................................ 17

          Section 9.6          Buyer Deliveries at Closing ................................................................................. 17

ARTICLE X . TERMINATION .............................................................................................................. 17

          Section 10.1         Termination of Agreement................................................................................... 17

          Section 10.2         Breakup Fee ......................................................................................................... 19

          Section 10.3         Effect of Termination........................................................................................... 19

ARTICLE XI . AS-IS SALE; WARRANTY DISCLAIMER. .............................................................. 19

          Section 11.1         AS-IS Sale ........................................................................................................... 19

          Section 11.2         AS-IS, Where is Disclaimer................................................................................. 20

          Section 11.3         Buyer Inspection Disclaimer ............................................................................... 20



                                                                       -ii-
LEGAL_US_W # 99544650.15
                                                                                                                                            8951700v8
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 19 of 165


                                                TABLE OF CONTENTS
                                                     (continued)
                                                                                                                                              Page

ARTICLE XII MISCELLANEOUS PROVISIONS ............................................................................. 20

        Section 12.1       Notices ................................................................................................................. 20

        Section 12.2       Severability, Equitable Relief .............................................................................. 21

        Section 12.3       Descriptive Headings ........................................................................................... 21

        Section 12.4       Jurisdiction and Exclusive Venue ........................................................................ 21

        Section 12.5       Governing Law; WAIVER OF JURY TRIAL .................................................... 22

        Section 12.6       Counterparts ......................................................................................................... 22

        Section 12.7       Assignment; Beneficiaries ................................................................................... 22

        Section 12.8       Tax Matters .......................................................................................................... 23

        Section 12.9       Amendment; Waiver ............................................................................................ 23

        Section 12.10      Entire Agreement ................................................................................................. 23

        Section 12.11      Cooperation on Other Matters ............................................................................. 23

        Section 12.12      Non-Survival of Representations and Warranties and Certain Covenants .......... 24




                                                                   -iii-
LEGAL_US_W # 99544650.15
                                                                                                                                          8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 20 of 165




LIST OF EXHIBITS

Exhibit A       Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit B       Bid Procedures Order

Exhibit C       Sale Order

LIST OF SCHEDULES

Schedule 2.1                   Purchased Assets




                                                  -iv-
LEGAL_US_W # 99544650.15
                                                                               8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 21 of 165



                                  ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT (as amended, restated, supplemented or otherwise
modified in accordance with Section 12.9, this “Agreement”) is made and entered into as of October [•],
2019 (the “Agreement Date”), by and among White Oak Global Advisors, LLC, a Delaware limited liability
company, as administrative agent under both the Prepetition Credit Agreement and the DIP Facility (in such
capacity “Senior Agent”) or an entity designated by Senior Agent to acquire the Purchased Assets
(collectively, the “Buyer”), on the one hand, and Epic Applied Technologies, LLC, a Delaware limited
liability company, Epic Companies, LLC, a Delaware limited liability company, and Epic Diving & Marine
Services, LLC, a Delaware limited liability company (each a “Seller” and collectively the “Sellers”), on the
other hand. The Buyer and the Sellers are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.” All capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in Article I.

                                               RECITALS

        WHEREAS, on August 26, 2019 (the “Petition Date”), the Sellers and certain of their affiliates and
subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under Chapter 11 of Title 11,
United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) (the Sellers chapter 11 cases being jointly
administered in respect of such filing, the “Bankruptcy Case”);

        WHEREAS, on August 2, 2019, an involuntary petition under chapter 7 of the Bankruptcy Code
(the “Involuntary Petition”) was filed against Epic Companies, LLC (“Epic”) in the United States
Bankruptcy Court for the Eastern District of Louisiana (the “Louisiana Bankruptcy Court”);

         WHEREAS, Epic has filed a motion in the Louisiana Bankruptcy Court to dismiss the Involuntary
Petition, or in the alternative to transfer venue over the Involuntary Petition from the Louisiana Bankruptcy
Court to the Bankruptcy Court;

        WHEREAS, each of the Sellers will continue to manage its properties and operate its businesses
as “debtor-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the
applicable provisions of the Bankruptcy Code;

         WHEREAS, the Buyer desires to purchase the Purchased Assets (as defined below) from the
Sellers, and the Sellers desire to sell, convey, assign and transfer to the Buyer the Purchased Assets, in a
sale authorized by the Bankruptcy Court pursuant to, inter alia, sections 105, 363, and 365 of the
Bankruptcy Code, all on the terms and subject to the conditions set forth in this Agreement and the Sale
Order;

        WHEREAS, the Purchased Assets shall be purchased and assumed by the Buyer pursuant to the
Sale Order approving such sale, free and clear of all encumbrances, pursuant to sections 105, 363, and 365
of the Bankruptcy Code, and Rules 6004 and 6006 of the Federal Rules of Bankruptcy Procedure, which
Sale Order will include the authorization for the assumption by the Sellers and assignment by the Sellers to
the Buyer of various Assigned Contracts and the respective liabilities thereunder in accordance with Section
365 of the Bankruptcy Code, all in the manner and subject to the terms and conditions set forth in this
Agreement and the Sale Order and in accordance with other applicable provisions of the Bankruptcy Code
and the Federal Rules of Bankruptcy Procedure and the local rules for the Bankruptcy Court (together, the
“Bankruptcy Rules”);


                                                     1
LEGAL_US_W # 99544650.15
                                                                                                    8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 22 of 165




         WHEREAS, subject to permitted liens, if any, under the Prepetition Senior Credit Documents and
any successful challenge brought prior to the Challenge Deadline (as defined in the Financing Order), the
Buyer holds a (i) perfected first priority senior secured priming lien securing all obligations under the DIP
Facility, and (ii) Prepetition Senior Credit Agreement Liens (as defined in the Financing Order) securing
the Prepetition Senior Credit Agreement Indebtedness, on certain assets of the Sellers (collectively, the
“Encumbered Assets”);

        WHEREAS, the Buyer, in consideration of the Purchased Assets and in satisfaction of the
Encumbrances thereon, desires to credit bid, for the benefit of and on behalf of the holders of DIP
Obligations and Prepetition Senior Credit Agreement Indebtedness, the outstanding DIP Obligations under
the DIP Facility and, as applicable, all or a portion of the outstanding Prepetition Senior Credit Agreement
Indebtedness pursuant to section 363(k) of the Bankruptcy Code, the Bid Procedures Order, and the Sale
Order (collectively, the “Credit Bid”) with respect to the assets that are the Encumbered Assets;

         WHEREAS, the execution and delivery of this Agreement and the Sellers’ ability to consummate
the transactions set forth in this Agreement are subject to, among other things, the entry of the Sale Order
under, inter alia, sections 363 and 365 of the Bankruptcy Code, as further set forth herein, and the Parties
desire to consummate the proposed transaction as promptly as practicable after the Bankruptcy Court enters
the Sale Order;

        WHEREAS, the Sellers own all of the Purchased Assets (as defined herein);

        NOW, THEREFORE, in consideration of the foregoing and of the mutual representations,
warranties, covenants and agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the Parties hereby agree as follows:

                                            ARTICLE I.
                                     CONSTRUCTION; DEFINITIONS

        Section 1.1        Definitions. The following terms, as used herein, have the following meanings:

        “Affiliate” means with respect to any Person, any other Person that, directly or indirectly, through
one or more intermediaries, Controls, is Controlled by or is under common Control with such Person.

         “Alternative Transaction” means any transaction (or series of transactions), whether direct or
indirect, concerning a sale, merger, acquisition, issuance, financing, recapitalization, reorganization,
liquidation or other disposition of any Sellers or any portion of the equity interests or all or any material
portion of the Purchased Assets (in any form of transaction, whether by merger, sale of assets or equity or
otherwise), in each case other than to the Buyer or its Affiliates.

        “Assets” means all assets, properties and rights of every kind (whether tangible or intangible),
including real and personal property and Intellectual Property.

        “Auction” has the meaning set forth in the Bid Procedures.

        “Bid Deadline” has the meaning set forth in the Bid Procedures.

        “Bid Procedures” means the bid procedures attached hereto as Exhibit B.

                                                      2
LEGAL_US_W # 99544650.15
                                                                                                    8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 23 of 165




         “Bid Procedures Order” means an order of the Bankruptcy Court, in form and substance satisfactory
to the Buyer in its sole discretion: (i) establishing bidding procedures substantially in the form attached
hereto as Exhibit B to be employed in connection with the proposed sale of the Purchased Assets, including,
without limitation, establishing the right of the Buyer to credit bid all obligations of the Debtors under the
DIP Facility and all or a portion of the Prepetition Senior Credit Agreement; (ii) approving this Agreement
as a “stalking horse” purchase agreement; (iii) establishing procedures relating to the assumption and
assignment of executory contracts and unexpired leases; (iv) approving the form and manner of the sale of
the Encumbered Assets, cure of defaults under executory contracts and other notices; and (v) establishing
a date for the Auction and a hearing date for consideration of the entry of the Sale Order.

      “Business Day” means any day except Saturday, Sunday or any day on which banks in New York,
New York are required or authorized by Law to close.

        “Code” means the U.S. Internal Revenue Code of 1986, as amended.

        “Committee” means the Official Committee of Unsecured Creditors appointed by the Office of the
United States Trustee in the Bankruptcy Case.

         “Confidential Information” means (a) any confidential, non-public and/or proprietary information
with respect to the Purchased Assets, including any related operations, clients, customers, prospects,
personnel, properties, processes and products, financial, technical, commercial and other information
(regardless of the form or format of the information or the manner or media in or through which it is
provided to or otherwise obtained by the Sellers or its Representative), any confidentiality or non-disclosure
Contracts that the Sellers or its Representative have executed with other potential buyers of the Purchased
Assets, and the existence and terms of any Transaction Document and (b) any analyses, compilations,
studies, notes, copies, memoranda or other documents prepared by or for the Sellers or its Representative,
to the extent they contain or show such information; provided that “Confidential Information” shall not
include information that was or becomes generally available to the public other than as a result of any direct
or indirect act or omission by the Sellers or its Representative.

        “Consent” means any approval, authorization, license, permission, waiver or consent from any
Person other than a Governmental Entity.

         “Contract” means any (a) contract, agreement, click-through terms, obligation, promise,
commitment or undertaking that is or purports by its terms to be legally binding and (b) bid, proposal or
offer, in each case capable of acceptance, which, if accepted, would result in a legally binding commitment
(in each of (a) and (b), whether written, electronic or oral and whether express or implied).

         “Control” (including the terms “Controlled by” and “under common Control with”) means, as used
with respect to any Person, possession of the power or authority, directly or indirectly, to direct or cause
the direction of management and policies of such Person, whether through the ownership of voting equity,
as trustee or executor, by Contract or otherwise.

        “Copyrights” means any and all of the following, and all rights arising out of or associated
therewith, in each case, in any jurisdiction in the world: original works of authorship (whether
copyrightable or not); copyrights, including unregistered and common law rights therein; moral or
economic rights of authors; copyright registrations; and applications to register copyrights.

        “DIP Facility” means the Senior Secured Super-Priority Priming Debtor-In-Possession Loan and
Security Agreement, dated as of August 27, 2019, among Epic, EPIC DIVING & MARINE SERVICES,
                                                      3
LEGAL_US_W # 99544650.15
                                                                                                     8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 24 of 165




LLC, a Delaware limited liability company (“Epic Diving”), EPIC APPLIED TECHNOLOGIES, LLC, a
Delaware limited liability company, each as “Borrowers” thereunder, EPIC SPECIALTY SERVICES,
LLC, a Delaware limited liability company, EPIC SAN FRANCISCO SHIPYARD, LLC, a Virginia limited
liability company, ZUMA ROCK ENERGY SERVICES, LLC, a Texas limited liability company, and
EPIC ALABAMA STEEL, LLC, a Delaware limited liability company, each as “Guarantors” thereunder,
the several entities from time to time party thereto as Lenders, and White Oak Global Advisors, LLC, a
Delaware limited liability company, as administrative agent for the “Lending Parties” (as defined therein),
as amended, restated, amended and restated, supplemented or otherwise modified from time to time.

        “DIP Obligations” has the meaning ascribed to it in the Financing Order.

         “Encumbrances” means any pledges, liens, licenses, rights of possession, security interests,
restrictions, encumbrances, charges, title retention, conditional sale or other security arrangements of any
nature whatsoever.

        “Epic” has the meaning ascribed to it in the recitals hereto.

        “Epic Group” means collectively, Epic and its affiliates and subsidiaries.

         “Equity Interests” means capital stock, share capital or other equity interests, including any
securities or instruments convertible or exchangeable into, or exercisable for, capital stock or other equity
interests, or any securities or arrangements that track or mirror the economics of equity interests, including
any phantom equity or profit-sharing plans.

         “Final Order” means an order or judgment of the Bankruptcy Court or any other court of competent
jurisdiction entered by the clerk of the Bankruptcy Court or such other court on the docket in the Sellers’
Bankruptcy Case or the docket of such other court, which is and remains in full force and effect, has not
been modified, amended, reversed, vacated or stayed and as to which (a) the time to appeal, petition for
certiorari, or move for a new trial, reargument or rehearing has expired and as to which no appeal, petition
for certiorari or motion for new trial, reargument or rehearing shall then be pending or (b) if an appeal, writ
of certiorari, new trial, reargument or rehearing thereof has been sought, such order or judgment of the
Bankruptcy Court or other court of competent jurisdiction shall have been affirmed by the highest court to
which such order was appealed, or certiorari shall have been denied, or a new trial, reargument or rehearing
shall have been denied or resulted in no modification of such order, and the time to take any further appeal,
petition for certiorari or move for a new trial, reargument or rehearing shall have expired, as a result of
which such order shall have become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy
Procedure; provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules, may be filed relating to such order, shall not cause such
order not to be a Final Order.

        “Financing Order” means the interim order and the final order entered by the Bankruptcy Court
authorizing and approving entry into the DIP Facility by the Debtors.

         “Governmental Entity” means the United States, Mexico and any other sovereign nation or city-
state, governmental or regulatory entity, and any state or other political subdivision thereof and any other
individual, body or entity exercising or having the authority to exercise under the Laws thereof any
executive, legislative, judicial, regulatory or administrative functions of or pertaining to government,
including any government authority, agency, organization, department, bureau, office, board, court,
commission or instrumentality, tribunal, or arbitral body, whether federal, state, provincial, local, municipal
or foreign, and any arbitrator or arbitration panel with proper authority and jurisdiction under such Laws.
                                                      4
LEGAL_US_W # 99544650.15
                                                                                                      8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 25 of 165




          “Intellectual Property” means any and all of the following, and all rights arising out of or associated
therewith, in each case in any jurisdiction in the world: (a) Patents; (b) Copyrights; (c) Trademarks; (d)
Trade Secrets; (e) rights to use the names, likenesses and other personal characteristics of any individual,
including rights of privacy and publicity; (f) all other intellectual property or industrial property rights; and
(g) all rights associated with any of the foregoing, including the right to sue and collect for past or future
infringement, misappropriation or other unauthorized use thereof, any and all corresponding rights that,
now or hereafter, may be secured throughout the world, and all goodwill associated or arising in connection
with any of the foregoing, including any of the foregoing that protect or are embodied in Software.

        “IRS” means the U.S. Internal Revenue Service.

        “Knowledge” means (i) with respect to the Sellers, the actual knowledge (without any duty of
inquiry) of any of the following individuals: Kelton C. Tonn, and (ii) with respect to the Buyer, the actual
knowledge (without any duty of inquiry) of any of the following individuals: Tom Finnigan.

        “Law” means any and all laws (including common laws), constitutions, statutes, rules, codes,
regulations, restrictions, ordinances, standards, guidelines and any other legislation enacted, promulgated
or prescribed by or under the authority of any Governmental Entities, including all Orders and the terms of
any Permits.

        “Legal Proceeding” means any claim, proceeding or examination commenced, brought, conducted
or heard by or before any court or other Governmental Entity.

        “Liabilities” means any and all debts, liabilities, guarantees, assurances, commitments and
obligations of any kind or nature, whether fixed, contingent or absolute, asserted or unasserted, known or
unknown, liquidated or unliquidated, matured or unmatured, due or to become due, disputed or undisputed,
accrued or not accrued, and whenever and however arising (including whether arising by operation of Law,
or out of any Contract or tort based on negligence or strict liability), including any liability for Taxes.

        “Order” means any award, decision, injunction, judgment, writ, decree, ruling, subpoena, verdict
or other order entered, issued, made or rendered by any Governmental Entity acting in its official capacity
as such, including any Order entered by the Bankruptcy Court in the Bankruptcy Case (including the Sale
Order).

         “Organizational Documents” means, with respect to any Person, such Person’s (a) certificate or
articles of incorporation or formation, (b) bylaws, (c) limited liability company agreement or operating
agreement, and/or (d) other formation, constituent or governing documents, as applicable, in each case, as
amended, restated, supplemented or otherwise modified.

         “Patents” means any and all of the following, and all rights arising out of or associated therewith,
in each case, in any jurisdiction in the world: patents and patent applications (including reissues, re-
examinations, divisions, substitutions, renewals, extensions, provisionals, continuations and continuations-
in-part); inventions (whether or not patentable and whether or not reduced to practice); invention
disclosures; inventor’s certificates; moral or economic rights of inventors; industrial designs; and any
similar or equivalent statutory rights with respect to the protection of inventions and all registrations and
applications therefor.

         “Permit” means any license, permit, consent, ratification, waiver, permission, variance, clearance,
registration, qualification, certificate, approval, or authorization, in each case granted, given, issued or

                                                       5
LEGAL_US_W # 99544650.15
                                                                                                        8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 26 of 165




otherwise made available by or under the lawful authority of any Governmental Entity or pursuant to any
Law.

         “Permitted Encumbrances” means liens arising under equipment leases with third parties entered
into in the ordinary course of business with respect to which a Seller is the lessee.

         “Person” means any individual, corporation, partnership, joint venture, limited liability company,
trust, unincorporated organization, other entity or Governmental Entity

        “Prepetition Credit Agreement Indebtedness” means the Prepetition Senior Credit Agreement
Indebtedness and the Prepetition Junior Credit Agreement Indebtedness.

         “Prepetition Junior Credit Agreement Indebtedness” has the meaning ascribed to it in the Financing
Order.

         “Prepetition Senior Credit Agreement” has the meaning ascribed to it in the Financing Order.

         “Prepetition Senior Credit Agreement Indebtedness” has the meaning ascribed to it in the Financing
Order.

         “Prepetition Senior Credit Documents” has the meaning ascribed to it in the Financing Order.

         “Representative” means, with respect to a particular Person, any director, manager, member,
officer, employee, agent, consultant, advisor, Affiliate, financing source or other representative of such
Person, including legal counsel, auditors, accountants and financial advisors.

          “Sale Motion” means a motion of the Debtors seeking, among other things, entry of the Sale Order
filed in the Bankruptcy Case.

        “Sale Order” means an order of the Bankruptcy Court, substantially in the form attached hereto as
Exhibit C, or as otherwise expressly approved by the Buyer in its sole discretion, approving this Agreement
and authorizing and directing the Sellers to consummate the transactions contemplated by this Agreement
(including, but not limited to, the assumption and assignment of the Assigned Contracts) under sections
105, 363, and 365 of the Bankruptcy Code.

          “Software” means any and all software of any type (including programs, applications, middleware,
utilities, tools, drivers, firmware, microcode, scripts, batch files, JCL files, instruction sets and macros) and
in any form (including source code, object code and executable code), databases and associated data,
documentation related to any of the foregoing, and all rights arising out of or associated with any of the
foregoing, in each case in any jurisdiction in the world.

        “Tax” or “Taxes” (and, with correlative meaning, “Taxable”) means (a) a tax or taxes of any kind
or nature whatsoever, or however denominated, all assessments, charges, duties, fees, levies, imposts,
license and registration fees, and other governmental charges, including any national, federal, provincial,
municipal, state, local or foreign income, profits, alternative minimum, accumulated earnings, personal
holding company, net worth, registration, environmental, general business, business and occupation,
franchise, margin, capital stock, real property, personal property, tangible and intangible, withholding,
employment, payroll, employee tax, social security (or similar), social contribution, unemployment
compensation, disability, transfer (including real property transfer or gains), conveyance, sales, use, excise,
duty, levy, impost, severance, production, unclaimed property, escheat, stamp duty, gross receipts, goods
                                                       6
LEGAL_US_W # 99544650.15
                                                                                                        8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 27 of 165




and services, value-added, ad valorem, alternative or add-on, premium, windfall profit, customs, any
withholding or contribution of or on account of any of the foregoing, and all other taxes of any kind for
which any Seller (with respect to the Purchased Assets) may have any liability imposed by any
Governmental Entity, whether disputed or not, including any estimated tax, charges, surcharges, interest,
additions to tax, fines, penalties or additional amounts in respect of the foregoing, whether computed on a
separate or consolidated, unitary or combined basis, imposed by any Governmental Entity, (b) any Liability
for payment for amounts described in clause (a) whether as a result of transferee liability, joint and several
liability for being a member of an affiliated, consolidated, combined, or unitary or other group (defined
within the meaning of Section 1504(a) of the Code or any similar provision of foreign, state or local
applicable Law) for any period, or payable by reason of contract, assumption, operation of law, or
otherwise, and (c) any Liability for the payment of amounts described in clause (a) or (b) as a result of any
Tax sharing, Tax indemnity, or Tax allocation agreement or any other express or implied agreement to pay
or indemnify any other Person.

        “Tax Authority” means any Governmental Entity having the power to regulate, impose or collect
Taxes, including the IRS, and any state, local, municipal, or foreign department of revenue.

        “Tax Return” means any report, return, estimate, statement, notice, form, declaration, claim for
refund, Tax election or other document filed or required to be filed with any Tax Authority relating to any
Tax, including any schedule or attachment thereto and any amendment thereof.

        “Third Party” means any Person other than the Parties.

        “Trade Secrets” means any and all of the following, and all rights associated therewith, in each
case, in any jurisdiction in the world: trade secrets; know-how; show-how; and other confidential or
proprietary information and all embodiments or fixations thereof and related documentation; in each case
in any form or medium, and which in each case may include research and development plans or results,
formulas, compositions, manufacturing and production processes and techniques, manufacturing plans,
setup methodologies, facilities and process flow, technical data, designs, drawings, specifications,
inventions (whether or not reduced to practice), models, prototypes, customer and supplier lists and
preferences, pricing and cost information, financial reports and information, and business and marketing
plans and proposals, in each case to the extent any of the foregoing derives economic value (actual or
potential) from not being generally known to other persons who can obtain economic value from its
disclosure or use.

        “Trademarks” means any and all of the following, and all rights arising out of or associated
therewith, in each case, in any jurisdiction in the world: trademarks; service marks; certification marks;
trade names; corporate names; company names; business names; fictitious business names; trade styles;
domain names; uniform resource locators (URLs); social media accounts; logos; trade dress; and other
protectable indicia of source or origin, including unregistered and common law rights in the foregoing; all
goodwill associated with each of the foregoing; and all registrations of and applications to register any of
the foregoing.

         “Transaction Documents” means this Agreement, together with all Exhibits and Schedules hereto,
the Bill of Sale and Assignment and Assumption Agreement, Sale Order and every other Contract,
certificate, instrument and document executed and delivered at or prior to the Closing in accordance with
Section 9.5 and Section 9.6.

      “Transactions” means the transactions contemplated by this Agreement and the other Transaction
Documents.
                                                      7
LEGAL_US_W # 99544650.15
                                                                                                     8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 28 of 165




        “United States” and “U.S.” each means the United States of America.

        Section 1.2           Other Definitions. Each of the following terms is defined in the Section set forth
opposite such term:

        Term

        Agreement ................................................................................................... Preamble
        Agreement Date .......................................................................................... Preamble
        Allocation Schedule……………………………………………………….Section 4.2
        Assigned Contracts………………………………………………….......... Section 2.1(a)
        Assumed Liabilities………………………………………………………..Section 2.3
        Bankruptcy Case……………………………………………………. ........ Recitals
        Bankruptcy Code…………………………………………………… ......... Recitals
        Bankruptcy Court…………………………………………………… ........ Recitals
        Bankruptcy Rules…………………………………………………… ........ Recitals
        Bill of Sale and Assignment and Assumption Agreement .......................... Section 9.5(a)
        Breakup Fee……………………………………………………………….Section 10.2(a)
        Buyer ........................................................................................................... Preamble
        Chosen Courts ............................................................................................. Section 12.4
        Closing ........................................................................................................ Section 3.1
        Closing Date ............................................................................................... Section 3.1
        Credit Bid…………………………………………………………... ......... Recitals
        Debt Assumption…………………………………………………………..Section 4.1(a)
        Debtors……………………………………………………………... ......... Recitals
        Encumbered Assets………………………………………………… ......... Recitals
        Excluded Assets .......................................................................................... Section 2.2
        Parties/Party ................................................................................................ Preamble
        Purchase Price ............................................................................................. Section 4.1
        Purchased Assets......................................................................................... Section 2.1
        Seller ........................................................................................................... Preamble


        Section 1.3           Construction. For purposes of this Agreement:

         (a)     The masculine gender shall include the feminine and neuter genders, the feminine gender
shall include the masculine and neuter genders, and the neuter gender shall include masculine and feminine
genders.

         (b)     The words “include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be interpreted as though followed by the words “without limitation,”
and shall not be construed to restrict the meaning of any preceding word or statement to the specific or
similar items or matters immediately following it.

        (c)    Except as otherwise indicated, all references in this Agreement to “Schedules,” “Articles,”
“Sections” and “Exhibits” are intended to refer to Schedules, Articles, Sections and Exhibits to this
Agreement.

      (d)      The terms “hereof,” “hereunder,” “herein” and variations thereof shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
                                                                      8
LEGAL_US_W # 99544650.15
                                                                                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 29 of 165




        (e)      References to any Person are also to its successors and assigns.

        (f)    All amounts of currency in this Agreement are expressed in United States Dollars unless
otherwise expressly provided.

        (g)      Each Party has participated in the drafting of this Agreement, which each Party
acknowledges is the result of extensive negotiations between the Parties, and, consequently, this Agreement
shall be interpreted without reference to any rule or precept of Law to the effect that any ambiguity in a
document be construed against the drafter.

        (h)      References to “writing,” “written” and variations thereof include any manner of
representing or manifesting words in a legible form (including on an electronic or visual display screen) or
other non-transitory form.

        (i)    Reference to any Law means such Law as in effect from time to time, including all past
and future amendments, all successor Laws, and all rules and regulations promulgated thereunder.

        (j)      Except as otherwise indicated, all references to Contracts include all amendments thereto
effected in accordance with the terms thereof or otherwise effective.

         (k)      References to “days” mean calendar days unless Business Days are expressly specified.
When calculating the period of time before which, within which or following which any act is to be done
or step taken pursuant to this Agreement, the date that is referenced in the beginning or at the end of the
calculation of such period will be excluded (for example, if an action is to be taken within two days after a
triggering event and such event occurs on a Tuesday, then the action must be taken by Thursday or if an
action is to be taken within two days of a target date and the target date is a Thursday, the action must be
taken by Tuesday); if the last day of any period referenced herein is a non-Business Day, the period in
question will end on the next succeeding Business Day.

         (l)      The Parties agree that any drafts of this Agreement or any other Transaction Document
prior to the final fully executed documents shall not be used for purposes of interpreting any provision of
this Agreement or any other Transaction Documents, and each Party agrees that no Party or other Person
shall make any claim, assert any defense or otherwise take any position inconsistent with the foregoing in
connection with any dispute or Legal Proceeding among any of the foregoing or for any other purpose.

                                              ARTICLE II.
                                          PURCHASE AND SALE

         Section 2.1       Agreement to Purchase and Sell. Except as otherwise provided in Section 2.2,
pursuant to sections 105, 363, and 365 of the Bankruptcy Code and on the terms and subject to the
conditions set forth in this Agreement and in the Sale Order, at the Closing, (i) the Sellers shall sell, convey,
assign, transfer and deliver to the Buyer, or to an entity designated by Buyer, and (ii) the Buyer or an entity
designated by the Buyer hereby purchases, acquires and accepts from the Sellers, all right, title and interest
in, to and under certain Assets including all right, title and interest to certain contracts (“Assigned
Contracts”), all as more fully described on Schedule 2.1 (the “Purchased Assets”). The Purchased Assets
will be sold, assigned, transferred and conveyed to the Buyer on the Closing Date on a “AS IS” and “WHERE
IS” basis, with no representations or warranties other than those specifically set forth herein, and free and
clear of any and all Encumbrances other than Permitted Encumbrances.


                                                       9
LEGAL_US_W # 99544650.15
                                                                                                        8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 30 of 165




        Section 2.2      Excluded Assets. Notwithstanding anything to the contrary herein, from and after
the Closing, the following Assets of or in the possession of the Sellers, or the Epic Group (the “Excluded
Assets”) shall be retained by the Sellers, or the Epic Group, as applicable, and shall be excluded from the
Purchased Assets:

        (a)     the real property located at 168, 306, and 403 Menard Road and 600 Thompson Road in
                Houma, Louisiana, as more particularly described in that certain Order (I) Denying
                Emergency Motion to Stay Action in Later Filed Cases; (II) Denying Motion of Epic
                Companies, LLC for Entry of Order Dismissing the Involuntary Case; and (III) Granting
                Motion of Epic Companies, LLC for Entry of Order Transferring Venue to the Southern
                District of Texas, appearing of record in the Bankruptcy Case at Dkt. No. 91-1,

        (b)     any Equity Interests,

        (c)     the inventory and receivables of the Epic Group,

        (d)     claims and causes of action that arise under chapter 5 of the Bankruptcy Code, including
                claims and causes of action that arise under non-bankruptcy Law but that may be asserted
                by a trustee, debtor-in-possession, or plan successor under 11 U.S.C. § 544,

        (e)     any claims and causes of action against any of the following Persons:

                (i)        officers, directors, and employees of the Debtors,

                (ii)       the Debtors’ creditors (but excluding creditors that are a party to an Assigned
                           Contract),

                (iii)      the Debtors’ customers, including claims and causes of action related to the
                           collection of accounts receivable,

                (iv)       the Debtors’ lenders, including the Senior Agent and the lenders under the
                           Prepetition Senior Credit Agreement, Prepetition Junior Credit Agreement and the
                           DIP Facility (subject to the limitations set forth in the Financing Order), and

                (v)        Persons who committed commercial tort claims against any of the Debtors,

        (f)     all other claims and causes of action that arose on or before the Closing Date, and

        (g)     any insurance policies related to any of the foregoing.

          Section 2.3     Assumed Liabilities. Subject to the terms and conditions set forth in this
Agreement and the Sale Order, effective as of the Closing, the Buyer solely shall assume from Sellers and
agree from and after the Closing to pay, perform, discharge or otherwise satisfy, and Sellers shall
irrevocably convey, transfer and assign to Buyer the following: (i) any and all liabilities and obligations
arising out of the Purchased Assets on or after the Closing, (ii) the Debt Assumption (as defined below) and
(iii) the Cure Costs for the Assigned Contracts (collectively, the “Assumed Liabilities”).




                                                      10
LEGAL_US_W # 99544650.15
                                                                                                      8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 31 of 165




                                                ARTICLE III.
                                                 CLOSING

         Section 3.1      Closing. The closing of the purchase and sale of the Purchased Assets, and the
consummation of transactions contemplated by this Agreement (the “Closing”) will take place by telephone
conference and electronic exchange of documents (or, if the Parties agree to hold a physical closing, at the
offices of Porter Hedges, LLP, 1000 Main Street, Suite 3600, Houston, Texas 77002) at 10:00 a.m. Central
Time on the second (2nd) Business Day following full satisfaction or due waiver (by the Party entitled to
the benefit of such condition) of the closing conditions set forth in Article IX (other than conditions that by
their terms or nature are to be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other date, place or time as the Parties may agree in writing. The date the Closing
occurs is referred to as the “Closing Date”.

                                        ARTICLE IV.
                      PURCHASE PRICE; CONSIDERATION PAID AT CLOSING

        Section 4.1        Purchase Price.

         (a)       The aggregate consideration to be paid by the Buyer, or an entity designated by the Buyer
to the Sellers, pursuant to the terms of and subject to the terms and conditions of this Agreement, shall
consist of (i) the Credit Bid of all of the DIP Obligations and all or a portion of the Prepetition Senior Credit
Agreement Indebtedness in the aggregate amount equal to $48,900,000, as authorized by the Bankruptcy
Court (the “Purchase Price”) and (ii) the assumption of $40,000,000 of the indebtedness evidenced by the
Prepetition Junior Credit Agreement (as defined in the Financing Order), pursuant to the provisions of the
Prepetition Junior Credit Agreement (the “Debt Assumption”); provided, that any portion of the Prepetition
Credit Agreement Indebtedness that is not paid as part of the Purchase Price or the Debt Assumption shall
remain a claim in the Bankruptcy Case.

         (b)     In accordance with Section 4.1Error! Reference source not found., the Buyer shall
satisfy the Purchase Price at the Closing as to the Purchase Price by discharging the Sellers, and the Sellers
shall be deemed to be discharged, from the DIP Obligations in full, from the Prepetition Senior Credit
Agreement Indebtedness in an aggregate amount equal to the Purchase Price minus the DIP Obligations,
and from the Prepetition Junior Credit Agreement Indebtedness in an aggregate amount equal to the Debt
Assumption.

         Section 4.2      Allocation of Purchase Price. As soon as practicable after the Closing Date, the
Sellers shall deliver a schedule allocating the Purchase Price (including any Assumed Liabilities treated as
consideration for the Purchased Assets for Tax purposes) (the “Allocation Schedule”). The Allocation
Schedule shall be prepared in accordance with Section 1060 of the Code. The Allocation Schedule shall be
deemed final unless the Buyer notifies the Sellers in writing that the Buyer objects to one or more items
reflected in the Allocation Schedule within thirty (30) days after delivery of the Allocation Schedule to the
Buyer. In the event of any such objection, the Sellers and the Buyer shall negotiate in good faith, in
consultation with the Committee, to resolve such dispute; provided, however, that if the Sellers and the
Buyer are unable to resolve any dispute with respect to the Allocation Schedule within ten (10) days after
the delivery of the Allocation Schedule to the Buyer, such dispute shall be resolved by an accounting firm
mutually chosen by the Sellers and the Buyer. The fees and expenses of such accounting firm shall be borne
by the Buyer. The Sellers and the Buyer agree to file their respective IRS Forms 8594 and all federal, state
and local Tax Returns in accordance with the Allocation Schedule.


                                                       11
LEGAL_US_W # 99544650.15
                                                                                                        8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 32 of 165




                                      ARTICLE V.
                    REPRESENTATIONS AND WARRANTIES OF THE SELLERS

         Except as to the Sellers’ representations and warranties provided below, the Purchased Assets are
being sold “as is” and “where is” with no express or implied representation and warranties of any kind,
nature, or type whatsoever from, or on behalf of the Sellers except that:

        Section 5.1     Organization. Each Seller is a duly organized, validly existing and in good standing
under the Laws of the State of Delaware. The Sellers have all power and authority to own, use, lease,
sublease or otherwise hold and operate all of their Purchased Assets.

         Section 5.2     Authorization. Subject to requisite Bankruptcy Court approvals, the Sellers have
power and authority to enter into, execute and deliver this Agreement and each of the other Transaction
Documents to which they are or will be a party, to perform all of the obligations to be performed by them
hereunder and thereunder and to consummate the Transactions. Subject to requisite Bankruptcy Court
approvals, the Sellers’ execution and delivery of this Agreement and each of the other Transaction
Documents to which such Seller is or will be a party, the performance of its obligations hereunder and
thereunder and the consummation by it of the Transactions have been duly authorized by all necessary
corporate or other action, and no other action or proceeding is necessary to authorize the Sellers’ execution
and delivery of this Agreement and each of the other Transaction Documents to which such Seller is or will
be a party, the performance of its obligations hereunder and thereunder or the consummation by the Sellers
of the Transactions. Subject to requisite Bankruptcy Court approvals, this Agreement has been, and each
of the other Transaction Documents to which the Sellers are or will be a party shall have been at the Closing,
duly authorized, executed and delivered by the Sellers and, assuming due authorization, execution and
delivery hereof and thereof by the other parties hereto and thereto, this Agreement constitutes, and each of
the other Transaction Documents to which the Sellers are a party will constitute at the Closing, the valid
and binding obligation of the Sellers, enforceable against them in accordance with their respective terms,
except as enforcement may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

        Section 5.3       No Conflicts, Consents. When the requisite Bankruptcy Court approvals have
been obtained and taken to the Knowledge of the Sellers, the execution and delivery by the Sellers of this
Agreement and each of the other Transaction Documents, the performance of and compliance with the
respective terms and provisions hereof and thereof and the consummation by the Sellers of the Transactions
do not and shall not (a) conflict with the Organizational Documents of the Sellers; or (b) require any other
Consent or Permit from, or filing with or notification to, any Third Party.

         Section 5.4      Legal Proceedings. No Legal Proceeding is pending or, to the Knowledge of the
Sellers, threatened to restrain, prohibit or otherwise challenge the enforceability, consummation, legality or
validity of this Agreement, any other Transaction Document or the Transactions.

        Section 5.5      Brokers, Finders and Investment Bankers. The Sellers do not have any Liability
for any investment banking fees, financial advisory fees, brokerage fees, finders’ fees or other amounts to
any broker, finder, investment banker or similar agent in connection with the Transactions.




                                                     12
LEGAL_US_W # 99544650.15
                                                                                                     8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 33 of 165




                                         ARTICLE VI.
                           REPRESENTATIONS AND WARRANTIES OF BUYER

        The Buyer hereby represents and warrants to the Sellers as follows, in each case as of the date of
this Agreement:

        Section 6.1      Organization. The Buyer is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

         Section 6.2       Authorization. The Buyer has power and authority to enter into, execute and
deliver this Agreement and each of the Transaction Documents to which it is or will be a party, to perform
all of the obligations to be performed by it hereunder and thereunder, and to consummate the Transactions.
The Buyer’s execution and delivery of this Agreement and each other Transaction Document to which it is
or will be a party, the performance of its obligations hereunder and thereunder, and the consummation of
the Transactions have been duly authorized by all necessary limited liability company or other entity action
and no other action or proceeding is necessary to authorize the Buyer’s execution, delivery and performance
of this Agreement and each of the other Transaction Documents to which it is or will be a party, or its
consummation of the Transactions. This Agreement and each of the Transaction Documents has been duly
authorized, executed and delivered by the Buyer and, assuming due authorization, execution and delivery
hereof and thereof by the other parties hereto or thereto, this Agreement and each of the Transaction
Documents constitutes the valid and binding obligation of the Buyer, enforceable against it in accordance
with their respective terms, except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at law).

        Section 6.3      No Conflicts, Consents. The execution and delivery by the Buyer of this
Agreement and each of the other Transaction Documents, the performance of and compliance with the
respective terms and provisions hereof and thereof and the consummation by the Buyer of the Transactions
do not and shall not conflict with the Organizational Documents of the Buyer.

        Section 6.4    Legal Proceedings. No Legal Proceeding is pending against Buyer, or, to the
Knowledge of the Buyer, threatened against Buyer to restrain, prohibit or otherwise challenge the
enforceability, consummation, legality or validity of this Agreement, any other Transaction Document or
the Transactions.

        Section 6.5      Brokers, Finders and Investment Bankers. The Buyer does not have any Liability
for any investment banking fees, financial advisory fees, brokerage fees, finders’ fees or other amounts to
any broker, finder, investment banker or similar agent in connection with the Transactions.

        Section 6.6      Credit Bid Direction. The Buyer has been authorized by certain of the lenders
party to the Prepetition Senior Credit Agreement, as holders of a majority of the outstanding Prepetition
Senior Credit Agreement Indebtedness, to among other things enter into and perform and comply with this
Agreement and consummate the transactions contemplated hereby, including the Credit Bid.

                                            ARTICLE VII.
                                        Bankruptcy Court Matters

       Section 7.1       Auction Matters. The Sellers shall promptly serve true and correct copies of the
Sale Motion and all related pleadings in accordance with the Bid Procedures Order, the Bankruptcy Code,
the Bankruptcy Rules and any other applicable Order of the Bankruptcy Court.
                                                    13
LEGAL_US_W # 99544650.15
                                                                                                   8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 34 of 165




        Section 7.2        Cure Costs.

        (a)      Subject to entry of the Sale Order, the Buyer shall, on or prior to the Closing Date, pay the
Cure Costs in cash so that the Assigned Contracts may be assumed by the applicable Sellers and assigned
to the Buyer in accordance with the provisions of section 365 of the Bankruptcy Code and this Agreement.
Each Seller agrees that, in accordance with the Bid Procedures Order, it will take such actions as are
reasonably necessary to obtain a Final Order of the Bankruptcy Court (which shall take the form of the Sale
Order) providing for the assumption and assignment of the Assigned Contracts, as set forth in Section 2.1.

         (b)     The Sellers shall use commercially reasonable efforts to reduce, and shall use commercially
reasonable efforts to cooperate with the Buyer in its efforts to reduce, any disputed Cure Costs. Such efforts
shall include providing the Buyer with access to relevant business records, personnel, equipment, and the
Buyer’s other reasonable requests in order to allow the Buyer to assist with evaluating the disputed Cure
Costs, in each case, at the Sellers’ sole cost and expense prior to the Closing and at the Buyer’s sole cost
and expense if such assistance, access and cooperation occurs during the post-Closing period.

         Section 7.3      Sale Order and other Bankruptcy Actions. The Sale Order shall be substantially
in the form attached hereto as Exhibit C, or as otherwise expressly approved by the Buyer in its sole
discretion, and the proposed findings contained therein, including but not limited to, the findings that the
purchase and sale of the Purchased Assets is free and clear of all Encumbrances, are incorporated in this
Agreement. The Sellers shall (a) consult with the Buyer, the Committee and their advisors concerning any
pleadings that they intend to file with the Bankruptcy Court in connection with, or which might reasonably
affect the Bankruptcy Court’s approval of, the Bid Procedures, Bid Procedures Order, Sale Motion, Sale
Order or any other proposed pleading, exhibit or order relating to this Agreement or the Auction, and
(b) provide the Buyer and the Committee with a reasonable opportunity to review and comment on all such
pleadings, including all applications, notices, exhibits, proposed orders and other documents relating
thereto, as soon as reasonably practicable prior to any submission thereof to the Bankruptcy Court, which
such applications, pleadings, notices, exhibits, proposed orders, and other documents shall be in form and
substance acceptable to the Buyer. The Sellers shall provide the Buyer, the Committee and their counsel
with copies of all notices, filings, and Orders that any Seller or any Subsidiary of any Seller has in its
possession (or receives) pertaining to the Sale Motion, the Bid Procedures Order, the Sale Order, or any
other order related to any of the transactions contemplated by this Agreement promptly after receipt thereof,
but only to the extent such documents are not publicly available on the docket of the Bankruptcy Court or
otherwise made available to the Buyer and its counsel. Any and all Orders of the Bankruptcy Court relating
to this Agreement shall be in form and substance acceptable to the Buyer. If any Order of the Bankruptcy
Court relating to this Agreement or the transactions contemplated hereby, including but not limited to the
Bid Procedures Order and the Sale Order, shall be appealed by any Person other than the Buyer or, with the
Buyer’s approval, a third party (or if any petition for certiorari or motion for reconsideration, amendment,
clarification, modification, vacation, stay, rehearing, or reargument shall be filed with respect to any such
Order), or a stay pending appeal is requested with respect to any such Order, the Sellers shall promptly
(i) notify the Buyer of such appeal, petition, motion, or stay request, (ii) provide to the Buyer a copy of the
related notice and related pleadings or Order of stay, and (iii) provide the Buyer with written notice of any
motion, application, or other pleading filed in connection with any appeal from such Order. The Sellers
shall diligently defend against such appeal, petition, motion, or stay request and shall use their reasonable
efforts to obtain a resolution of any such appeal, petition, or motion; provided, that the Sellers shall consult
with the Buyer regarding the status of any such actions; provided, further that nothing herein shall preclude
the parties hereto from consummating the transactions contemplated hereby, if the Sale Order shall have
been entered and has not been stayed and the Buyer, in its sole discretion, waives in writing the condition
that the Sale Order be a Final Order.

                                                      14
LEGAL_US_W # 99544650.15
                                                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 35 of 165




                                                ARTICLE VIII.
                                                COVENANTS

        Section 8.1        Further Assurances; Wrong Pockets; Accounts.

         (a)      If, after the Closing (i) any payments and/or reimbursements are inadvertently or
mistakenly received by the Sellers or any of their Affiliates in connection with or arising out of the
Purchased Assets after the Closing, such payments and/or reimbursements shall be held by the Sellers or
their Affiliates in trust for the benefit of the Buyer and, promptly upon receipt by the Sellers or its Affiliate,
and in any event within five Business Days of such receipt by the Sellers or its Affiliate, the Sellers shall,
or shall cause its Affiliates to, pay over to the Buyer the amount of such payment or reimbursement; and
(ii) any payments and/or reimbursements are inadvertently or mistakenly received by the Buyer in
connection with or arising out of the Excluded Assets after the Closing, such payments and/or
reimbursements shall be held by the Buyer in trust for the benefit of the Sellers or their Affiliates and,
promptly upon receipt by the Buyer, and in any event within five Business Days of such receipt by the
Buyer, the Buyer shall pay over to the Sellers or their Affiliates the amount of such payment or
reimbursement.

         Section 8.2     Public Announcements. On and after the date hereof, except as may be expressly
permitted by this Agreement, the Buyer and the Sellers shall consult with one another in advance with
respect to the issuance of any press release or the making of any public disclosure, announcement or other
communication, including to employees, customers or suppliers regarding this Agreement, the other
Transaction Documents or the Transactions and no such press release or public disclosure, announcement
or other communication shall be made by the Buyer or the Sellers unless mutually agreed upon by the
Sellers and the Buyer. Notwithstanding anything to the contrary set forth in this Section 8.2, the Buyer and
the Sellers may make disclosures as may be required by applicable Law or Legal Proceeding.

        Section 8.3       DIP Facility. In the event that the Closing does not occur prior to the termination
or expiration of the DIP Facility (or any extension thereof), Sellers shall either obtain an extension of the
DIP Facility, or enter into a new debtor-in-possession credit facility, in each case on terms and conditions
reasonably acceptable to Buyer.

                                                ARTICLE IX.
                                             Conditions to Closing

         Section 9.1      Conditions Precedent to the Obligations of the Buyer and the Sellers. The
respective obligations of each Party to this Agreement to consummate the Closing are subject to the
satisfaction (or to the extent permitted by Law, written waiver by each Seller and the Buyer) on or prior to
the Closing Date, of each of the following conditions:

                (a)     No court or other Governmental Entity has issued, enacted, entered, promulgated
or enforced any Law or Order (that is final and non-appealable and that has not been vacated, withdrawn
or overturned) restraining, enjoining or otherwise prohibiting the transactions contemplated by this
Agreement; and

                (b)     The Bankruptcy Court shall have entered the Sale Order approving the Buyer as
the “Buyer” thereunder, and the Sale Order shall be in full force and effect, shall not have been modified,
amended, reversed, vacated, or stayed, and shall have become a Final Order.


                                                       15
LEGAL_US_W # 99544650.15
                                                                                                         8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 36 of 165




         Section 9.2      Conditions Precedent to the Obligations of the Buyer. The obligations of the Buyer
to consummate the Closing and the other transactions contemplated by this Agreement are subject to the
satisfaction (or to the extent permitted by Law, written waiver by the Buyer in its sole discretion), on or
prior to the Closing Date, of each of the following conditions:

                 (a)       the Sellers shall have delivered to the Buyer a copy of the Sale Order;

                 (b)     each of the representations and warranties made by the Sellers in ARTICLE V
shall be true and correct as of the Closing Date (disregarding all qualifications or limitations as to
“materiality” and words of similar import set forth therein), as though such representations and warranties
had been made on and as of the Closing Date (except that representations and warranties that are made as
of a specified date need be true and correct only as of such date);

                (c)    the Sellers shall have performed in all material respects all of the covenants,
obligations and agreements required to be performed by each of them under this Agreement at or prior to
the Closing;

                  (d)     the Sellers shall have delivered, or caused to be delivered, to the Buyer all of the
items set forth in Section 9.5; and

                 (e)     the Bankruptcy Court shall have approved and authorized the Buyer’s ability,
pursuant to section 363(k) of the Bankruptcy Code, to credit bid up to the full amount of the DIP Obligations
and the Prepetition Senior Credit Agreement Indebtedness in satisfaction of all or any portion of the
Purchase Price set forth in Section 4.1; and neither the Bankruptcy Court nor any other court of competent
jurisdiction shall have entered an Order disallowing, reducing, avoiding, recharacterizing, subordinating,
disgorging, rescinding, surcharging or otherwise impairing in any manner the Prepetition Senior Credit
Agreement Indebtedness or the liens securing the same; and no motion, objection, pleading, adversary
proceeding, lawsuit, appeal or other litigation or proceeding seeking such relief shall be pending or
threatened.

         Section 9.3       Conditions Precedent to the Obligations of the Sellers. The Sellers’ obligations to
consummate the Closing and the other transactions contemplated by this Agreement are subject to the
satisfaction (or to the extent permitted by Law, written waiver by the Sellers in their sole discretion), on or
prior to the Closing Date, of each of the following conditions:

                  (a)     each of the representations and warranties made by the Buyer in Section         shall
be true and correct in all material respects (without giving effect to any materiality or similar qualification
contained therein), in each case as of the date hereof and as of the Closing Date, with the same force and
effect as though all such representations and warranties had been made as of the Closing Date (other than
representations and warranties that by their terms address matters only as of another specified date, which
shall be so true and correct only as of such other specified date);

                (b)    the Buyer shall have performed in all material respects all of the covenants,
obligations and agreements required to be performed by it under this Agreement at or prior to the Closing;
and

                  (c)     the Buyer shall have delivered, or caused to be delivered, to the Sellers all of the
items set forth in Section 9.6.


                                                      16
LEGAL_US_W # 99544650.15
                                                                                                      8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 37 of 165




         Section 9.4      Waiver of Conditions. Upon the occurrence of the Closing, any condition set forth
in this ARTICLE IX that was not satisfied as of the Closing will be deemed to have been waived for all
purposes by the Party having the benefit of such condition as of and after the Closing. None of the Buyer
or the Sellers may rely on the failure of any condition set forth in this ARTICLE IX, as applicable, to be
satisfied if such failure was caused by such Party’s failure to use, as required by this Agreement, its
reasonable best efforts to consummate the transactions contemplated hereby.

        Section 9.5      Sellers Deliveries at Closing. The Sellers shall have delivered, or caused to be
delivered, to the Buyer each of the following:

        (a)     the Bill of Sale and Assignment and Assumption Agreement in the form of Exhibit A, duly
executed by the Sellers, with respect to the conveyance by the Sellers to the Buyer, or to an entity designated
by the Buyer, of the Purchased Assets (the “Bill of Sale and Assignment and Assumption Agreement”);

        (b)      the Sale Order, which shall be a Final Order;

         (c)     a certificate, dated as of the Closing Date, duly executed by an authorized officer of each
Seller, certifying that each of the conditions set forth in Section 9.2(b) and Section 9.2(c) have been
satisfied; and

       (d)      such other customary instruments of transfer, assumption, filings or documents, in form
and substance reasonably satisfactory to the Buyer, as may be required to give effect to this Agreement.

        Section 9.6        Buyer Deliveries at Closing. The Buyer shall deliver to the Sellers each of the
following:

         (a)     the Bill of Sale and Assignment and Assumption Agreement, duly executed by the Buyer
or the entity designated by Buyer;

         (b)     a certificate, dated as of the Closing Date, duly executed by an authorized officer of the
Buyer or an authorized officer of the entity designated by Buyer, certifying that each of the conditions set
forth in Section 9.3(a) and 9.3(b) have been satisfied; and

       (c)      such other customary instruments of transfer, assumption, filings or documents, in form
and substance reasonably satisfactory to the Sellers, as may be required to give effect to this Agreement.

                                                ARTICLE X.
                                                Termination

       Section 10.1     Termination of Agreement. This Agreement may be terminated only in
accordance with this Section 10.1. This Agreement may be terminated at any time prior to the Closing:

                 (a)       by the mutual written consent of the Sellers and the Buyer;

                 (b)      by written notice of either the Buyer or the Sellers, upon the issuance by any
Governmental Entity of any Law or Order restraining, enjoining or otherwise prohibiting the consummation
of the transactions contemplated by this Agreement or declaring unlawful the transactions contemplated by
this Agreement, and such Order having become final, binding and non-appealable; provided that no
termination may be made by a Party under this Section 1.1(b) if the issuance of such Order was caused by
the breach or action or inaction of such Party;
                                                      17
LEGAL_US_W # 99544650.15
                                                                                                      8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 38 of 165




               (c)     by written notice of the Buyer, if the Closing shall not have occurred on or before
November 11, 2019 (the “Outside Date”); provided that Buyer shall not be permitted to terminate this
Agreement pursuant to this Section 10.1(c) if the failure of the Closing to have occurred by the Outside
Date was caused by the breach or action or inaction of Buyer;

                   (d)    by written notice of the Buyer to the Sellers, if the Bankruptcy Case is dismissed
or if any of the Bankruptcy Cases is converted to a case or cases under Chapter 7 of the Bankruptcy Code,
or if a trustee or an examiner with expanded powers or is appointed in the Bankruptcy Case;

                 (e)      by written notice from Buyer to the Sellers, if Sellers file any stand-alone plan of
reorganization or liquidation (or support any such plan filed by any other party), other than a wind-down
plan of Sellers’ estates post-Closing;

                 (f)      by written notice from the Sellers to the Buyer, upon a breach of any covenant or
agreement on the part of the Buyer, or if any representation or warranty of the Buyer will have become
untrue, including a breach of the Buyer’s obligation to consummate the Closing; provided that (i) if such
breach is curable by the Buyer then the Sellers may not terminate this Agreement under this Section 10.1(f)
unless such breach has not been cured by the date which is the earlier of (A) two (2) Business Days prior
to the Outside Date and (B) thirty (30) days after the Sellers notify the Buyer of such breach and (ii) the
right to terminate this Agreement pursuant to this Section 10.1(f) will not be available to the Sellers at any
time that the Sellers are in material breach of any covenant, representation or warranty hereunder;

                 (g)      by written notice from the Buyer to the Sellers, upon a breach of any covenant or
agreement on the part of any Seller, or if any representation or warranty of any Seller will have become
untrue, including a breach of the Sellers’ obligation to consummate the Closing; provided that (i) if such
breach is curable by such Seller then the Buyer may not terminate this Agreement under this
Section 10.1(g) unless such breach has not been cured by the date which is the earlier of (A) two (2)
Business Days prior to the Outside Date and (B) thirty (30) days after the Buyer notifies the Sellers of such
breach and (ii) the right to terminate this Agreement pursuant to this Section 10.1(g) will not be available
to the Buyer at any time that the Buyer is in material breach of any covenant, representation or warranty
hereunder;

                (h)     by written notice from the Sellers to the Buyer, if all of the conditions set forth in
Sections 9.1 and 9.2 have been satisfied (other than conditions that by their nature are to be satisfied at the
Closing) or waived and the Buyer fails to complete the Closing at the time required by Section 3.1;

                 (i)     prior to the entry of the Sale Order, by written notice from the Sellers to the Buyer,
if the board of directors, board of managers, or similar governing body of any Seller determines that
terminating the transactions contemplated by this Agreement or terminating this Agreement is required to
comply with applicable Law or such body’s fiduciary duties under applicable Law;

                   (j)    by written notice from the Buyer to the Sellers, if prior to Closing, any Seller files
a Chapter 11 plan inconsistent with the terms of this Agreement (including any Chapter 11 plan providing
for a sale of the Purchased Assets), seeks to modify or withdraw the Sale Motion (or publicly announces
its intention to seek to modify or withdraw the Sale Motion), moves for conversion of any of the Bankruptcy
Cases to a case under Chapter 7 of the Bankruptcy Code, or moves for the appointment of an examiner with
expanded powers or of a trustee in the Bankruptcy Case;



                                                      18
LEGAL_US_W # 99544650.15
                                                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 39 of 165




                  (k)      prior to the entry of the Sale Order, by written notice from the Buyer to the Sellers,
if any Seller enters into (or provides written notice to the Buyer of, or publicly announces, its intent to enter
into) one or more Alternative Transactions;

                  (l)     prior to the entry of the Sale Order, by written notice of either the Buyer or the
Sellers, if the Bankruptcy Court approves (i) an Alternative Transaction or (ii) the sale of all or substantially
all of the assets of any Seller or of any of the Purchased Assets, in either case, with or to any Person other
than Buyer or the Backup Bidder (as defined in the Bid Procedures) in accordance with the final results of
the Auction in the event this Agreement is terminated in accordance with another provision of this
Section 10.1 other than this Section 10.1(l);

                  (m)     by written notice from the Buyer to the Sellers, if the Bankruptcy Court has not
entered the Sale Order on or prior to the date that is required by the DIP Facility (or any extension of such
deadline), or if the Sale Order shall have been stayed, vacated, reversed, modified, or amended at any time
and in any respect, in each case without the prior written consent of the Buyer in its sole discretion;

                (n)     by written notice from the Buyer to the Sellers, upon consummation of an
Alternative Transaction; and

                (o)      by written notice from the Buyer to the Sellers, if the Closing shall not have
occurred on or before the deadline for the consummation of a sale transaction as set forth in the DIP Facility
(or any extension of such deadline); provided that the Buyer shall not be permitted to terminate this
Agreement pursuant to this Section 10.1(o) if the failure of the Closing to have occurred by such date was
caused by the breach or inaction of the Buyer.

        Section 10.2       Breakup Fee.

                  (a)    Upon the date any Seller consummates a sale under the Bid Procedures to a
Successful Bidder or Backup Bidder for all of the Purchased Assets (in either case who is not Buyer),
Sellers, jointly and severally, shall immediately pay (in cash, from the proceeds of such sale) to Buyer a
breakup fee in an amount equal to $500,000 (the “Breakup Fee”).

                (b)      Sellers’ obligation to pay the Breakup Fee pursuant to this Section 10.2 shall
survive termination of this Agreement.

        Section 10.3     Effect of Termination. In the event of termination of this Agreement pursuant to
Section     , this Agreement shall become null and void and there shall be no liability on the part of any
Party or any of its partners, officers, directors or shareholders; provided that this Section 10.3 and
Section     shall survive any such termination; provided further that no termination will relieve any Party
from any liability for damages (including, in the case of the Sellers, damages based on the loss of the
economic benefits of the transactions contemplated by this Agreement), losses, costs or expenses (including
reasonable legal fees and expenses) resulting from any willful breach prior to the date of such termination.

                                               ARTICLE XI.
                                      AS-IS Sale; Warranty Disclaimer.

      Section 11.1 AS-IS Sale. EXCEPT AS SET FORTH HEREIN, THE PURCHASED ASSETS
ARE PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, INCLUDING WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR NONINFRINGEMENT.
                                                       19
LEGAL_US_W # 99544650.15
                                                                                                        8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 40 of 165




      Section 11.2 AS-IS, Where is Disclaimer. THE BUYER ACKNOWLEDGES AND AGREES
THAT UPON CLOSING THE SELLERS SHALL SELL AND CONVEY ALL OF ITS RIGHT, TITLE
AND INTEREST IN AND TO THE PURCHASED ASSETS TO THE BUYER AND THE BUYER
SHALL ACCEPT THE PURCHASED ASSETS “AS IS, WHERE IS, WITH ALL FAULTS.” THE
BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND THE SELLERS ARE NOT LIABLE
FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTEES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PURCHASED
ASSETS OR RELATING THERETO MADE OR FURNISHED BY THE SELLERS OR THEIR
REPRESENTATIVES, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY,
ORALLY OR IN WRITING, EXCEPT AS EXPRESSLY STATED HEREIN. THE BUYER ALSO
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT
THAT THE PURCHASED ASSETS ARE BEING SOLD “AS IS, WHERE IS, WITH ALL FAULTS”

      Section 11.3 Buyer Inspection Disclaimer. THE BUYER ACKNOWLEDGES TO THE
SELLERS THAT THE BUYER WILL HAVE THE OPPORTUNITY TO CONDUCT PRIOR TO
CLOSING SUCH INSPECTIONS AND INVESTIGATIONS OF THE PURCHASED ASSETS AS THE
BUYER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE PURCHASED
ASSETS AND ITS ACQUISITION THEREOF. THE BUYER FURTHER WARRANTS AND
REPRESENTS TO THE SELLERS THAT THE BUYER WILL RELY SOLELY ON ITS OWN REVIEW
AND OTHER INSPECTIONS AND INVESTIGATIONS IN THIS TRANSACTION AND NOT UPON
THE INFORMATION PROVIDED BY OR ON BEHALF OF THE SELLERS, OR ITS AGENTS,
EMPLOYEES OR REPRESENTATIVES WITH RESPECT THERETO. THE BUYER HEREBY
ASSUMES THE RISK THAT ADVERSE MATTERS INCLUDING, BUT NOT LIMITED TO, LATENT
OR PATENT DEFECTS, ADVERSE PHYSICAL OR OTHER ADVERSE MATTERS, MAY NOT
HAVE BEEN REVEALED BY THE BUYER’S REVIEW AND INSPECTIONS AND
INVESTIGATIONS.

                                           ARTICLE XII
                                    MISCELLANEOUS PROVISIONS

         Section 12.1    Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given or made (a) as of the date delivered if personally delivered, (b) the
date scheduled for delivery after deposit with a reputable overnight courier service (providing proof of
delivery), (c) four Business Days after deposit in the U.S. Mail, registered or certified mail (return receipt
requested, postage prepaid), or (d) as of the date transmitted, if sent by electronic mail transmission,
addressed to the respective Parties as follows (or at such address, electronic mail address for a Party as shall
be specified by like notice):

         To the Buyer:                                       White Oak Global Advisors, LLC
                                                             3 Embarcadero Center, Suite 550
                                                             San Francisco, CA 94111
                                                             Attention: Tom Finnigan
                                                             Telephone: (415) 644-4100
                                                             Email: TFinnigan@whiteoaksf.com




                                                      20
LEGAL_US_W # 99544650.15
                                                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 41 of 165




         with a copy to:                                     Paul Hastings LLP
                                                             515 South Flower Street, 25th Floor
                                                             Los Angeles, CA 90071
                                                             Attention: Peter Burke, Esq.
                                                             Telephone: (213) 683-6338
                                                             Facsimile: (213) 996-3338
                                                             Email: peterburke@paulhastings.com

         To the Sellers:                                     Epic Applied Technologies, LLC
                                                             Epic Companies, LLC
                                                             Epic Diving & Marine Services, LLC
                                                             1080 Eldridge Parkway, Suite 1300
                                                             Houston, Texas 77077
                                                             Attention: Kelton Tonn, General Counsel
                                                             Email: ktonn@epiccompanies.com


         with a copy to (which shall                         Porter Hedges LLP
         not constitute notice):                             1000 Main Street, 36th Floor
                                                             Houston, Texas 77002
                                                             Attention: John Higgins, Esq.
                                                             Telephone: (713) 226-6648
                                                             Facsimile: (713) 226-6248
                                                             Email: jhiggins@porterhedges.com


        Section 12.2      Severability, Equitable Relief. If any provision of this Agreement or the
application of any provision hereof to any circumstances is held invalid, unenforceable, or otherwise illegal,
the remainder of the Agreement and the application of such provision to other circumstances shall not be
affected, and the provision so held to be invalid, unenforceable, or otherwise illegal shall be reformed to
the extent (and only to the extent) necessary to make it enforceable, valid and legal. Upon any such
determination that any term or other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the original intent of the Parties, as
expressed in the terms hereof, as closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible. Each Party acknowledges and agrees that the other
Party may be damaged irreparably in the event that any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached. Accordingly, each Party
agrees that the other Party may be entitled, in addition to such other rights or remedies existing in its favor
at law or in equity, to injunctive, provisional and other equitable relief to address breaches or potential
breaches of the provisions of this Agreement or to enforce specifically performance of this Agreement, in
each case without the requirement of posting a bond or proving actual damages (which requirements the
other Party shall waive).

       Section 12.3    Descriptive Headings. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

         Section 12.4    Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
action that may be based upon, arising out of or related to this Agreement or the negotiation, execution or
performance of this Agreement and the transactions contemplated hereby brought by any other Party or its
successors or assigns will be brought and determined only in (a) the Bankruptcy Court and any federal court
                                                      21
LEGAL_US_W # 99544650.15
                                                                                                      8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 42 of 165




to which an appeal from the Bankruptcy Court may be validly taken or (b) in the event the Bankruptcy Case
is closed, or if the Bankruptcy Court is unwilling or unable to hear such action, in the New York State
Supreme Courts and any state court sitting in the State of New York to which an appeal from the New York
State Supreme Court may be validly taken ((a) and (b), the “Chosen Courts”), and each of the Parties hereby
irrevocably submits to the exclusive jurisdiction of the Chosen Courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Parties agrees not to commence any
action relating thereto except in the Chosen Courts, other than actions in any court of competent jurisdiction
to enforce any judgment, decree or award rendered by any Chosen Court, and no Party will file a motion to
dismiss any action filed in a Chosen Court on any jurisdictional or venue-related grounds, including the
doctrine of forum non-conveniens. The Parties irrevocably agree that venue would be proper in any of the
Chosen Courts, and hereby irrevocably waive any objection that any such court is an improper or
inconvenient forum for the resolution of such action. Nothing in this Agreement will affect the right of any
Party to this Agreement to serve process in any manner permitted by Law.

        Section 12.5       Governing Law; WAIVER OF JURY TRIAL.

         (a)     Except to the extent the mandatory provisions of the Bankruptcy Code apply, this
Agreement, and any action that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement or the transactions contemplated hereby will be
governed by and construed in accordance with the internal Laws of the State of New York applicable to
agreements executed and performed entirely within such State without regards to conflicts of law principles
of the State of New York or any other jurisdiction that would cause the Laws of any jurisdiction other than
the State of New York to apply.

       (b) EACH PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY PROCEEDING IN ANY COURT WITH RESPECT
TO, IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, OR THE VALIDITY,
PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, WHETHER
PURPORTING TO BE AT LAW OR IN EQUITY, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.

        Section 12.6      Counterparts. This Agreement may be executed and delivered in two or more
counterparts, and by the different Parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together shall constitute one and the same
agreement. Exchange and delivery of this Agreement by exchange of facsimile copies or other electronic
copies bearing the signature (which may be an electronic signature) of a Party shall constitute a valid and
binding execution and delivery of this Agreement by such Party. Such facsimile or other electronic copies
shall constitute legally enforceable original documents.

         Section 12.7     Assignment; Beneficiaries. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned or delegated by any of the Parties (whether by merger, operation
of Law or otherwise) without the prior written consent of the other Parties and any purported assignment
or delegation in violation of this Section 12.7 shall be void; provided that, the Buyer may, without the prior
written consent of the other Parties, assign and delegate any of its rights and obligations hereunder to any
Affiliate or any acquirer of the Buyer or all or substantially all of its Assets or business. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit of and be enforceable by the
Parties and their respective successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement other than each of the Alliance Indemnified Parties (as defined in the
                                                     22
LEGAL_US_W # 99544650.15
                                                                                                     8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 43 of 165




Indemnification Agreement) pursuant to the Indemnification Agreement. Each Party agrees that the rights
and remedies of the Alliance Indemnified Parties pursuant to the Indemnification Agreement are intended
for benefit of such Persons and may be enforced by such Persons in accordance with the Indemnification
Agreement.

        Section 12.8       Tax Matters.

         (a)      The Buyer and the Sellers shall cooperate, as and to the extent reasonably requested by any
other party, in connection with the filing of Tax Returns for period prior to the Closing Date and any audit,
litigation, or other proceeding with respect to Taxes. The Buyer acknowledges that the Buyer shall be
responsible for all Taxes imposed with respect to the Purchased Assets for any period (or portion of any
period) commencing on or after the Closing Date.

         (b)     Any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp, documentary stamp,
use or similar fees or other Taxes, governmental charges and recording charges (including any interest and
penalty thereon) which may be payable by reason of the sale of the Purchased Assets or the Debt
Assumption under this Agreement or the transactions contemplated hereby (the “Transfer Taxes”) shall
be borne by the Buyer, but only to the extent not exempt under the Bankruptcy Code, as applicable to the
transfer of the Purchased Assets pursuant to this Agreement. The Parties agree that Sellers are not licensed
dealers in used equipment. Accordingly, the Parties expect that the sale of the Purchased Assets will
constitute an “occasional sale of used equipment”, as defined by Louisiana tax laws and other applicable
laws, and consequently will be exempt from sales tax.

        Section 12.9       Amendment; Waiver.

        (a)     No amendment, supplement or modification of this Agreement shall be effective unless in
writing signed by the Buyer and the Sellers.

        (b)     Any failure by any Party to comply with any obligation, covenant, agreement or condition
herein may be waived by the Party entitled to the benefits thereof only by a written instrument signed by
the Party granting such waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of, or estoppel with respect to,
any subsequent or other failure to comply.

        Section 12.10 Entire Agreement. The Schedules and Exhibits attached hereto are hereby
incorporated by reference into this Agreement and made a part hereof. This Agreement (including the
Exhibits and the other Schedules attached hereto) and the other Transaction Documents contain the entire
agreement among the Parties with respect to their subject matter and supersede all prior and
contemporaneous agreements, understandings and negotiations, both written and oral, among the Parties
with respect to such subject matter hereof.

        Section 12.11      Cooperation on Other Matters.

                 (a)      The Buyer agrees to retain possession of all files and records delivered to the Buyer
by the Sellers for a period of at least three (3) years from the Closing Date. In addition, from and after the
Closing Date, the Buyer agrees that it will provide access to the Sellers, the Committee and their respective
attorneys, accountants and other professionals and representatives (after reasonable notice and during
normal business hours) to the Buyer’s personnel and to such files and records as the Sellers or the
Committee may reasonably deem necessary to (i) properly prepare for, file, prove, answer, prosecute or
defend any such return, filing, audit, protest, claim, suit, inquiry or other proceeding, (ii) resolve any claim
                                                      23
LEGAL_US_W # 99544650.15
                                                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 44 of 165




against the Sellers, or (iii) facilitate the administration of the Bankruptcy Case and other administrative
activities. The Buyer shall not dispose of any such documents and records except as shall be consistent
with applicable law

                  (b)      The Buyer shall render all reasonable assistance that the Sellers or Committee may
reasonably request, at no cost to the Sellers or the Committee (provided, the Buyer shall not be required to
incur unreimbursed out of pocket expenses to third parties to provide such assistance), in (a) bringing or
defending litigation or claims and/or (b) facilitating the administration of the Bankruptcy Case and other
administrative activities, and shall make available to the Sellers and the Committee, for and at reasonable
times, the Buyer’s personnel most knowledgeable about the matter in question. Any other provision of this
Agreement notwithstanding, the Sellers’ rights under this Section 12.11 are fully assignable by the Sellers
to any estate representative, including without limitation an official committee, trustee, liquidating trust,
litigation trust or similar Person empowered by the Bankruptcy Court or applicable law to discharge any
administrative rights or duties in the Bankruptcy Case.

         Section 12.12 Non-Survival of Representations and Warranties and Certain Covenants. Each of
the representations and warranties and the covenants and agreements (to the extent such covenant or
agreement contemplates or requires performance by such party prior to the Closing) of the Parties set forth
in this Agreement or in any other document contemplated hereby, or in any certificate delivered hereunder
or thereunder, will terminate effective immediately as of the Closing such that no claim for breach of any
such representation, warranty, covenant or agreement, detrimental reliance or other right or remedy
(whether in contract, in tort or at law or in equity) may be brought with respect thereto after the Closing.
Each covenant and agreement that explicitly contemplates performance after the Closing, will, in each case
and to such extent, expressly survive the Closing in accordance with its terms, and nothing in this
Section 12.12 will be deemed to limit any rights or remedies of any Person for breach of any such surviving
covenant or agreement. Buyer and the Sellers acknowledge and agree that the agreements contained in this
Section 12.12, (a) require performance after the Closing to the maximum extent permitted by applicable
Law and (b) are an integral part of the transactions contemplated hereby and that, without the agreements
set forth in this Section 12.12 none of the Parties would enter into this Agreement.

                                         [Signature Page Follows]




                                                     24
LEGAL_US_W # 99544650.15
                                                                                                    8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 45 of 165




       IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be duly
executed, as of the Agreement Date.

                                               BUYER:


                                               WHITE OAK GLOBAL ADVISORS, LLC,

                                               as Senior Agent


                                               By: __________________________________
                                               Name: ________________________________
                                               Title: _________________________________




                           [Signature Page to the Asset Purchase Agreement]
LEGAL_US_W # 99544650.15
                                                                                          8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 46 of 165




                                               SELLERS:


                                               EPIC APPLIED TECHNOLOGIES, LLC


                                               By: __________________________________
                                               Name: ________________________________
                                               Title: _________________________________



                                               EPIC COMPANIES, LLC


                                               By: __________________________________
                                               Name: ________________________________
                                               Title: _________________________________



                                               EPIC DIVING & MARINE SERVICES, LLC


                                               By: __________________________________
                                               Name: ________________________________
                                               Title: _________________________________




                           [Signature Page to the Asset Purchase Agreement]
LEGAL_US_W # 99544650.15
                                                                                          8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 47 of 165



                                                 EXHIBIT A

     [FORM OF] BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

          This BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Agreement”), dated as of [________], 2019 (the “Effective Date”), is made by and among White Oak
Buyer, LLC, a Delaware limited liability company (“Buyer”), on the one hand, and Epic Applied
Technologies, LLC, a Delaware limited liability company, Epic Companies, LLC, a Delaware limited
liability company, and Epic Diving & Marine Services, LLC, a Delaware limited liability company (each
an “Asset Seller” and collectively the “Asset Sellers”), on the other hand. Capitalized terms used but not
defined in this Amendment shall have the respective meanings ascribed to such terms in the Asset Purchase
Agreement (defined below).

                                                 RECITALS

        WHEREAS, the Asset Sellers own all of the Purchased Assets (as defined herein);

       WHEREAS, the Asset Sellers wish to sell and assign to Buyer, and Buyer wishes to purchase and
assume from the Asset Sellers, the Purchased Assets, subject to the terms and conditions set forth herein;

      WHEREAS, the Asset Sellers and the Buyer have entered into that certain Asset Purchase
Agreement, dated as of October [__], 2019 (the “Asset Purchase Agreement”); and

        WHEREAS, pursuant to the terms and conditions of the Asset Purchase Agreement, (i) Buyer has
agreed to purchase, acquire and accept from the Asset Sellers, and the Asset Sellers have agreed to sell,
convey, assign, transfer and deliver to Buyer, all right, title and interest in, to and under the Purchased
Assets used or held for use by the Asset Sellers and (ii) Buyer has agreed to assume, pay, perform and
discharge, and the Asset Sellers have agreed to assign to Buyer, the Assumed Liabilities (as defined in the
Asset Purchase Agreement);

        NOW, THEREFORE, in consideration of the foregoing and of the mutual representations,
warranties, covenants and agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the Parties hereby agree as follows:

                                               AGREEMENT

                   1.       Purchased Assets and Assumed Liabilities. The Asset Sellers hereby sell, convey,
assign, transfer and deliver to Buyer, and Buyer hereby purchasers, acquires, accepts and assumes, the Asset
Sellers’ right, title and interest in and to the assets as set forth on Exhibit A (the “Purchased Assets”) to the
extent allowed by Section 363(f) of the Bankruptcy Code and each of the Assumed Liabilities and Buyer
agrees to assume, pay, perform and discharge, as and when due, all of the Assumed Liabilities. The
Purchased Assets will be sold, assigned, transferred and conveyed to Buyer on the Effective Date on an “AS
IS” and “WHERE IS” basis, with no representations or warranties.

                 2.      Purchase Price. The aggregate consideration to be paid by Buyer to the Asset
Sellers shall, pursuant and subject to the terms of this Agreement, consist of an amount equal to (i) the
Credit Bid of all of the DIP Obligations and all or a portion of the Prepetition Senior Credit Agreement
Indebtedness in the aggregate amount equal to $48,900,000, as authorized by the Bankruptcy Court (the
“Purchase Price”) and (ii) the assumption of $40,000,000 of the indebtedness evidenced by the Prepetition
Junior Credit Agreement (as defined in the Financing Order), pursuant to the provisions of the Prepetition
                                                       27
LEGAL_US_W # 99544650.15
                                                                                                        8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 48 of 165



Junior Credit Agreement (the “Debt Assumption”); provided, that any portion of the Prepetition Credit
Agreement Indebtedness that is not paid as part of the Purchase Price or the Debt Assumption shall remain
a claim in the Bankruptcy Case.

            3.   AS-IS Sale. EXCEPT AS SET FORTH HEREIN, THE PURCHASED ASSETS
ARE PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, INCLUDING WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR NONINFRINGEMENT.

             4.   AS-IS, Where is Disclaimer. BUYER ACKNOWLEDGES AND AGREES
THAT UPON THE EFFECTIVE DATE THE ASSET SELLERS SHALL SELL AND CONVEY ALL OF
EACH OF SUCH ASSET SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE PURCHASED
ASSETS TO BUYER AND BUYER SHALL ACCEPT THE PURCHASED ASSETS “AS IS, WHERE
IS, WITH ALL FAULTS.” BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND NO ASSET
SELLER IS LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PURCHASED ASSETS OR RELATING THERETO MADE OR FURNISHED BY ASSET SELLERS
OR THEIR REPRESENTATIVES, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, EXCEPT FOR ANY REPRESENTATIONS OR
WARRANTIES EXPRESSLY STATED HEREIN. BUYER ALSO ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PURCHASED ASSETS
ARE BEING SOLD “AS IS, WHERE IS, WITH ALL FAULTS.”

                 5.      Terms of the Purchase Agreement. The terms of the Asset Purchase Agreement,
including, but not limited to, the representations, warranties, covenants, agreements and indemnities
relating to the Purchased Assets and Assumed Liabilities are incorporated herein by this reference. Each of
the Asset Sellers and the Buyer acknowledge and agree that the representations, warranties, covenants,
agreements and indemnities contained in the Asset Purchase Agreement shall not be superseded hereby but
shall remain in full force and effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Asset Purchase Agreement and the terms hereof, the terms of the
Asset Purchase Agreement shall govern.

                 6.      Severability. If any provision of this Agreement or the application of any provision
hereof to any circumstances is held invalid, unenforceable, or otherwise illegal, the remainder of this
Agreement and the application of such provision to other circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable, or otherwise illegal shall be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid and legal. Upon any such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the parties hereto shall negotiate
in good faith to modify this Agreement so as to effect the original intent of the parties hereto, as expressed
in the terms hereof, as closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

                  7.      Governing Law. This Agreement and all disputes arising out of or relating hereto
shall be governed by and construed and enforced in accordance with the laws of the state of Delaware,
without giving effect to any laws or choice of laws rules or principle that would cause the laws of any other
jurisdiction to apply.

                 8.     Counterparts. This Agreement may be executed and delivered in two or more
counterparts, and by the different parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together shall constitute one and the same
Agreement. Exchange and delivery of this Agreement by exchange of facsimile or other electronic copies
                                                     28
LEGAL_US_W # 99544650.15
                                                                                                     8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 49 of 165



bearing the signatures (which may be an electronic signature) of a party hereto shall constitute valid and
binding execution and delivery of this Agreement by such party hereto. Such facsimile or electronic copies
shall constitute legally enforceable original documents.

                 9.      No Third Party Beneficiaries. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective successors and assigns, and nothing
herein, express or implied, is intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

                 10.      Amendments. No amendment, supplement or modification of this shall be
effective unless in writing signed by Buyer and the Asset Sellers.



                 [REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]




                                                     29
LEGAL_US_W # 99544650.15
                                                                                                    8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 50 of 165



      IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale and Assignment and
Assumption Agreement as of the date first written above.

                                          BUYER:

                                          WHITE OAK BUYER, LLC


                                          By: __________________________________
                                          Name: ________________________________
                                          Title: _________________________________


                                          ASSET SELLERS:

                                          EPIC APPLIED TECHNOLOGIES, LLC


                                          By: __________________________________
                                          Name: ________________________________
                                          Title: _________________________________



                                          EPIC COMPANIES, LLC

                                          By: __________________________________
                                          Name: ________________________________
                                          Title: _________________________________



                                          EPIC DIVING & MARINE SERVICES, LLC

                                          By: __________________________________
                                          Name: ________________________________
                                          Title: _________________________________




LEGAL_US_W # 99544650.15
                                                                                     8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 51 of 165



                                  EXHIBIT B

                            BID PROCEDURES ORDER

                                 [to be attached]




LEGAL_US_W # 99544650.15
                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 52 of 165



                                  EXHIBIT C

                                 SALE ORDER

                                 [to be attached]




LEGAL_US_W # 99544650.15
                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 53 of 165



                                  Schedule 2.1

                              PURCHASED ASSETS




LEGAL_US_W # 99544650.15
                                                                       8951700v8
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 54 of 165



                                             Schedule 2.1
                                         PURCHASED ASSETS
Vessels:

    1. The EPIC EXPLORER vessel, official Number 603607 flagged in the United States, together with
       all masts, boilers, cables, engines, machinery, bowsprits, sails, rigging, boats, anchors, chains,
       tackle, apparel, furniture, fittings, tools, pumps, equipment, fuel, supplies, spare parts and all other
       attachments and appurtenances belonging to such vessel or affixed to such vessel or in storage (the
       “Explorer”) and all right, title and interest, in and to any and all assets owned by Epic Diving &
       Marine (except Excluded Assets), including, solely to the extent owned or in possession by Epic
       Diving & Marine at the Closing Date: (A) all engines, fuel inventories, boilers, machinery,
       equipment, masts, boats, anchors, cables, chains, rigging, tackle, apparel, furniture, fixtures, fixed
       assets, winches, capstans, outfit, tools, pumps, gears, furnishings, appliances, navigation and
       communications equipment, computers, software, fittings, stores, spares and appurtenances; (B) all
       permits, certificates, licenses, orders, authorizations, applications, registrations and approvals,
       including from any Governmental Entity; and (C) drawings, specifications, operating guides and
       instruction or maintenance manuals, purchasing records, quality control records and procedures,
       blueprints, warranties, service and warranty records, equipment logs, captain and vessel logs, and
       records and documents for the Explorer

    2. The ARAPAHO vessel, official number 625271 flagged in the United States, together with all
       masts, boilers, cables, engines, machinery, bowsprits, sails, rigging, boats, anchors, chains, tackle,
       apparel, furniture, fittings, tools, pumps, equipment, fuel, supplies, spare parts and all other
       attachments and appurtenances belonging to such vessel or affixed to such vessel or in storage (the
       “Arapaho”) and all right, title and interest, in and to any and all assets owned by Epic Applied
       (except Excluded Assets), including, solely to the extent owned or in possession by Epic Applied
       at the Closing Date: (A) all engines, fuel inventories, boilers, machinery, equipment, masts, boats,
       anchors, cables, chains, rigging, tackle, apparel, furniture, fixtures, fixed assets, winches, capstans,
       outfit, tools, pumps, gears, furnishings, appliances, navigation and communications equipment,
       computers, software, fittings, stores, spares and appurtenances; (B) all permits, certificates,
       licenses, orders, authorizations, applications, registrations and approvals, including from any
       Governmental Entity; and (C) drawings, specifications, operating guides and instruction or
       maintenance manuals, purchasing records, quality control records and procedures, blueprints,
       warranties, service and warranty records, equipment logs, captain and vessel logs, and records and
       documents for the Arapaho

    3. The EPIC HEDRON vessel, official Number 2056, flagged in Vanuatu, together with all masts,
       boilers, cables, engines, machinery, bowsprits, sails, rigging, boats, anchors, chains, tackle, apparel,
       furniture, fittings, tools, pumps, equipment, fuel, supplies, spare parts and all other attachments and
       appurtenances belonging to such vessel or affixed to such vessel or in storage (the “Hedron”) and
       all right, title and interest, in and to any and all assets owned by Epic Applied (except Excluded
       Assets), including, solely to the extent owned or in possession by Epic Applied at the Closing Date:
       (A) all engines, fuel inventories, boilers, machinery, equipment, masts, boats, anchors, cables,
       chains, rigging, tackle, apparel, furniture, fixtures, fixed assets, winches, capstans, outfit, tools,
       pumps, gears, furnishings, appliances, navigation and communications equipment, computers,
       software, fittings, stores, spares and appurtenances; (B) all permits, certificates, licenses, orders,
       authorizations, applications, registrations and approvals, including from any Governmental Entity;
       and (C) drawings, specifications, operating guides and instruction or maintenance manuals,
       purchasing records, quality control records and procedures, blueprints, warranties, service and
       warranty records, equipment logs, captain and vessel logs, and records and documents for the
       Hedron


LEGAL_US_W # 100299477.1
         Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 55 of 165



Real Property:

    1. A CERTAIN PARCEL OF GROUND, together with all the buildings and improvements thereon,
       located in Section 12, Township 17 South, Range 17 East, Terrebonne Parish, Louisiana, being Lot
       10 of Houma- Terrebonne Industrial Park as shown on plat of survey by Robert C. Reed, Registered
       Land Surveyor, dated March 22, 1972, revised July 11, 1973, said plat attached to document dated
       February 17, 1975, and registered in COB 608, folio 670, Entry No. 482726, and said Lot 10, being
       more particularly described as follows, to-wit:

          Commencing at a point S 81'03'50" W, a distance of 1770.00 feet from the intersection of the
          westerly right-of-way line of Roland Road with the centerline of Dickson Road, said point being
          the northeasterly comer of Lot 10 and also being the point of beginning; then S 8'56'10" E, along
          the property line between Lot 10 and M-1 Drilling Fluids Co. (Lot 11), a distance of 1320.00 feet
          to a point in the centerline of Munson Slip; thence S 81'03'50" W, along said centerline a distance
          of 330.00 feet a point on the property line between Lot 10 and Soloco, Inc. (Lot 9); thence N
          8'56'10" W, along said property line a distance of 1320.00 feet to a point in the centerline of Dickson
          Road; thence N 81'03'50" E, along said centerline a distance of 330.00 feet to the point of beginning
          and containing an area of 10.00 acres, more or less, all as more fully shown on a map prepared by
          Euclid Engineering Co., Inc. dated November 10, 1978, and titled "Map Showing Survey of Lots
          8, 9 and 10 for Walter Land Company located in Section 12, Tl 7S-Rl 7E, Terrebonne Parish,
          Louisiana.

          In accordance with survey by Charles M. Camp, Registered Land Surveyor, dated February 17,
          1981, revised February 19, 1981, the said property has the same location and same measurements
          as herein above stated

          For informational purposes: The property has an address of 309 Dickson Road, Houma, LA 70363.

Patents:

 Title                                         Country        App. No.         Publ./Patent No.     Publ/Issue
                                                                                                    Date
 Method and apparatus for salvaging            US             14/795564        9963943              05/08/2018
 an oil well tubulars
 METHOD AND APPARATUS FOR                      US             15/688075        2018/0135373         05/17/2018
 PROGRAMMABLE ROBOTIC ROTARY
 MILL CUTTING OF MULTIPLE
 NESTED TUBULARS
 Method and Apparatus for Controlled or        US             15/701720        2018/0106122         04/19/2018
 Programmable Cutting of Multiple
 Nested Tubulars
 Method and apparatus of hot tapping           Australia      AU2010023        WO2010/120516        10/21/2010
 multiple coaxial or nested strings of                        6832
 underwater piping and/or tubing for
 overturned wells or platforms
 Method and apparatus of hot tapping           US             15/853613       10253587
 multiple coaxial or nested strings of
 underwater piping and/or tubing for
 overturned wells or platforms
 METHOD OF CUTTING TARGET                      US             12/142,893       7922424
 MEMBERS USING A CUTTING
 SAW DEVICE



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 56 of 165



 METHOD AND APPARATUS OF                    EP          EP2010076    WO2010/120516   10/21/2010
 HOT TAPPING MULTIPLE                                   4860
 COAXIAL OR NESTED STRINGS
 OF UNDERWATER PIPING
 AND/OR
 TUBING FOR OVERTURNED WELLS
 OR PLATFORMS
 METHOD AND APPARATUS FOR                   EP          EP2009076    EP2358972       12/17/2009
 PROGRAMMABLE ROBOTIC                                   3819
 ROTARY MILL CUTTING OF
 MULTIPLE NESTED TUBULARS
 Hot tapping system of coaxial or           Indonesia   ID2011W38    ID201300610     02/28/2013
 nested strings of underwater piping                    56
 and/or tubing for overturned well or
 platform has clamp connected to exterior
 pipe, which has plate with opening and
 swiveling connection supported next to
 plate opening
 Method and Apparatus of Hot Tapping        Malaysia    MYPI
 Multiple Coaxial or Nested Strings of                  2011004641
 Underwater Piping And/or Tubing for
 Overturned Wells or Platforms And/or
 Tubing for Overturned Wells or Platforms
 METHOD AND APPARATUS OF                    Mexico      MX2011010    WO2010US29389 04/02/2012
 HOT TAPPING MULTIPLE                                   394
 COAXIAL OR NESTED STRINGS
 OF UNDERWATER PIPING
 AND/OR
 TUBING FOR OVERTURNED WELLS
 OR PLATFORMS.
 Hot tapping system of coaxial or           Mexico      MX2011001    MX322837        08/15/2014
 nested strings of underwater piping                    0394
 and/or tubing for overturned well or
 platform has clamp connected to exterior
 pipe, which has plate with opening and
 swiveling connection supported next to
 plate opening
 Method and apparatus of hot tapping        New         NZ595582     NZ59558210      12/24/2014
 multiple coaxial or nested strings of      Zealand
 underwater piping and/or tubing for
 overturned wells or platforms
 Method and Apparatus of Hot Tapping        Thailand                 118172          11/30/2012
 Multiple Coaxial or Nested Strings of
 Underwater Piping And/or Tubing for
 Overturned Wells or Platforms
 Hot tapping system of coaxial or           Vietnam     VN2011290    VN28911         02/27/2012
 nested strings of underwater piping                    9
 and/or tubing for overturned well or
 platform has clamp connected to exterior
 pipe, which has plate with opening and
 swiveling connection supported next to
 plate opening




LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 57 of 165



  Title                           Country   App. No.     Publ./Patent No.
 ARTICULATING BAND SAW AND       US
                                            12/170,004        7645093
 METHOD
 METHOD AND APPARATUS FOR        US
 PROGRAMMABLE ROBOTIC ROTARY
                                            12/540,924        7823632
 MILL CUTTING OF MULTIPLE NESTED
 TUBULARS
 APPARATUS OF HOT TAPPING        US
 MULTIPLE COAXIAL OR NESTED
 STRINGS OF UNDERWATER PIPING               12/751,200        8622078
 AND/OR TUBING FOR OVERTURNED
 WELLS OR PLATFORMS
 ARTICULATING DRILL METHOD AND US
 APPARATUS FOR CUTTING
 OPENINGS IN NESTED STRINGS OF
                                            12/751,418        8616811
 UNDERWATER PIPING AND/OR
 TUBING FOR OVERTURNED WELLS
 OR PLATFORMS
 METHOD AND APPARATUS FOR        US
 PROGRAMMABLE ROBOTIC ROTARY
                                            12/878,738        9175534
 MILL CUTTING OF MULTIPLE NESTED
 TUBULARS
 ARTICULATING BAND SAW AND       US
                                            12/976,731        8475081
 METHOD
 METHOD OF CUTTING TARGET        US
 MEMBERS USING A CUTTING SAW                13/084,726        8109693
 DEVICE
 INTERNAL JACKET LEG CUTTER AND US
                                            13/153,562        9103088
 METHOD
 METHOD AND APPARATUS OF HOT US
 TAPPING MULTIPLE COAXIAL OR
 NESTED STRINGS OF UNDERWATER
                                            13/248,781        8333211
 PIPING AND/OR TUBING FOR
 OVERTURNED WELLS OR
 PLATFORMS
 METHOD OF CUTTING TARGET        US
 MEMBERS USING A CUTTING SAW                13/367,492        8465227
 DEVICE
 METHOD FOR PULLING A CROWN      US
                                            13/400,187        8869899
 PLUG
 METHOD AND APPARATUS OF HOT US
 TAPPING MULTIPLE COAXIAL OR
 NESTED STRINGS OF UNDERWATER
                                            13/717,890        8707979
 PIPING AND/OR TUBING FOR
 OVERTURNED WELLS OR
 PLATFORMS
 METHOD OF CUTTING TARGET        US
 MEMBERS USING A CUTTING SAW                13/920,447        9145749
 DEVICE
 ARTICULATING BAND SAW AND       US
                                            13/933,212        8696245
 METHOD
 ARTICULATING DRILL METHOD AND US
 APPARATUS FOR CUTTING
                                            14/144,942        9482380
 OPENINGS IN NESTED STRINGS OF
 UNDERWATER PIPING AND OR



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 58 of 165



 TUBING FOR OVERTURNED WELLS
 OR PLATFORMS
 ARTICULATING BAND SAW AND       US
                                        14/253,215    9028172
 METHOD
 METHOD AND APPARATUS OF HOT US
 TAPPING MULTIPLE COAXIAL OR
 NESTED STRINGS OF UNDERWATER
                                        14/263,088    9194525
 PIPING AND/OR TUBING FOR
 OVERTURNED WELLS OR
 PLATFORMS
 METHOD AND APPARATUS FOR        US
 CONTROLLED OR PROGRAMMABLE
                                        14/381,184    9759030
 CUTTING OF MULTIPLE NESTED
 TUBULARS
 METHOD FOR PULLING A CROWN      US
                                        14/525,776    9291016
 PLUG FROM A SUBSEA TREE
 ARTICULATING BAND SAW AND       US
                                        14/709,917    9446535
 METHOD
 INTERNAL JACKET LEG CUTTER AND US
                                        14/823,642    9631337
 METHOD
 METHOD OF CUTTING TARGET        US
 MEMBERS USING A CUTTING SAW            14/868,866    9599253
 DEVICE
 METHOD AND APPARATUS FOR        US
 PROGRAMMABLE ROBOTIC ROTARY
                                        14/931,100    9745812
 MILL CUTTING OF MULTIPLE NESTED
 TUBULARS
 METHOD AND APPARATUS OF HOT US
 TAPPING MULTIPLE COAXIAL OR
 NESTED STRINGS OF UNDERWATER
                                        14/950,908    9851038
 PIPING AND/OR TUBING FOR
 OVERTURNED WELLS OR
 PLATFORMS
 METHOD AND APPARATUS FOR        US
                                        15/076,926    10036225
 PULLING A CROWN PLUG
 ARTICULATING DRILL METHOD AND US
 APPARATUS FOR CUTTING
 OPENINGS IN NESTED STRINGS OF
                                        15/340,073    10018005
 UNDERWATER PIPING AND OR
 TUBING FOR OVERTURNED WELLS
 OR PLATFORMS
 METHOD OF CUTTING TARGET        US
 MEMBERS USING A CUTTING SAW            15/462,980    9919370
 DEVICE
 METHOD AND APPARATUS FOR        US
                                        15/972,486    10301890
 SALVAGING AN OIL WELL TUBULARS
 ARTICULATING DRILL METHOD AND US
 APPARATUS FOR CUTTING
 OPENINGS IN NESTED STRINGS OF
                                        16/030,802       -
 UNDERWATER PIPING AND OR
 TUBING FOR OVERTURNED WELLS
 OR PLATFORMS
 METHOD AND APPARATUS FOR        US
                                        16/048,688       -
 PULLING A CROWN PLUG




LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 59 of 165



Trademarks:


                                                                           Pub.
              Mark         Serial No.   Reg. No.      Title    Country   Date/Reg.
                                                                           Date

                                                     EPIC
                           87909715                              US
                                                   COMPANIES




                           87909726                              US




             WILCO         77586045     3704413      WILCO       US      11/03/2009


                                                     DIVE5
                                                    DEVELOP
                           77586164     3678838    IMPLEMENT     US      09/08/2009
                                                     VERIFY
                                                    ENHANCE


             DIVE 5        77586183     3675569      DIVE 5      US      09/01/2009




                           77586188     3779998                  US      02/09/2010




                           77693042     3689332       EOT        US      09/29/2009


          WORKING                                  WORKING
           SAFELY                                   SAFELY
                           77901927     3902873                  US      10/26/2010
           UNDER                                    UNDER
          PRESSURE                                 PRESSURE


              PAES         86182476     4882137      PAES        US      01/05/2016




LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 60 of 165

 Mark                      Country        Status           App. No.      Reg. No.        Publ
                                                                                         Date



 EPIC                      Croatia        Registered                     Z20090635       09/09/2010




                           Croatia        Respecialtygis                 IR1031199       04/17/2009
                                          tered



                           Italy          Registered                     IR1031199       04/17/2009




Diving Equipment:

          Equipment / Asset
  No.                                Asset / Equipment                Description
          Number
  1                                  Large Forklift                   Hyster (Out of Service)
  2                                  Medium Forklift                  Hyundai (Working)
  3                                  Medium Forklift                  Yale (Out of Service)
  4                                  Small Forklift                   Hyundai (Working)
  5                                  Small Forklift                   Yale (Out of Service)
                                     Truck
  6                                                                   Dodge (Out of Service)
                                     (3D7KR28C17G724106)
                                     Truck
  7                                                                   Chevy (Out of Service)
                                     (1GC2CVCG9CZ251623)
  8                                  Golf Cart                        NA (Working)
  9                                  Dive Tank                        NA (Working)
  10                                 Crane                            Grove (Working)
  11                                 Gray Air Radios
  12                                 Gray Air Radios
  13                                 Gray Air Radios
  14                                 Gray Air Radios
  15                                 Gray Air Radios
  16                                 Gray Air Radios
  17                                 Gray Air Radios
  18                                 Gray Air Radios
  19                                 Gray Air Radios
  20                                 Gray Air Radios



LEGAL_US_W # 100299477.1
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 61 of 165



  21                       Gray Air Radios
  22                       Gray Air Radios
  23                       Gray Air Radios
  24                       Gray Air Radios
  25                       Gray Air Radios
  26                       Gray Air Radios
  27                       Gray Air Radios
  28                       Gray Air Radios
  29                       Gray Air Radios
  30                       Gray Air Radios
  31                       Gray Air Radios
  32                       Gray Air Radios
  33                       Gray Air Radios
  34                       Gray Air Radios
  35                       Gray Air Radios
  36                       Gray Air Radios
  37                       Gray Air Radios
  38                       Gray Air Radios
  39                       Gray Air Radios
  40                       Gray Air Radios
  41                       Gray Air Radios
  42                       Gray Air Radios
  43                       Gray Air Radios
  44                       Gray Air Radios
  45                       Gray Air Radios
  46                       Yellow Air Radios Amron
  47                       Yellow Air Radios Amron
  48                       Yellow Air Radios Amron
  49                       Yellow Air Radios Amron
  50                       Yellow Air Radios Amron
  51                       Yellow Air Radios Amron
  52                       Yellow Air Radios Amron
  53                       Yellow Air Radios Amron
  54                       Yellow Air Radios Amron
  55                       Yellow Air Radios Amron
  56                       Yellow Air Radios Amron
  57                       Yellow Air Radios Amron
  58                       Yellow Air Radios Amron
  59                       Yellow Air Radios Amron   ROICB4
  60                       Yellow Air Radios Amron   54 - Shell
  61                       Yellow Air Radios Amron
  62                       Yellow Air Radios Amron   3-Dup #
  63                       Yellow Air Radios Amron
  64                       Yellow Air Radios Amron
  65                       Yellow Air Radios Amron
  66                       Yellow Air Radios Amron
  67                       Yellow Air Radios Amron
  68                       Yellow Air Radios Amron



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 62 of 165



  69                        Yellow Air Radios Amron
  70                        Yellow Air Radios Amron
  71                        Yellow Air Radios Amron
  72                        Yellow Air Radios Amron
  73                        Yellow Air Radios Amron
  74                        Yellow Air Radios Amron
  75                        Yellow Air Radios Amron
  76                        Yellow Air Radios Amron
  77                        Yellow Air Radios Amron
  78                        Yellow Air Radios Amron
  79                        Yellow Air Radios Amron   EC-001
  80                        Yellow Air Radios Amron
  81                        Yellow Gas Radios Amron   HE-30
  82                        Yellow Gas Radios Amron   HE-17
  83                        Yellow Gas Radios Amron   HE-23
  84                        Yellow Gas Radios Amron   HE-20
  85                        Yellow Gas Radios Amron   HE-31 - Damaged
  86                        Yellow Gas Radios Amron
  87                        Yellow Gas Radios Amron
  88                        Yellow Gas Radios Amron
  89                        Yellow Gas Radios Amron
  90                        Yellow Gas Radios Amron
  91                        Yellow Gas Radios Amron   HE-21
  92                        Yellow Gas Radios Amron   15-Shell
  93                        Yellow Gas Radios Amron
  94                        Yellow Gas Radios Amron
  95                        Yellow Gas Radios Amron
  96                        Yellow Gas Radios Amron
  97                        Yellow Gas Radios Amron
  98                        Yellow Gas Radios Amron
  99                        Yellow Gas Radios Amron
  100                       Yellow Gas Radios Amron
  101                       Yellow Gas Radios Amron
  102                       Yellow Gas Radios Amron
  103                       Yellow Gas Radios Amron
  104                       Yellow Gas Radios Amron
  105                       Yellow Gas Radios Amron
  106                       Yellow Gas Radios Amron
  107                       Yellow Gas Radios Amron
  108                       Yellow Gas Radios Amron
  109                       Yellow Gas Radios Amron
  110                       Yellow Gas Radios Amron   HE-32
  111                       Yellow Gas Radios Amron   HE-03
  112                       Yellow Gas Radios Amron   HE-901
  113                       Yellow Gas Radios Amron   HE-902
  114                       Yellow Gas Radios Amron   HE-22
  115                       Yellow Gas Radios Amron   HE-08
  116                       Yellow Aqua Air Radio



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 63 of 165



  117                       Yellow Aqua Air Radio
  118                       Blue Air Radio
  119                       Yellow Chamber Radio    DDCR-001
  120                       Yellow Chamber Radio    DDCR-002
  121     SC-01             Shipping Connex 8x10
  122     SC-02             Shipping Connex 8x10
  123     SC-03             Shipping Connex 8x10
  124     8x20 Socket Box   Shipping Connex 8x10
  125     8x20 Rope Box     Shipping Connex 8x10
  126     SB-05             Blue Socket Boxes
  127     SB-06             Blue Socket Boxes
  128     SB-07             Blue Socket Boxes
  129     SB-09             Blue Socket Boxes
  130                       Connex                  8x40 sat spares 1
  131                       Connex                  8x40 sat spares 2
  132                       Connex                  8x40 sat spares 3
  133                       Connex                  8x40 Mechanic
  134                       Connex                  8x40 Metrology
  135                       Connex                  8x40 Empty
  136                       Connex                  8x20 connex Empty (10)
  137                       Connex                  8x20 connex with Spares (8)
  138                       Connex                  8x10 Stud Tensioners
  139                       Connex                  8x10 PCSU 53007-1
  140                       Connex                  8x10 Boxes Red (3)
  141                       Connex                  8x10 Boxes White (2)
  142                       Boxes & Baskets         Small Dive Box (21)
  143                       Boxes & Baskets         Gang Box (10)
  144                       Boxes & Baskets         Small Baskets (6)
  145                       Boxes & Baskets         Large Baskets (12)
  146                       Boxes & Baskets         Rig Baskets (3)
  147                       Boxes & Baskets         Billy Pugh Baskets (2)
  148                       Boxes & Baskets         Brown Umbilical Basket
  149                       Boxes & Baskets         Baskets with Gear (7)
  150                       Boxes & Baskets         10x20 Basket
  151                       Bailout                 Dual 80 (7)
  152                       Bailout                 Single 50 (21)
  153                       Bailout                 Single 80 (9)
  154                       Bailout                 Oddball (2)
  155                       Bailout                 Single SCBA (1)
  156                       Bailout                 Single 50 (9)
  157                       Bailout                 Single 80 (2)
  158     SL-37   4104KM    Dive Hat                Purple
  159     SL-27   50859     Dive Hat                Orange
  160     SL-37   4037KM    Dive Hat                Orange
  161     SL-27   60A201    Dive Hat                Grey
  162     SL-37   8066KM    Dive Hat                Orange
  163     SL-27   9A064     Dive Hat                Blue
  164     SL-37   4062KM    Dive Hat                Yellow



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 64 of 165



  165     SL-37 9018KM         Dive Hat             Yellow
  166     SL-37 7276KM         Dive Hat             Orange
          SL-37 In bag with
  167                          Dive Hat             Yellow
          Parts 30A29
  168     SL-27 7A147          Dive Hat             Yellow
          SL-37 in Box with
  169                          Dive Hat             Yellow
          Parts 00263K
          SL-17B Reclaim
  170                          Dive Hat             Yellow
          60A34
          SL-17B Reclaim
  171                          Dive Hat             Yellow
          91265
          SL-37 Reclaim
  172                          Dive Hat             Yellow
          C42B0
          SL-17B Reclaim
  173                          Dive Hat             Yellow
          50A70
  174     Reclaim C38B1        Dive Hat             Yellow
  175     Reclaim C35A4        Dive Hat             Yellow
          SLS Shell R90925
  176                          Dive Hat             Yellow
          SLS477022
          SLS Shell R93114
  177                          Dive Hat             Yellow
          SLS477021
          17C Cobra C40B1
  178                          Dive Hat             Yellow
          170653W1S1
          17C Cobra C44B0
  179                          Dive Hat             Yellow
          170653W1S3
          Cobra Tool Kit
  180                          Dive Hat             Black
          182533W1S6
  181     SL-17B Shell 40A18   Dive Hat             Red
  182     SL-17B Shell 93967   Dive Hat             Blue
  183     SL-17B Shell 3004    Dive Hat             Yellow
  184     SL-17C Shell C47A4   Dive Hat             Yellow
  185     SL-17C Shell C21A7   Dive Hat             Yellow
  186     SL-17C Shell C36A6   Dive Hat             Yellow
  187     SL-37K 6191KM        Dive Hat             Yellow
  188     SL-17B 92167         Dive Hat             Yellow
          SL-17B Reclaim
  189                          Dive Hat             Yellow
          93674
          SL-17C Reclaim
  190                          Dive Hat             Yellow
          C01A5
  191     SL-17B Shell 6410    Dive Hat             Yellow
          SL-17C Reclaim
  192                          Dive Hat             Yellow
          C33A4
  193     SL-17B 90995         Dive Hat             Yellow
          SL-17C Reclaim
  194                          Dive Hat             Yellow
          C07A2
  195     Gorski 102           Dive Hat             Stainless
  196     SL-17B 92368         Dive Hat             Yellow
  197     SL-17B 94953         Dive Hat             Blue
          SL-17B Reclaim
  198                          Dive Hat             Red
          40A17
          SL-17B Reclaim
  199                          Dive Hat             Red
          40A16



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 65 of 165



          SL-17B Reclaim
  200                          Dive Hat             Yellow
          92097
          SL-17B Reclaim
  201                          Dive Hat             Blue
          93954
  202     SL-17B 91016         Dive Hat             Yellow
  203     SL-17B 93972         Dive Hat             Blue
  204     SL-17B 50A18         Dive Hat             Yellow
  205     SL-17B 94950         Dive Hat             blue
  206     SL-17B 92407         Dive Hat             Yellow
          SL-37C Reclaim
  207                          Dive Hat             Yellow
          C05A7
  208     SL-17B 90955         Dive Hat             blue
          SL-37 Reclaim
  209                          Dive Hat             Yellow
          C34A5
          SL-37 Reclaim
  210                          Dive Hat             Yellow
          C29A6
  211     SL-77 8107SS         Dive Hat             Stainless
  212     SL-77 8108SS         Dive Hat             Stainless
  213     SL-37 6104KM         Dive Hat             Yellow
          Band Mask Shell
  214                          Dive Hat             Yellow
          900692
          Band Mask Shell
  215                          Dive Hat             Yellow
          2226
          Band Mask Shell
  216                          Dive Hat             Yellow
          487
          Band Mask Shell
  217                          Dive Hat             Yellow
          901367
          Band Mask Shell
  218                          Dive Hat             Yellow
          900942
          Band Mask Shell
  219                          Dive Hat             Yellow
          900846
          Band Mask Shell
  220                          Dive Hat             Black
          9692B
          Band Mask Shell
  221                          Dive Hat             Black
          No #
  222     SL-17K 00713K        Dive Hat             Yellow
  223     SL-37 Shell 5353KM   Dive Hat             Yellow
  224     SL-37 Shell 5028KM   Dive Hat             Black
  225     SL-37 Shell C33A6    Dive Hat             Yellow
  226     LARS 08              Launch Frame
  227     LARS 01              Launch Frame
  228     LARS 10              Launch Frame
  229     LARS 07              Launch Frame
  230     LARS 05              Launch Frame
  231     LARS 09              Launch Frame
  232                          Launch Frame         Logan Lars 1 with Basket
  233                          Launch Frame         Logan Lars 2 with Basket
  234                          Launch Frame         Non Man Rated LARS 1
  235                          Launch Frame         Non Man Rated LARS 2
  236                          Launch Frame         Associate Parts on Pallets
  237                          Wet Bells            Wet Bell 1



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 66 of 165



  238                         Wet Bells              Wet Bell 2
  239                         Wet Bells              Wet Bell 5
  240                         Wet Bells              Wet Bell 4
  241                         Wet Bells              Wet Bell 9
  242     LHPU 04             LARS Hydraulic Units
  243     LHPU 10             LARS Hydraulic Units
  244     LHPU 03             LARS Hydraulic Units
  245                         Davits                 Davit Test Stand
  246                         Davits                 Lars Test weight
  247                         Davits                 Davit 45 (4)
  248                         Davits                 Davit 90 (2)
  249                         Davits                 Davit Hydraulic (Blue & Yellow) (2)
  250                         Davits                 Davit 45 Modified
  251                         Davits                 45 Davit with Tugger and Stage
                              Deck Decompression
  252     DDC-05
                              Chamber
                              Deck Decompression
  253     DDC-22
                              Chamber
                              Deck Decompression
  254     DDC-08
                              Chamber
                              Deck Decompression
  255     DDC-20
                              Chamber
                              Deck Decompression
  256     DDC-03
                              Chamber
                              Deck Decompression
  257     DDC-37
                              Chamber
                              Deck Decompression
  258     DDC-38
                              Chamber
                              Deck Decompression
  259     DDC-11
                              Chamber
                              Deck Decompression
  260     DDC-19
                              Chamber
                              Deck Decompression
  261     DDC-27
                              Chamber
                              Deck Decompression
  262     DDC-?? Need Maint
                              Chamber
                              Deck Decompression
  263     DDC-?? Need Maint
                              Chamber
                              Deck Decompression
  264     DDC-Not for HO
                              Chamber
          DDC-06 Chamber in
                              Deck Decompression
  265     A Box with Gas
                              Chamber
          Panel
                              Deck Decompression
  266     DDC-23 Need Maint
                              Chamber
                              Deck Decompression
  267     DDC-25 Need Maint
                              Chamber
                              Deck Decompression
  268     DDC-15 Need Maint
                              Chamber
                              Deck Decompression
  269     DDC-26 Need Maint
                              Chamber
  270     DCVA-01             Air Van
  271     DCVA-02             Air Van


LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 67 of 165



  272     DCVA-03           Air Van
  273     DCVG-05           Gas Van
  274     DCVG-07           Gas Van
  275     DCVG-01           Gas Van
  276     DCVG-04           Gas Van
  277                       Gas Rack                    Spare Plexiglass
  278                       Gas Rack                    Seahorse
  279                       Volume Tank                 30 Gallon VT with Skid (7)
  280                       Volume Tank                 60 Gallon VT with Skid (5)
  281                       Volume Tank                 60 Gallon VT no Skid (8)
  282                       Umbilical and Trees         Umbilical Hose Tree (16)
  283                       Umbilical and Trees         Surface Umbilical (41)
  284                       Umbilical and Trees         Excursion Umbilical (25)
  285                       Deck Whips                  O2 (201)
  286                       Deck Whips                  #6 (81)
  287                       Deck Whips                  #10 (169)
  288                       Compressors                 5120 (22)
  289                       Compressors                 5120 Skid (2)
                                                        5120 Electric Compressors (Arapaho)
  290                       Compressors
                                                        (2)
  291                       Compressors                 5120 Compressors on Pallets (7)
  292                       Compressors                 325 Compressors (5)
  293                       Compressors                 Industrial Air Comp 400
  294                       Compressors                 Industrial Air Comp 825
                            Hydraulic Power Units and
  295                                                   Hydraulic Power Units (14)
                            Hose Reels
                            Hydraulic Power Units and
  296                                                   Hydraulic Hose Reels (21)
                            Hose Reels
                            Hydraulic Power Units and
  297                                                   Sub tech Units (4)
                            Hose Reels
  298                       Hot Water Units             Hot Water Units (30)
  299                       Hot Water Units             Pallet of Hot water unit pumps
  300                       Jet Pumps and Associated    6x6 Jet Pumps in skid (2)
  301                       Jet Pumps and Associated    6x6 Jet Pumps no in skid (2)
  302                       Jet Pumps and Associated    4x3 Jet Pumps (4)
  303                       Jet Pumps and Associated    Umbilical Sheaves (2)
  304                       Jet Pumps and Associated    Jet Hose Reels (3)
  305                       Jet Pumps and Associated    12" jet string (3 section)
  306                       Jet Pumps and Associated    Jet String Heads (2)
  307                       Hydraulic Tools             1.5 Impacts (15)
  308                       Hydraulic Tools             2 Impacts (19)
  309                       Hydraulic Tools             Grinders (14)
  310                       Hydraulic Tools             Recip Saws (9)
  311                       Hydraulic Tools             Circ Saws (3)
  312                       Hydraulic Tools             Mag Drill
  313                       Hydraulic Tools             Drill (4)
  314                       Hydraulic Tools             Chippers (5)
  315                       Other                       Fast Rescue Craft
  316                       Other                       Submar Mat Frames (4)



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 68 of 165



  317                       Other                   Submar Mats (9)
  318                       Other                   10 foot Ladders (15)
  319                       Other                   20 Ladders (10)
  320                       Other                   10" pig Launcher
  321                       Other                   10K anchors (6)
  322                       Other                   15' Spread bar
  323                       Other                   Air Lifts (35)
  324                       Other                   Generator
  325                       Other                   Metal Spools (5)
  326                       Other                   Pollution Domes (7)
  327                       Other                   Ubooms (3)
  328                       Other                   Horse Heads (2)
  329                       Other                   Hyper Gas Systems (4)
  330                       Other                   Hyper Gas Cards (3)
  331                       Other                   Through water Comms (3)
  332                       Other                   Utility Tuggers Air (15)
  333                       Other                   Utility Tuggers Hydraulic (2)
  334                       Other                   30 foot Air Lift
  335                       Other                   Deer Stands (9)
  336                       Other                   Yokohamas (8)
  337                       Other                   3 foot saw stands (2)
  338                       Other                   6 foot saw stands (2)
  339                       Other                   15 foot saw stands (4)
  340                       Other                   Seahorse Generators (2)
  341                       Other                   Electric welders (6)
  342                       Other                   Hydraulic Power Assists (4)
  343                       Other                   Macmoran Gear 6 Pallets & 4 other
  344                       Other                   Buoy Blocks (2)
  345                       Other                   4x4 deadman (2)
  346                       Other                   3x3 Deadman (2)
  347                       Other                   4x4 Cylinder Deadman (3)
  348                       Other                   electric Motors (12)
  349                       Other                   5210 parts on pallets (2)
  350                       Other                   Fuel Cube plastic
  351                       Other                   Pallets of Diesel Fuel tanks (3)
  352                       Other                   325 Skids (3)
  353                       Other                   Volume Tank Skids (38)
                                                    200 Gallon VT with Mounts and Motor
  354                       Other
                                                    (4)
  355                       Other                   200 VT Skid
  356                       Other                   3d Metrology Set (3)
  357                       Hammer wrench           EPIC | Flat | 3/4 |
  358                       Hammer wrench           EPIC | Flat | 7/8 |
  359                       Hammer wrench           EPIC | Flat | | 1
  360                       Hammer wrench           EPIC | Flat | 1/16 | 3
  361                       Hammer wrench           EPIC | Flat | 1/8 | 6
  362                       Hammer wrench           EPIC | Flat | 3/16 | 0
  363                       Hammer wrench           EPIC | Flat | 1/4 | 14
  364                       Hammer wrench           EPIC | Flat | 5/16 | 4


LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 69 of 165



  365                       Hammer wrench           EPIC | Flat | 3/8 | 0
  366                       Hammer wrench           EPIC | Flat | 7/16 | 13
  367                       Hammer wrench           EPIC | Flat | 1/2 | 14
  368                       Hammer wrench           EPIC | Flat | 9/16 | 0
  369                       Hammer wrench           EPIC | Flat | 5/8 | 23
  370                       Hammer wrench           EPIC | Flat | 11/16 | 2
  371                       Hammer wrench           EPIC | Flat | 3/4 | 0
  372                       Hammer wrench           EPIC | Flat | 13/16 | 5
  373                       Hammer wrench           EPIC | Flat | 7/8 | 42
  374                       Hammer wrench           EPIC | Flat | 15/16 | 0
  375                       Hammer wrench           EPIC | Flat | | 13
  376                       Hammer wrench           EPIC | Flat | 1/16 |
  377                       Hammer wrench           EPIC | Flat | 1/8 | 18
  378                       Hammer wrench           EPIC | Flat | 3/16 | 7
  379                       Hammer wrench           EPIC | Flat | 1/4 | 1
  380                       Hammer wrench           EPIC | Flat | 5/16 | 0
  381                       Hammer wrench           EPIC | Flat | 3/8 | 7
  382                       Hammer wrench           EPIC | Flat | 7/16 | 5
  383                       Hammer wrench           EPIC | Flat | 1/2 | 0
  384                       Hammer wrench           EPIC | Flat | 9/16 | 4
  385                       Hammer wrench           EPIC | Flat | 5/8 | 8
  386                       Hammer wrench           EPIC | Flat | 11/16 |
  387                       Hammer wrench           EPIC | Flat | 3/4 | 4
  388                       Hammer wrench           EPIC | Flat | 13/16 |
  389                       Hammer wrench           EPIC | Flat | 15/16 | 15
  390                       Hammer wrench           EPIC | Flat | 7/8 |
  391                       Hammer wrench           EPIC | Flat | |
  392                       Hammer wrench           EPIC | Flat | 1/16 |
  393                       Hammer wrench           EPIC | Flat | 1/8 | 6
  394                       Hammer wrench           EPIC | Flat | 3/16 |
  395                       Hammer wrench           EPIC | Flat | 1/4 |
  396                       Hammer wrench           EPIC | Flat | 5/16 |
  397                       Hammer wrench           EPIC | Flat | 3/8 |
  398                       Hammer wrench           EPIC | Flat | 7/16 |
  399                       Hammer wrench           EPIC | Flat | 1/2 |
  400                       Hammer wrench           EPIC | Flat | 9/16 |
  401                       Hammer wrench           EPIC | Flat | 5/8 |
  402                       Hammer wrench           EPIC | Flat | 11/16 |
  403                       Hammer wrench           EPIC | Flat | 3/4 | 1
  404                       Hammer wrench           EPIC | Flat | 13/16 |
  405                       Hammer wrench           EPIC | Flat | 7/8 | 10
  406                       Hammer wrench           EPIC | Flat | |
  407                       Hammer wrench           EPIC | Flat | 1/16 |
  408                       Hammer wrench           EPIC | Flat | 1/8 |
  409                       Hammer wrench           EPIC | Flat | 3/16 |
  410                       Hammer wrench           EPIC | Flat | 1/4 | 0
  411                       Hammer wrench           EPIC | Flat | 5/16 |
  412                       Hammer wrench           EPIC | Flat | 3/8 |



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 70 of 165



  413                       Hammer wrench           EPIC | Flat | 7/16 |
  414                       Hammer wrench           EPIC | Flat | 1/2 |
  415                       Hammer wrench           EPIC | Flat | 9/16 |
  416                       Hammer wrench           EPIC | Flat | 5/8 | 5
  417                       Hammer wrench           EPIC | Flat | 11/16 |
  418                       Hammer wrench           EPIC | Flat | 3/4 |
  419                       Hammer wrench           EPIC | Flat | 13/16 |
  420                       Hammer wrench           EPIC | Flat | 7/8 |
  421                       Hammer wrench           EPIC | Flat | |
  422                       Hammer wrench           EPIC | Flat | 1/16 |
  423                       Hammer wrench           EPIC | Flat | 1/8 |
  424                       Hammer wrench           EPIC | Flat | 3/16 |
  425                       Hammer wrench           EPIC | Flat | 1/4 |
  426                       Hammer wrench           EPIC | Flat | 5/16 |
  427                       Hammer wrench           EPIC | Flat | 3/8 | 6
  428                       Hammer wrench           EPIC | Flat | 7/16 |
  429                       Hammer wrench           EPIC | Flat | 1/2 |
  430                       Hammer wrench           EPIC | Flat | 9/16 |
  431                       Hammer wrench           EPIC | Flat | 5/8 |
  432                       Hammer wrench           EPIC | Flat | 11/16 |
  433                       Hammer wrench           EPIC | Flat | 3/4 |
  434                       Hammer wrench           EPIC | Flat | 13/16 |
  435                       Hammer wrench           EPIC | Flat | 7/8 |
  436                       Hammer wrench           EPIC | Flat | | 1
  437                       Hammer wrench           EPIC | Flat | | 238
  438                       Hammer wrench           EPIC | Cameron | 3/4 |
  439                       Hammer wrench           EPIC | Cameron | 7/8 |
  440                       Hammer wrench           EPIC | Cameron | | 1
  441                       Hammer wrench           EPIC | Cameron | 1/16 | 25
  442                       Hammer wrench           EPIC | Cameron | 1/8 | 44
  443                       Hammer wrench           EPIC | Cameron | 3/16 | 1
  444                       Hammer wrench           EPIC | Cameron | 1/4 | 25
  445                       Hammer wrench           EPIC | Cameron | 5/16 | 6
  446                       Hammer wrench           EPIC | Cameron | 3/8 | 5
  447                       Hammer wrench           EPIC | Cameron | 7/16 | 20
  448                       Hammer wrench           EPIC | Cameron | 1/2 | 20
  449                       Hammer wrench           EPIC | Cameron | 9/16 | 2
  450                       Hammer wrench           EPIC | Cameron | 5/8 | 20
  451                       Hammer wrench           EPIC | Cameron | 11/16 | 15
  452                       Hammer wrench           EPIC | Cameron | 3/4 | 13
  453                       Hammer wrench           EPIC | Cameron | 13/16 | 16
  454                       Hammer wrench           EPIC | Cameron | 7/8 | 32
  455                       Hammer wrench           EPIC | Cameron | 15/16 | 5
  456                       Hammer wrench           EPIC | Cameron | | 35
  457                       Hammer wrench           EPIC | Cameron | 1/16 |
  458                       Hammer wrench           EPIC | Cameron | 1/8 | 15
  459                       Hammer wrench           EPIC | Cameron | 3/16 | 30
  460                       Hammer wrench           EPIC | Cameron | 1/4 | 6



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 71 of 165



  461                       Hammer wrench           EPIC | Cameron | 5/16 | 3
  462                       Hammer wrench           EPIC | Cameron | 3/8 | 35
  463                       Hammer wrench           EPIC | Cameron | 7/16 | 2
  464                       Hammer wrench           EPIC | Cameron | 1/2 | 1
  465                       Hammer wrench           EPIC | Cameron | 9/16 | 9
  466                       Hammer wrench           EPIC | Cameron | 5/8 | 18
  467                       Hammer wrench           EPIC | Cameron | 11/16 |
  468                       Hammer wrench           EPIC | Cameron | 3/4 | 3
  469                       Hammer wrench           EPIC | Cameron | 13/16 |
  470                       Hammer wrench           EPIC | Cameron | 15/16 | 17
  471                       Hammer wrench           EPIC | Cameron | 7/8 |
  472                       Hammer wrench           EPIC | Cameron | |
  473                       Hammer wrench           EPIC | Cameron | 1/16 |
  474                       Hammer wrench           EPIC | Cameron | 1/8 | 13
  475                       Hammer wrench           EPIC | Cameron | 3/16 |
  476                       Hammer wrench           EPIC | Cameron | 1/4 |
  477                       Hammer wrench           EPIC | Cameron | 5/16 |
  478                       Hammer wrench           EPIC | Cameron | 3/8 |
  479                       Hammer wrench           EPIC | Cameron | 7/16 |
  480                       Hammer wrench           EPIC | Cameron | 1/2 |
  481                       Hammer wrench           EPIC | Cameron | 9/16 |
  482                       Hammer wrench           EPIC | Cameron | 5/8 |
  483                       Hammer wrench           EPIC | Cameron | 11/16 |
  484                       Hammer wrench           EPIC | Cameron | 3/4 | 1
  485                       Hammer wrench           EPIC | Cameron | 13/16 |
  486                       Hammer wrench           EPIC | Cameron | 7/8 | 3
  487                       Hammer wrench           EPIC | Cameron | |
  488                       Hammer wrench           EPIC | Cameron | 1/16 |
  489                       Hammer wrench           EPIC | Cameron | 1/8 |
  490                       Hammer wrench           EPIC | Cameron | 3/16 |
  491                       Hammer wrench           EPIC | Cameron | 1/4 | 2
  492                       Hammer wrench           EPIC | Cameron | 5/16 |
  493                       Hammer wrench           EPIC | Cameron | 3/8 |
  494                       Hammer wrench           EPIC | Cameron | 7/16 |
  495                       Hammer wrench           EPIC | Cameron | 1/2 |
  496                       Hammer wrench           EPIC | Cameron | 9/16 |
  497                       Hammer wrench           EPIC | Cameron | 5/8 | 0
  498                       Hammer wrench           EPIC | Cameron | 11/16 |
  499                       Hammer wrench           EPIC | Cameron | 3/4 |
  500                       Hammer wrench           EPIC | Cameron | 13/16 |
  501                       Hammer wrench           EPIC | Cameron | 7/8 |
  502                       Hammer wrench           EPIC | Cameron | |
  503                       Hammer wrench           EPIC | Cameron | 1/16 |
  504                       Hammer wrench           EPIC | Cameron | 1/8 |
  505                       Hammer wrench           EPIC | Cameron | 3/16 |
  506                       Hammer wrench           EPIC | Cameron | 1/4 |
  507                       Hammer wrench           EPIC | Cameron | 5/16 |
  508                       Hammer wrench           EPIC | Cameron | 3/8 | 1



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 72 of 165



  509                       Hammer wrench           EPIC | Cameron | 7/16 |
  510                       Hammer wrench           EPIC | Cameron | 1/2 |
  511                       Hammer wrench           EPIC | Cameron | 9/16 |
  512                       Hammer wrench           EPIC | Cameron | 5/8 |
  513                       Hammer wrench           EPIC | Cameron | 11/16 |
  514                       Hammer wrench           EPIC | Cameron | 3/4 |
  515                       Hammer wrench           EPIC | Cameron | 13/16 |
  516                       Hammer wrench           EPIC | Cameron | 7/8 |
  517                       Hammer wrench           EPIC | Cameron | | 0
  518                       Hammer wrench           EPIC | Cameron | | 444
  519                       Hammer wrench           Ranger | Flat | 3/4 |
  520                       Hammer wrench           Ranger | Flat | 7/8 | 9
  521                       Hammer wrench           Ranger | Flat | |
  522                       Hammer wrench           Ranger | Flat | 1/16 | 1
  523                       Hammer wrench           Ranger | Flat | 1/8 | 1
  524                       Hammer wrench           Ranger | Flat | 3/16 |
  525                       Hammer wrench           Ranger | Flat | 1/4 | 8
  526                       Hammer wrench           Ranger | Flat | 5/16 | 2
  527                       Hammer wrench           Ranger | Flat | 3/8 |
  528                       Hammer wrench           Ranger | Flat | 7/16 | 16
  529                       Hammer wrench           Ranger | Flat | 1/2 | 2
  530                       Hammer wrench           Ranger | Flat | 9/16 |
  531                       Hammer wrench           Ranger | Flat | 5/8 |
  532                       Hammer wrench           Ranger | Flat | 11/16 | 10
  533                       Hammer wrench           Ranger | Flat | 3/4 | 9
  534                       Hammer wrench           Ranger | Flat | 13/16 | 2
  535                       Hammer wrench           Ranger | Flat | 7/8 | 4
  536                       Hammer wrench           Ranger | Flat | 15/16 |
  537                       Hammer wrench           Ranger | Flat | | 8
  538                       Hammer wrench           Ranger | Flat | 1/16 |
  539                       Hammer wrench           Ranger | Flat | 1/8 |
  540                       Hammer wrench           Ranger | Flat | 3/16 | 12
  541                       Hammer wrench           Ranger | Flat | 1/4 | 12
  542                       Hammer wrench           Ranger | Flat | 5/16 | 1
  543                       Hammer wrench           Ranger | Flat | 3/8 | 17
  544                       Hammer wrench           Ranger | Flat | 7/16 |
  545                       Hammer wrench           Ranger | Flat | 1/2 |
  546                       Hammer wrench           Ranger | Flat | 9/16 | 21
  547                       Hammer wrench           Ranger | Flat | 5/8 |
  548                       Hammer wrench           Ranger | Flat | 11/16 |
  549                       Hammer wrench           Ranger | Flat | 3/4 | 31
  550                       Hammer wrench           Ranger | Flat | 13/16 |
  551                       Hammer wrench           Ranger | Flat | 15/16 | 24
  552                       Hammer wrench           Ranger | Flat | 7/8 |
  553                       Hammer wrench           Ranger | Flat | | 14
  554                       Hammer wrench           Ranger | Flat | 1/16 |
  555                       Hammer wrench           Ranger | Flat | 1/8 | 23
  556                       Hammer wrench           Ranger | Flat | 3/16 |



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 73 of 165



  557                       Hammer wrench           Ranger | Flat | 1/4 |
  558                       Hammer wrench           Ranger | Flat | 5/16 |
  559                       Hammer wrench           Ranger | Flat | 3/8 |
  560                       Hammer wrench           Ranger | Flat | 7/16 |
  561                       Hammer wrench           Ranger | Flat | 1/2 |
  562                       Hammer wrench           Ranger | Flat | 9/16 |
  563                       Hammer wrench           Ranger | Flat | 5/8 |
  564                       Hammer wrench           Ranger | Flat | 11/16 |
  565                       Hammer wrench           Ranger | Flat | 3/4 |
  566                       Hammer wrench           Ranger | Flat | 13/16 |
  567                       Hammer wrench           Ranger | Flat | 7/8 | 2
  568                       Hammer wrench           Ranger | Flat | |
  569                       Hammer wrench           Ranger | Flat | 1/16 |
  570                       Hammer wrench           Ranger | Flat | 1/8 |
  571                       Hammer wrench           Ranger | Flat | 3/16 |
  572                       Hammer wrench           Ranger | Flat | 1/4 |
  573                       Hammer wrench           Ranger | Flat | 5/16 |
  574                       Hammer wrench           Ranger | Flat | 3/8 |
  575                       Hammer wrench           Ranger | Flat | 7/16 |
  576                       Hammer wrench           Ranger | Flat | 1/2 |
  577                       Hammer wrench           Ranger | Flat | 9/16 |
  578                       Hammer wrench           Ranger | Flat | 5/8 |
  579                       Hammer wrench           Ranger | Flat | 11/16 |
  580                       Hammer wrench           Ranger | Flat | 3/4 |
  581                       Hammer wrench           Ranger | Flat | 13/16 |
  582                       Hammer wrench           Ranger | Flat | 7/8 |
  583                       Hammer wrench           Ranger | Flat | |
  584                       Hammer wrench           Ranger | Flat | 1/16 |
  585                       Hammer wrench           Ranger | Flat | 1/8 |
  586                       Hammer wrench           Ranger | Flat | 3/16 |
  587                       Hammer wrench           Ranger | Flat | 1/4 |
  588                       Hammer wrench           Ranger | Flat | 5/16 |
  589                       Hammer wrench           Ranger | Flat | 3/8 |
  590                       Hammer wrench           Ranger | Flat | 7/16 |
  591                       Hammer wrench           Ranger | Flat | 1/2 |
  592                       Hammer wrench           Ranger | Flat | 9/16 |
  593                       Hammer wrench           Ranger | Flat | 5/8 |
  594                       Hammer wrench           Ranger | Flat | 11/16 |
  595                       Hammer wrench           Ranger | Flat | 3/4 |
  596                       Hammer wrench           Ranger | Flat | 13/16 |
  597                       Hammer wrench           Ranger | Flat | 7/8 |
  598                       Hammer wrench           Ranger | Flat | |
  599                       Hammer wrench           Ranger | Flat | | 229
  600                       Hammer wrench           Ranger | Cameron | 3/4 |
  601                       Hammer wrench           Ranger | Cameron | 7/8 | 1
  602                       Hammer wrench           Ranger | Cameron | | 1
  603                       Hammer wrench           Ranger | Cameron | 1/16 | 4
  604                       Hammer wrench           Ranger | Cameron | 1/8 | 0



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 74 of 165



  605                       Hammer wrench           Ranger | Cameron | 3/16 |
  606                       Hammer wrench           Ranger | Cameron | 1/4 | 14
  607                       Hammer wrench           Ranger | Cameron | 5/16 | 21
  608                       Hammer wrench           Ranger | Cameron | 3/8 |
  609                       Hammer wrench           Ranger | Cameron | 7/16 | 4
  610                       Hammer wrench           Ranger | Cameron | 1/2 | 10
  611                       Hammer wrench           Ranger | Cameron | 9/16 |
  612                       Hammer wrench           Ranger | Cameron | 5/8 | 1
  613                       Hammer wrench           Ranger | Cameron | 11/16 | 18
  614                       Hammer wrench           Ranger | Cameron | 3/4 | 29
  615                       Hammer wrench           Ranger | Cameron | 13/16 | 15
  616                       Hammer wrench           Ranger | Cameron | 7/8 | 35
  617                       Hammer wrench           Ranger | Cameron | 15/16 |
  618                       Hammer wrench           Ranger | Cameron | | 17
  619                       Hammer wrench           Ranger | Cameron | 1/16 |
  620                       Hammer wrench           Ranger | Cameron | 1/8 | 3
  621                       Hammer wrench           Ranger | Cameron | 3/16 | 17
  622                       Hammer wrench           Ranger | Cameron | 1/4 | 19
  623                       Hammer wrench           Ranger | Cameron | 5/16 | 14
  624                       Hammer wrench           Ranger | Cameron | 3/8 | 18
  625                       Hammer wrench           Ranger | Cameron | 7/16 |
  626                       Hammer wrench           Ranger | Cameron | 1/2 |
  627                       Hammer wrench           Ranger | Cameron | 9/16 | 43
  628                       Hammer wrench           Ranger | Cameron | 5/8 | 1
  629                       Hammer wrench           Ranger | Cameron | 11/16 |
  630                       Hammer wrench           Ranger | Cameron | 3/4 | 11
  631                       Hammer wrench           Ranger | Cameron | 13/16 |
  632                       Hammer wrench           Ranger | Cameron | 15/16 | 20
  633                       Hammer wrench           Ranger | Cameron | 7/8 |
  634                       Hammer wrench           Ranger | Cameron | | 6
  635                       Hammer wrench           Ranger | Cameron | 1/16 |
  636                       Hammer wrench           Ranger | Cameron | 1/8 | 12
  637                       Hammer wrench           Ranger | Cameron | 3/16 |
  638                       Hammer wrench           Ranger | Cameron | 1/4 |
  639                       Hammer wrench           Ranger | Cameron | 5/16 |
  640                       Hammer wrench           Ranger | Cameron | 3/8 |
  641                       Hammer wrench           Ranger | Cameron | 7/16 |
  642                       Hammer wrench           Ranger | Cameron | 1/2 |
  643                       Hammer wrench           Ranger | Cameron | 9/16 |
  644                       Hammer wrench           Ranger | Cameron | 5/8 |
  645                       Hammer wrench           Ranger | Cameron | 11/16 |
  646                       Hammer wrench           Ranger | Cameron | 3/4 |
  647                       Hammer wrench           Ranger | Cameron | 13/16 |
  648                       Hammer wrench           Ranger | Cameron | 7/8 |
  649                       Hammer wrench           Ranger | Cameron | |
  650                       Hammer wrench           Ranger | Cameron | 1/16 |
  651                       Hammer wrench           Ranger | Cameron | 1/8 |
  652                       Hammer wrench           Ranger | Cameron | 3/16 |



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 75 of 165



  653                       Hammer wrench           Ranger | Cameron | 1/4 |
  654                       Hammer wrench           Ranger | Cameron | 5/16 |
  655                       Hammer wrench           Ranger | Cameron | 3/8 |
  656                       Hammer wrench           Ranger | Cameron | 7/16 |
  657                       Hammer wrench           Ranger | Cameron | 1/2 |
  658                       Hammer wrench           Ranger | Cameron | 9/16 |
  659                       Hammer wrench           Ranger | Cameron | 5/8 |
  660                       Hammer wrench           Ranger | Cameron | 11/16 |
  661                       Hammer wrench           Ranger | Cameron | 3/4 |
  662                       Hammer wrench           Ranger | Cameron | 13/16 |
  663                       Hammer wrench           Ranger | Cameron | 7/8 |
  664                       Hammer wrench           Ranger | Cameron | |
  665                       Hammer wrench           Ranger | Cameron | 1/16 |
  666                       Hammer wrench           Ranger | Cameron | 1/8 |
  667                       Hammer wrench           Ranger | Cameron | 3/16 |
  668                       Hammer wrench           Ranger | Cameron | 1/4 |
  669                       Hammer wrench           Ranger | Cameron | 5/16 |
  670                       Hammer wrench           Ranger | Cameron | 3/8 |
  671                       Hammer wrench           Ranger | Cameron | 7/16 |
  672                       Hammer wrench           Ranger | Cameron | 1/2 |
  673                       Hammer wrench           Ranger | Cameron | 9/16 |
  674                       Hammer wrench           Ranger | Cameron | 5/8 |
  675                       Hammer wrench           Ranger | Cameron | 11/16 |
  676                       Hammer wrench           Ranger | Cameron | 3/4 |
  677                       Hammer wrench           Ranger | Cameron | 13/16 |
  678                       Hammer wrench           Ranger | Cameron | 7/8 |
  679                       Hammer wrench           Ranger | Cameron | |
  680                       Hammer wrench           Ranger | Cameron | | 334
  681                       Socket                  3/4 | Ranger |
  682                       Socket                  7/8 | Ranger | 6
  683                       Socket                  | Ranger | 21
  684                       Socket                  1/16 | Ranger | 21
  685                       Socket                  1/8 | Ranger | 3
  686                       Socket                  3/16 | Ranger | 5
  687                       Socket                  1/4 | Ranger | 22
  688                       Socket                  5/16 | Ranger | 3
  689                       Socket                  3/8 | Ranger | 12
  690                       Socket                  7/16 | Ranger | 19
  691                       Socket                  1/2 | Ranger | 15
  692                       Socket                  9/16 | Ranger | 12
  693                       Socket                  5/8 | Ranger | 9
  694                       Socket                  11/16 | Ranger | 4
  695                       Socket                  3/4 | Ranger | 42
  696                       Socket                  13/16 | Ranger | 58
  697                       Socket                  7/8 | Ranger | 5
  698                       Socket                  15/16 | Ranger | 1
  699                       Socket                  | Ranger | 38
  700                       Socket                  1/16 | Ranger | 17



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 76 of 165



  701                       Socket                  1/8 | Ranger | 12
  702                       Socket                  3/16 | Ranger | 45
  703                       Socket                  1/4 | Ranger | 19
  704                       Socket                  5/16 | Ranger | 19
  705                       Socket                  3/8 | Ranger | 44
  706                       Socket                  7/16 | Ranger | 10
  707                       Socket                  1/2 | Ranger | 27
  708                       Socket                  9/16 | Ranger | 30
  709                       Socket                  5/8 | Ranger | 14
  710                       Socket                  11/16 | Ranger | 4
  711                       Socket                  3/4 | Ranger | 18
  712                       Socket                  13/16 | Ranger | 9
  713                       Socket                  7/8 | Ranger | 5
  714                       Socket                  15/16 | Ranger | 30
  715                       Socket                  | Ranger | 6
  716                       Socket                  1/16 | Ranger | 2
  717                       Socket                  1/8 | Ranger | 38
  718                       Socket                  3/16 | Ranger | 0
  719                       Socket                  1/4 | Ranger | 4
  720                       Socket                  5/16 | Ranger | 0
  721                       Socket                  3/8 | Ranger | 4
  722                       Socket                  7/16 | Ranger | 0
  723                       Socket                  1/2 | Ranger | 14
  724                       Socket                  9/16 | Ranger | 0
  725                       Socket                  5/8 | Ranger | 4
  726                       Socket                  11/16 | Ranger | 0
  727                       Socket                  3/4 | Ranger | 0
  728                       Socket                  13/16 | Ranger | 0
  729                       Socket                  7/8 | Ranger | 6
  730                       Socket                  15/16 | Ranger | 1
  731                       Socket                  | Ranger | 2
  732                       Socket                  1/16 | Ranger |
  733                       Socket                  1/8 | Ranger |
  734                       Socket                  3/16 | Ranger |
  735                       Socket                  1/4 | Ranger | 6
  736                       Socket                  5/16 | Ranger |
  737                       Socket                  3/8 | Ranger |
  738                       Socket                  7/16 | Ranger |
  739                       Socket                  1/2 | Ranger | 3
  740                       Socket                  9/16 | Ranger |
  741                       Socket                  5/8 | Ranger | 19
  742                       Socket                  11/16 | Ranger |
  743                       Socket                  3/4 | Ranger |
  744                       Socket                  13/16 | Ranger |
  745                       Socket                  7/8 | Ranger |
  746                       Socket                  15/16 | Ranger |
  747                       Socket                  | Ranger |
  748                       Socket                  1/16 | Ranger |



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 77 of 165



  749                       Socket                  1/8 | Ranger |
  750                       Socket                  3/16 | Ranger |
  751                       Socket                  1/4 | Ranger |
  752                       Socket                  5/16 | Ranger |
  753                       Socket                  3/8 | Ranger | 9
  754                       Socket                  7/16 | Ranger | 1
  755                       Socket                  1/2 | Ranger |
  756                       Socket                  9/16 | Ranger |
  757                       Socket                  5/8 | Ranger |
  758                       Socket                  11/16 | Ranger |
  759                       Socket                  3/4 | Ranger |
  760                       Socket                  13/16 | Ranger |
  761                       Socket                  7/8 | Ranger |
  762                       Socket                  15/16 | Ranger |
  763                       Socket                  3/4 | Epic |
  764                       Socket                  7/8 | Epic | 11
  765                       Socket                  | Epic | 111
  766                       Socket                  1/16 | Epic | 7
  767                       Socket                  1/8 | Epic | 31
  768                       Socket                  3/16 | Epic | 2
  769                       Socket                  1/4 | Epic | 28
  770                       Socket                  5/16 | Epic | 9
  771                       Socket                  3/8 | Epic | 11
  772                       Socket                  7/16 | Epic | 31
  773                       Socket                  1/2 | Epic | 28
  774                       Socket                  9/16 | Epic | 0
  775                       Socket                  5/8 | Epic | 41
  776                       Socket                  11/16 | Epic | 22
  777                       Socket                  3/4 | Epic | 16
  778                       Socket                  13/16 | Epic | 49
  779                       Socket                  7/8 | Epic | 18
  780                       Socket                  15/16 | Epic |
  781                       Socket                  | Epic | 39
  782                       Socket                  1/16 | Epic |
  783                       Socket                  1/8 | Epic | 4
  784                       Socket                  3/16 | Epic | 21
  785                       Socket                  1/4 | Epic | 26
  786                       Socket                  5/16 | Epic | 17
  787                       Socket                  3/8 | Epic | 27
  788                       Socket                  7/16 | Epic | 0
  789                       Socket                  1/2 | Epic |
  790                       Socket                  9/16 | Epic | 24
  791                       Socket                  5/8 | Epic | 8
  792                       Socket                  11/16 | Epic |
  793                       Socket                  3/4 | Epic | 13
  794                       Socket                  13/16 | Epic | 1
  795                       Socket                  7/8 | Epic | 4
  796                       Socket                  15/16 | Epic | 18



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 78 of 165



  797                       Socket                  | Epic | 2
  798                       Socket                  1/16 | Epic |
  799                       Socket                  1/8 | Epic | 17
  800                       Socket                  3/16 | Epic |
  801                       Socket                  1/4 | Epic |
  802                       Socket                  5/16 | Epic |
  803                       Socket                  3/8 | Epic |
  804                       Socket                  7/16 | Epic |
  805                       Socket                  1/2 | Epic |
  806                       Socket                  9/16 | Epic |
  807                       Socket                  5/8 | Epic |
  808                       Socket                  11/16 | Epic |
  809                       Socket                  3/4 | Epic |
  810                       Socket                  13/16 | Epic |
  811                       Socket                  7/8 | Epic | 20
  812                       Socket                  15/16 | Epic |
  813                       Socket                  | Epic |
  814                       Socket                  1/16 | Epic |
  815                       Socket                  1/8 | Epic |
  816                       Socket                  3/16 | Epic |
  817                       Socket                  1/4 | Epic |
  818                       Socket                  5/16 | Epic |
  819                       Socket                  3/8 | Epic |
  820                       Socket                  7/16 | Epic |
  821                       Socket                  1/2 | Epic |
  822                       Socket                  9/16 | Epic |
  823                       Socket                  5/8 | Epic |
  824                       Socket                  11/16 | Epic |
  825                       Socket                  3/4 | Epic |
  826                       Socket                  13/16 | Epic |
  827                       Socket                  7/8 | Epic |
  828                       Socket                  15/16 | Epic |
  829                       Socket                  | Epic |
  830                       Socket                  1/16 | Epic |
  831                       Socket                  1/8 | Epic |
  832                       Socket                  3/16 | Epic |
  833                       Socket                  1/4 | Epic |
  834                       Socket                  5/16 | Epic |
  835                       Socket                  3/8 | Epic |
  836                       Socket                  7/16 | Epic |
  837                       Socket                  1/2 | Epic |
  838                       Socket                  9/16 | Epic |
  839                       Socket                  5/8 | Epic |
  840                       Socket                  11/16 | Epic |
  841                       Socket                  3/4 | Epic |
  842                       Socket                  13/16 | Epic |
  843                       Socket                  7/8 | Epic |
  844                       Socket                  15/16 | Epic |



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 79 of 165



  845                       Hammer wrench           EPIC | Flat | 3/4 |
  846                       Hammer wrench           EPIC | Flat | 7/8 |
  847                       Hammer wrench           EPIC | Flat | | 1
  848                       Hammer wrench           EPIC | Flat | 1/16 | 3
  849                       Hammer wrench           EPIC | Flat | 1/8 | 6
  850                       Hammer wrench           EPIC | Flat | 3/16 | 0
  851                       Hammer wrench           EPIC | Flat | 1/4 | 14
  852                       Hammer wrench           EPIC | Flat | 5/16 | 4
  853                       Hammer wrench           EPIC | Flat | 3/8 | 0
  854                       Hammer wrench           EPIC | Flat | 7/16 | 13
  855                       Hammer wrench           EPIC | Flat | 1/2 | 14
  856                       Hammer wrench           EPIC | Flat | 9/16 | 0
  857                       Hammer wrench           EPIC | Flat | 5/8 | 23
  858                       Hammer wrench           EPIC | Flat | 11/16 | 2
  859                       Hammer wrench           EPIC | Flat | 3/4 | 0
  860                       Hammer wrench           EPIC | Flat | 13/16 | 5
  861                       Hammer wrench           EPIC | Flat | 7/8 | 42
  862                       Hammer wrench           EPIC | Flat | 15/16 | 0
  863                       Hammer wrench           EPIC | Flat | | 13
  864                       Hammer wrench           EPIC | Flat | 1/16 |
  865                       Hammer wrench           EPIC | Flat | 1/8 | 18
  866                       Hammer wrench           EPIC | Flat | 3/16 | 7
  867                       Hammer wrench           EPIC | Flat | 1/4 | 1
  868                       Hammer wrench           EPIC | Flat | 5/16 | 0
  869                       Hammer wrench           EPIC | Flat | 3/8 | 7
  870                       Hammer wrench           EPIC | Flat | 7/16 | 5
  871                       Hammer wrench           EPIC | Flat | 1/2 | 0
  872                       Hammer wrench           EPIC | Flat | 9/16 | 4
  873                       Hammer wrench           EPIC | Flat | 5/8 | 8
  874                       Hammer wrench           EPIC | Flat | 11/16 |
  875                       Hammer wrench           EPIC | Flat | 3/4 | 4
  876                       Hammer wrench           EPIC | Flat | 13/16 |
  877                       Hammer wrench           EPIC | Flat | 15/16 | 15
  878                       Hammer wrench           EPIC | Flat | 7/8 |
  879                       Hammer wrench           EPIC | Flat | |
  880                       Hammer wrench           EPIC | Flat | 1/16 |
  881                       Hammer wrench           EPIC | Flat | 1/8 | 6
  882                       Hammer wrench           EPIC | Flat | 3/16 |
  883                       Hammer wrench           EPIC | Flat | 1/4 |
  884                       Hammer wrench           EPIC | Flat | 5/16 |
  885                       Hammer wrench           EPIC | Flat | 3/8 |
  886                       Hammer wrench           EPIC | Flat | 7/16 |
  887                       Hammer wrench           EPIC | Flat | 1/2 |
  888                       Hammer wrench           EPIC | Flat | 9/16 |
  889                       Hammer wrench           EPIC | Flat | 5/8 |
  890                       Hammer wrench           EPIC | Flat | 11/16 |
  891                       Hammer wrench           EPIC | Flat | 3/4 | 1
  892                       Hammer wrench           EPIC | Flat | 13/16 |



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 80 of 165



  893                       Hammer wrench           EPIC | Flat | 7/8 | 10
  894                       Hammer wrench           EPIC | Flat | |
  895                       Hammer wrench           EPIC | Flat | 1/16 |
  896                       Hammer wrench           EPIC | Flat | 1/8 |
  897                       Hammer wrench           EPIC | Flat | 3/16 |
  898                       Hammer wrench           EPIC | Flat | 1/4 | 0
  899                       Hammer wrench           EPIC | Flat | 5/16 |
  900                       Hammer wrench           EPIC | Flat | 3/8 |
  901                       Hammer wrench           EPIC | Flat | 7/16 |
  902                       Hammer wrench           EPIC | Flat | 1/2 |
  903                       Hammer wrench           EPIC | Flat | 9/16 |
  904                       Hammer wrench           EPIC | Flat | 5/8 | 5
  905                       Hammer wrench           EPIC | Flat | 11/16 |
  906                       Hammer wrench           EPIC | Flat | 3/4 |
  907                       Hammer wrench           EPIC | Flat | 13/16 |
  908                       Hammer wrench           EPIC | Flat | 7/8 |
  909                       Hammer wrench           EPIC | Flat | |
  910                       Hammer wrench           EPIC | Flat | 1/16 |
  911                       Hammer wrench           EPIC | Flat | 1/8 |
  912                       Hammer wrench           EPIC | Flat | 3/16 |
  913                       Hammer wrench           EPIC | Flat | 1/4 |
  914                       Hammer wrench           EPIC | Flat | 5/16 |
  915                       Hammer wrench           EPIC | Flat | 3/8 | 6
  916                       Hammer wrench           EPIC | Flat | 7/16 |
  917                       Hammer wrench           EPIC | Flat | 1/2 |
  918                       Hammer wrench           EPIC | Flat | 9/16 |
  919                       Hammer wrench           EPIC | Flat | 5/8 |
  920                       Hammer wrench           EPIC | Flat | 11/16 |
  921                       Hammer wrench           EPIC | Flat | 3/4 |
  922                       Hammer wrench           EPIC | Flat | 13/16 |
  923                       Hammer wrench           EPIC | Flat | 7/8 |
  924                       Hammer wrench           EPIC | Flat | | 1
  925                       Hammer wrench           EPIC | Flat | | 238
  926                       Hammer wrench           EPIC | Cameron | 3/4 |
  927                       Hammer wrench           EPIC | Cameron | 7/8 |
  928                       Hammer wrench           EPIC | Cameron | | 1
  929                       Hammer wrench           EPIC | Cameron | 1/16 | 25
  930                       Hammer wrench           EPIC | Cameron | 1/8 | 44
  931                       Hammer wrench           EPIC | Cameron | 3/16 | 1
  932                       Hammer wrench           EPIC | Cameron | 1/4 | 25
  933                       Hammer wrench           EPIC | Cameron | 5/16 | 6
  934                       Hammer wrench           EPIC | Cameron | 3/8 | 5
  935                       Hammer wrench           EPIC | Cameron | 7/16 | 20
  936                       Hammer wrench           EPIC | Cameron | 1/2 | 20
  937                       Hammer wrench           EPIC | Cameron | 9/16 | 2
  938                       Hammer wrench           EPIC | Cameron | 5/8 | 20
  939                       Hammer wrench           EPIC | Cameron | 11/16 | 15
  940                       Hammer wrench           EPIC | Cameron | 3/4 | 13



LEGAL_US_W # 100299477.1
        Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 81 of 165



  941                       Hammer wrench           EPIC | Cameron | 13/16 | 16
  942                       Hammer wrench           EPIC | Cameron | 7/8 | 32
  943                       Hammer wrench           EPIC | Cameron | 15/16 | 5
  944                       Hammer wrench           EPIC | Cameron | | 35
  945                       Hammer wrench           EPIC | Cameron | 1/16 |
  946                       Hammer wrench           EPIC | Cameron | 1/8 | 15
  947                       Hammer wrench           EPIC | Cameron | 3/16 | 30
  948                       Hammer wrench           EPIC | Cameron | 1/4 | 6
  949                       Hammer wrench           EPIC | Cameron | 5/16 | 3
  950                       Hammer wrench           EPIC | Cameron | 3/8 | 35
  951                       Hammer wrench           EPIC | Cameron | 7/16 | 2
  952                       Hammer wrench           EPIC | Cameron | 1/2 | 1
  953                       Hammer wrench           EPIC | Cameron | 9/16 | 9
  954                       Hammer wrench           EPIC | Cameron | 5/8 | 18
  955                       Hammer wrench           EPIC | Cameron | 11/16 |
  956                       Hammer wrench           EPIC | Cameron | 3/4 | 3
  957                       Hammer wrench           EPIC | Cameron | 13/16 |
  958                       Hammer wrench           EPIC | Cameron | 15/16 | 17
  959                       Hammer wrench           EPIC | Cameron | 7/8 |
  960                       Hammer wrench           EPIC | Cameron | |
  961                       Hammer wrench           EPIC | Cameron | 1/16 |
  962                       Hammer wrench           EPIC | Cameron | 1/8 | 13
  963                       Hammer wrench           EPIC | Cameron | 3/16 |
  964                       Hammer wrench           EPIC | Cameron | 1/4 |
  965                       Hammer wrench           EPIC | Cameron | 5/16 |
  966                       Hammer wrench           EPIC | Cameron | 3/8 |
  967                       Hammer wrench           EPIC | Cameron | 7/16 |
  968                       Hammer wrench           EPIC | Cameron | 1/2 |
  969                       Hammer wrench           EPIC | Cameron | 9/16 |
  970                       Hammer wrench           EPIC | Cameron | 5/8 |
  971                       Hammer wrench           EPIC | Cameron | 11/16 |
  972                       Hammer wrench           EPIC | Cameron | 3/4 | 1
  973                       Hammer wrench           EPIC | Cameron | 13/16 |
  974                       Hammer wrench           EPIC | Cameron | 7/8 | 3
  975                       Hammer wrench           EPIC | Cameron | |
  976                       Hammer wrench           EPIC | Cameron | 1/16 |
  977                       Hammer wrench           EPIC | Cameron | 1/8 |
  978                       Hammer wrench           EPIC | Cameron | 3/16 |
  979                       Hammer wrench           EPIC | Cameron | 1/4 | 2
  980                       Hammer wrench           EPIC | Cameron | 5/16 |
  981                       Hammer wrench           EPIC | Cameron | 3/8 |
  982                       Hammer wrench           EPIC | Cameron | 7/16 |
  983                       Hammer wrench           EPIC | Cameron | 1/2 |
  984                       Hammer wrench           EPIC | Cameron | 9/16 |
  985                       Hammer wrench           EPIC | Cameron | 5/8 | 0
  986                       Hammer wrench           EPIC | Cameron | 11/16 |
  987                       Hammer wrench           EPIC | Cameron | 3/4 |
  988                       Hammer wrench           EPIC | Cameron | 13/16 |



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 82 of 165



  989                      Hammer wrench          EPIC | Cameron | 7/8 |
  990                      Hammer wrench          EPIC | Cameron | |
  991                      Hammer wrench          EPIC | Cameron | 1/16 |
  992                      Hammer wrench          EPIC | Cameron | 1/8 |
  993                      Hammer wrench          EPIC | Cameron | 3/16 |
  994                      Hammer wrench          EPIC | Cameron | 1/4 |
  995                      Hammer wrench          EPIC | Cameron | 5/16 |
  996                      Hammer wrench          EPIC | Cameron | 3/8 | 1
  997                      Hammer wrench          EPIC | Cameron | 7/16 |
  998                      Hammer wrench          EPIC | Cameron | 1/2 |
  999                      Hammer wrench          EPIC | Cameron | 9/16 |
  1000                     Hammer wrench          EPIC | Cameron | 5/8 |
  1001                     Hammer wrench          EPIC | Cameron | 11/16 |
  1002                     Hammer wrench          EPIC | Cameron | 3/4 |
  1003                     Hammer wrench          EPIC | Cameron | 13/16 |
  1004                     Hammer wrench          EPIC | Cameron | 7/8 |
  1005                     Hammer wrench          EPIC | Cameron | | 0
  1006                     Hammer wrench          EPIC | Cameron | | 444
  1007                     Hammer wrench          Ranger | Flat | 3/4 |
  1008                     Hammer wrench          Ranger | Flat | 7/8 | 9
  1009                     Hammer wrench          Ranger | Flat | |
  1010                     Hammer wrench          Ranger | Flat | 1/16 | 1
  1011                     Hammer wrench          Ranger | Flat | 1/8 | 1
  1012                     Hammer wrench          Ranger | Flat | 3/16 |
  1013                     Hammer wrench          Ranger | Flat | 1/4 | 8
  1014                     Hammer wrench          Ranger | Flat | 5/16 | 2
  1015                     Hammer wrench          Ranger | Flat | 3/8 |
  1016                     Hammer wrench          Ranger | Flat | 7/16 | 16
  1017                     Hammer wrench          Ranger | Flat | 1/2 | 2
  1018                     Hammer wrench          Ranger | Flat | 9/16 |
  1019                     Hammer wrench          Ranger | Flat | 5/8 |
  1020                     Hammer wrench          Ranger | Flat | 11/16 | 10
  1021                     Hammer wrench          Ranger | Flat | 3/4 | 9
  1022                     Hammer wrench          Ranger | Flat | 13/16 | 2
  1023                     Hammer wrench          Ranger | Flat | 7/8 | 4
  1024                     Hammer wrench          Ranger | Flat | 15/16 |
  1025                     Hammer wrench          Ranger | Flat | | 8
  1026                     Hammer wrench          Ranger | Flat | 1/16 |
  1027                     Hammer wrench          Ranger | Flat | 1/8 |
  1028                     Hammer wrench          Ranger | Flat | 3/16 | 12
  1029                     Hammer wrench          Ranger | Flat | 1/4 | 12
  1030                     Hammer wrench          Ranger | Flat | 5/16 | 1
  1031                     Hammer wrench          Ranger | Flat | 3/8 | 17
  1032                     Hammer wrench          Ranger | Flat | 7/16 |
  1033                     Hammer wrench          Ranger | Flat | 1/2 |
  1034                     Hammer wrench          Ranger | Flat | 9/16 | 21
  1035                     Hammer wrench          Ranger | Flat | 5/8 |
  1036                     Hammer wrench          Ranger | Flat | 11/16 |



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 83 of 165



  1037                     Hammer wrench          Ranger | Flat | 3/4 | 31
  1038                     Hammer wrench          Ranger | Flat | 13/16 |
  1039                     Hammer wrench          Ranger | Flat | 15/16 | 24
  1040                     Hammer wrench          Ranger | Flat | 7/8 |
  1041                     Hammer wrench          Ranger | Flat | | 14
  1042                     Hammer wrench          Ranger | Flat | 1/16 |
  1043                     Hammer wrench          Ranger | Flat | 1/8 | 23
  1044                     Hammer wrench          Ranger | Flat | 3/16 |
  1045                     Hammer wrench          Ranger | Flat | 1/4 |
  1046                     Hammer wrench          Ranger | Flat | 5/16 |
  1047                     Hammer wrench          Ranger | Flat | 3/8 |
  1048                     Hammer wrench          Ranger | Flat | 7/16 |
  1049                     Hammer wrench          Ranger | Flat | 1/2 |
  1050                     Hammer wrench          Ranger | Flat | 9/16 |
  1051                     Hammer wrench          Ranger | Flat | 5/8 |
  1052                     Hammer wrench          Ranger | Flat | 11/16 |
  1053                     Hammer wrench          Ranger | Flat | 3/4 |
  1054                     Hammer wrench          Ranger | Flat | 13/16 |
  1055                     Hammer wrench          Ranger | Flat | 7/8 | 2
  1056                     Hammer wrench          Ranger | Flat | |
  1057                     Hammer wrench          Ranger | Flat | 1/16 |
  1058                     Hammer wrench          Ranger | Flat | 1/8 |
  1059                     Hammer wrench          Ranger | Flat | 3/16 |
  1060                     Hammer wrench          Ranger | Flat | 1/4 |
  1061                     Hammer wrench          Ranger | Flat | 5/16 |
  1062                     Hammer wrench          Ranger | Flat | 3/8 |
  1063                     Hammer wrench          Ranger | Flat | 7/16 |
  1064                     Hammer wrench          Ranger | Flat | 1/2 |
  1065                     Hammer wrench          Ranger | Flat | 9/16 |
  1066                     Hammer wrench          Ranger | Flat | 5/8 |
  1067                     Hammer wrench          Ranger | Flat | 11/16 |
  1068                     Hammer wrench          Ranger | Flat | 3/4 |
  1069                     Hammer wrench          Ranger | Flat | 13/16 |
  1070                     Hammer wrench          Ranger | Flat | 7/8 |
  1071                     Hammer wrench          Ranger | Flat | |
  1072                     Hammer wrench          Ranger | Flat | 1/16 |
  1073                     Hammer wrench          Ranger | Flat | 1/8 |
  1074                     Hammer wrench          Ranger | Flat | 3/16 |
  1075                     Hammer wrench          Ranger | Flat | 1/4 |
  1076                     Hammer wrench          Ranger | Flat | 5/16 |
  1077                     Hammer wrench          Ranger | Flat | 3/8 |
  1078                     Hammer wrench          Ranger | Flat | 7/16 |
  1079                     Hammer wrench          Ranger | Flat | 1/2 |
  1080                     Hammer wrench          Ranger | Flat | 9/16 |
  1081                     Hammer wrench          Ranger | Flat | 5/8 |
  1082                     Hammer wrench          Ranger | Flat | 11/16 |
  1083                     Hammer wrench          Ranger | Flat | 3/4 |
  1084                     Hammer wrench          Ranger | Flat | 13/16 |



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 84 of 165



  1085                     Hammer wrench          Ranger | Flat | 7/8 |
  1086                     Hammer wrench          Ranger | Flat | |
  1087                     Hammer wrench          Ranger | Flat | | 229
  1088                     Hammer wrench          Ranger | Cameron | 3/4 |
  1089                     Hammer wrench          Ranger | Cameron | 7/8 | 1
  1090                     Hammer wrench          Ranger | Cameron | | 1
  1091                     Hammer wrench          Ranger | Cameron | 1/16 | 4
  1092                     Hammer wrench          Ranger | Cameron | 1/8 | 0
  1093                     Hammer wrench          Ranger | Cameron | 3/16 |
  1094                     Hammer wrench          Ranger | Cameron | 1/4 | 14
  1095                     Hammer wrench          Ranger | Cameron | 5/16 | 21
  1096                     Hammer wrench          Ranger | Cameron | 3/8 |
  1097                     Hammer wrench          Ranger | Cameron | 7/16 | 4
  1098                     Hammer wrench          Ranger | Cameron | 1/2 | 10
  1099                     Hammer wrench          Ranger | Cameron | 9/16 |
  1100                     Hammer wrench          Ranger | Cameron | 5/8 | 1
  1101                     Hammer wrench          Ranger | Cameron | 11/16 | 18
  1102                     Hammer wrench          Ranger | Cameron | 3/4 | 29
  1103                     Hammer wrench          Ranger | Cameron | 13/16 | 15
  1104                     Hammer wrench          Ranger | Cameron | 7/8 | 35
  1105                     Hammer wrench          Ranger | Cameron | 15/16 |
  1106                     Hammer wrench          Ranger | Cameron | | 17
  1107                     Hammer wrench          Ranger | Cameron | 1/16 |
  1108                     Hammer wrench          Ranger | Cameron | 1/8 | 3
  1109                     Hammer wrench          Ranger | Cameron | 3/16 | 17
  1110                     Hammer wrench          Ranger | Cameron | 1/4 | 19
  1111                     Hammer wrench          Ranger | Cameron | 5/16 | 14
  1112                     Hammer wrench          Ranger | Cameron | 3/8 | 18
  1113                     Hammer wrench          Ranger | Cameron | 7/16 |
  1114                     Hammer wrench          Ranger | Cameron | 1/2 |
  1115                     Hammer wrench          Ranger | Cameron | 9/16 | 43
  1116                     Hammer wrench          Ranger | Cameron | 5/8 | 1
  1117                     Hammer wrench          Ranger | Cameron | 11/16 |
  1118                     Hammer wrench          Ranger | Cameron | 3/4 | 11
  1119                     Hammer wrench          Ranger | Cameron | 13/16 |
  1120                     Hammer wrench          Ranger | Cameron | 15/16 | 20
  1121                     Hammer wrench          Ranger | Cameron | 7/8 |
  1122                     Hammer wrench          Ranger | Cameron | | 6
  1123                     Hammer wrench          Ranger | Cameron | 1/16 |
  1124                     Hammer wrench          Ranger | Cameron | 1/8 | 12
  1125                     Hammer wrench          Ranger | Cameron | 3/16 |
  1126                     Hammer wrench          Ranger | Cameron | 1/4 |
  1127                     Hammer wrench          Ranger | Cameron | 5/16 |
  1128                     Hammer wrench          Ranger | Cameron | 3/8 |
  1129                     Hammer wrench          Ranger | Cameron | 7/16 |
  1130                     Hammer wrench          Ranger | Cameron | 1/2 |
  1131                     Hammer wrench          Ranger | Cameron | 9/16 |
  1132                     Hammer wrench          Ranger | Cameron | 5/8 |



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 85 of 165



  1133                     Hammer wrench          Ranger | Cameron | 11/16 |
  1134                     Hammer wrench          Ranger | Cameron | 3/4 |
  1135                     Hammer wrench          Ranger | Cameron | 13/16 |
  1136                     Hammer wrench          Ranger | Cameron | 7/8 |
  1137                     Hammer wrench          Ranger | Cameron | |
  1138                     Hammer wrench          Ranger | Cameron | 1/16 |
  1139                     Hammer wrench          Ranger | Cameron | 1/8 |
  1140                     Hammer wrench          Ranger | Cameron | 3/16 |
  1141                     Hammer wrench          Ranger | Cameron | 1/4 |
  1142                     Hammer wrench          Ranger | Cameron | 5/16 |
  1143                     Hammer wrench          Ranger | Cameron | 3/8 |
  1144                     Hammer wrench          Ranger | Cameron | 7/16 |
  1145                     Hammer wrench          Ranger | Cameron | 1/2 |
  1146                     Hammer wrench          Ranger | Cameron | 9/16 |
  1147                     Hammer wrench          Ranger | Cameron | 5/8 |
  1148                     Hammer wrench          Ranger | Cameron | 11/16 |
  1149                     Hammer wrench          Ranger | Cameron | 3/4 |
  1150                     Hammer wrench          Ranger | Cameron | 13/16 |
  1151                     Hammer wrench          Ranger | Cameron | 7/8 |
  1152                     Hammer wrench          Ranger | Cameron | |
  1153                     Hammer wrench          Ranger | Cameron | 1/16 |
  1154                     Hammer wrench          Ranger | Cameron | 1/8 |
  1155                     Hammer wrench          Ranger | Cameron | 3/16 |
  1156                     Hammer wrench          Ranger | Cameron | 1/4 |
  1157                     Hammer wrench          Ranger | Cameron | 5/16 |
  1158                     Hammer wrench          Ranger | Cameron | 3/8 |
  1159                     Hammer wrench          Ranger | Cameron | 7/16 |
  1160                     Hammer wrench          Ranger | Cameron | 1/2 |
  1161                     Hammer wrench          Ranger | Cameron | 9/16 |
  1162                     Hammer wrench          Ranger | Cameron | 5/8 |
  1163                     Hammer wrench          Ranger | Cameron | 11/16 |
  1164                     Hammer wrench          Ranger | Cameron | 3/4 |
  1165                     Hammer wrench          Ranger | Cameron | 13/16 |
  1166                     Hammer wrench          Ranger | Cameron | 7/8 |
  1167                     Hammer wrench          Ranger | Cameron | |
  1168                     Hammer wrench          Ranger | Cameron | | 334
  1169                     Adaptor                Epic | 1/2"-3/4" Adaptor | 2
  1170                     Adaptor                Epic | 1"-3/4" Adaptor | 10
  1171                     Adaptor                Epic | 1"- 1-1/2" Adaptor | 15
  1172                     Adaptor                Epic | 3/4"-1" Adaptor | 5
  1173                     Adaptor                Epic | 1" Swivel | 14
  1174                     Adaptor                Epic | 1-1/2" - 1" Adaptor | 24
  1175                     Adaptor                Epic | 1/2" drive 5" Extension | 1
  1176                     Adaptor                Epic | 1" drive 10" Extension | 1
  1177                     Adaptor                Epic | 3/4" Drive 10" Extension | 3
  1178                     Adaptor                Epic | 1-1/2" Swivel | 1
  1179                     Adaptor                Epic | 1-1/2"-2" Adaptor |
  1180                     Adaptor                Ranger | 1/2"-3/4" Adaptor |



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 86 of 165



  1181                     Adaptor                Ranger | 1"-3/4" Adaptor | 4
  1182                     Adaptor                Ranger | 1"- 1-1/2" Adaptor |
  1183                     Adaptor                Ranger | 3/4"-1" Adaptor |
  1184                     Adaptor                Ranger | 1" Swivel | 6
  1185                     Adaptor                Ranger | 1-1/2" - 1" Adaptor | 35
  1186                     Adaptor                Ranger | 1/2" drive 5" Extension |
  1187                     Adaptor                Ranger | 1" drive 10" Extension |
  1188                     Adaptor                Ranger | 3/4" Drive 10" Extension | 2
  1189                     Adaptor                Ranger | 1-1/2" Swivel | 1
  1190                     Adaptor                Ranger | 1-1/2"-2" Adaptor | 1
                                                  Depth: 450 | System Capacity: 4 man |
  1191                     Sat 2                  Bell Capacity: 2 Man | Evacuation:
                                                  HRC
                                                  Depth: 1000 | System Capacity: 6 Man |
  1192                     SAT 3
                                                  Bell Capacity: 2 Man | Evacuation: NA
                                                  Depth: 1000 | System Capacity: 9 man
  1193                     Sat 4/HRF              | Bell Capacity: 3 man | Evacuation:
                                                  HRC
                                                  Depth: 1000 | System Capacity: 12 Man
  1194                     HOSS 2/Sat 6           | Bell Capacity: 3 Man | Evacuation:
                                                  HRC
                                                  Depth: 1000 | System Capacity: 12 Man
  1195                     HOSS 4/Sat 7           w/hrc | Bell Capacity: 3 Man |
                                                  Evacuation: HRC
                                                  Depth: 1000' | System Capacity: NA |
  1196                     Sat 3
                                                  Bell Capacity: 2 Man | Evacuation: NA
                                                  Depth: 450' | System Capacity: NA |
  1197                     Sat 2
                                                  Bell Capacity: 2 Man | Evacuation: NA
                                                  Depth: 600' | System Capacity: NA |
  1198                     Sat 4
                                                  Bell Capacity: 2 Man | Evacuation: NA
                                                  Depth: 656' | System Capacity: NA |
  1199                     Hoss-5
                                                  Bell Capacity: 3 Man | Evacuation: NA
                                                  Depth: 1000 | System Capacity: 9 man
  1200                     SPHL
                                                  | Bell Capacity: NA | Evacuation: NA
                                                  Depth: 1000 | System Capacity: 12
  1201                     Sat Control            man | Bell Capacity: NA | Evacuation:
                                                  NA
                                                  Depth: TS-01 | System Capacity:
  1202                     8 tube Skids
                                                  8x20x4 | Bell Capacity: | Evacuation:
                                                  Depth: TS-02 | System Capacity:
  1203                     8 tube Skids
                                                  8x20x4 | Bell Capacity: | Evacuation:
                                                  Depth: TS-03 | System Capacity:
  1204                     8 tube Skids
                                                  8x20x6 | Bell Capacity: | Evacuation:
                                                  Depth: TS-04 | System Capacity:
  1205                     8 tube Skids
                                                  8x20x4 | Bell Capacity: | Evacuation:
                                                  Depth: TS-05 | System Capacity:
  1206                     8 tube Skids
                                                  8x20x4 | Bell Capacity: | Evacuation:
                                                  Depth: TS-06 | System Capacity:
  1207                     8 tube Skids
                                                  8x40x4 | Bell Capacity: | Evacuation:
                                                  Depth: 1500 | System Capacity: 6 man
  1208                     Tankage
                                                  | Bell Capacity: | Evacuation:
                                                  Depth: 1500 | System Capacity: 6 man
  1209                     Tankage
                                                  | Bell Capacity: | Evacuation:



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 87 of 165



                                                  Depth: 1500 | System Capacity: TUP |
  1210                     Tankage
                                                  Bell Capacity: | Evacuation:
  1211                     Willie James
  1212                     Comp Air
  1213                     O2 Clean Box
  1214                     20' Connex
  1215                     20' Connex
  1216                     20' Connex
  1217                     20' Connex
  1218                     20' Connex
  1219                     20' Connex
  1220                     Trunk A
  1221                     Trunk B
  1222                     Trunk C
  1223                     Trunk D
  1224                     Trunk E
  1225                     Trunk F
  1226                     Trunk G
  1227                     Trunk H
  1228                     Trunk I
  1229                     Trunk J
  1230                     Sat Winch A
  1231                     Sat Winch B
  1232                     Sat Winch C
  1233                     Umbilical Assist
  1234                     Caley Hyd Control
  1235                     Sat Umbilical
  1236                     Sat Umbilical
                                                  3 Video Camera and light with 2 units |
  1237    DCVG-02
                                                  Hedron
  1238    LHPU-??                                 Hedron
  1239    LHPU-??                                 Hedron
  1240    DDC-13                                  Hedron
  1241    DDC-16                                  Hedron
  1242    HHR-6                                   Hedron
  1243    HHR-7                                   Hedron
  1244    HPU-06                                  Hedron
  1245    HPU-12                                  Hedron
  1246    DB-??                                   Hedron
  1247    60VT-03                                 Hedron
  1248    60VT-04                                 Hedron
  1249    HWU-09                                  Hedron
  1250    HWU-15                                  Hedron
  1251                     4x8 Basket (2)         Hedron
  1252                     Burn Rig 08            Hedron
  1253                     Burn Rig 04            Hedron
  1254                     Surface Umbilical 04   Hedron
  1255                     Surface Umbilical 05   Hedron
  1256                     Surface Umbilical 06   Hedron


LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 88 of 165



  1257                     Surface Umbilical 08          Hedron
  1258                     Hydraulic Assist              Hedron
  1259                     Pollution Dome                Hedron
  1260                     #10 Whips (14)                Hedron
  1261                     #6 Whips (10)                 Hedron
  1262                     O2 Whips (10)                 Hedron
                                                         3 Video Camera and light with 1 unit |
  1263    DCVA-04
                                                         In CA (OST yard)
  1264    AMB-119
  1265    DDC-14
  1266    DDC-18
  1267    AC-5120
  1268    AC-390
  1269                     Umbilical (4)
  1270    HPU-10
  1271    HPU-14
  1272    HHR-19
  1273    VT60-10
  1274    VT60-06
  1275    HWU-13
  1276    HWU-14
  1277    Tugger 01        Tugger 01
  1278    Tugger 02        Tugger 02
  1279    Ladders          Ladders (2)
  1280    Dive Stage       Dive Stage (2)
  1281    Gang Box         Gang Box (2)
  1282    Socket Box       Socket Box (2)
  1283    4x8 Basket       4x8 Basket
  1284    AC325-02
  1285    AMB-103
  1286    VT30-04
  1287                     Umbilical (2)
  1288                     4x8 Basket
  1289                     #6 Whips (2)
  1290                     #10 Whips (4)
                           Control Console w/ Power
  1291
                           Pack
  1292                     Hose Reel
  1293                     Injector & Skid
  1294                     Gooseneck
  1295                     Packoff - 3-1/16” 10K
  1296                     Reel - S&S R24
  1297                     Hose Basket Skid
                           BOP - Refurbed - 3 1/16 10M
  1298
                           Forum quad and single
                           Control Console w/ Power
  1299
                           Pack
  1300                     Hose Reel
  1301                     Injector & Skid



LEGAL_US_W # 100299477.1
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 89 of 165



  1302                            Gooseneck
  1303                            Hose Basket Skid
  1304                            Reel - S&S R24
  1305
  1306                            Reel - S&S R22
  1307
                                  BOP - Used parts - 4-1/16”
  1308
                                  15K (2) singles (1) dual
  1309                            Small Toolbox
  1310                            S&S Inj Blocks - 1.25"
  1311                            S&S Inj Blocks - 1.5"
  1312                            S&S Inj Blocks - 1.75"
  1313                            BOP
  1314                            BOP
  1315                            S&S Drop-in Drum Reel
  1316                            S&S Drop-in Drum Reel
  1317                            S&S Drop-in Drum Reel
  1318                            3 inch stripper / packer
                                  10 x 30 SAT Warehouse
  1319
                                  building
  1320                            Forklifts (2x)
  1321                            Truck (2x)


Assets of TSB:

 Asset                     Type                       Location                  Description

 Office Equipment          Personal Property          Woodlands, TX             Back office

 Off-the-Shelf Software    Personal Property          Woodlands, TX             Back office



All assets of TSB Offshore, Inc. including the applicable contracts to be assumed and receivables




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 90 of 165




WWCS Assets:

     1.
     2.
     3.        Asset                 Type                        Location                Description
     4.        Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        Patent Pending Subsea Hydrate Pump Skid
     5.        Machinery &                                      6072 Candice Lane Lake   Patent US 8,413,725 B2 Subsea Separator
               Equipment             Sub-Sea Tools              Charles, LA 70615        Hydrate Remediation
     6.        Machinery &                                      6072 Candice Lane Lake
               Equipment             Hoses                      Charles, LA 70615        500' Parker Black Eagle 10K Hose
     7.        Machinery &                                      6072 Candice Lane Lake   Coastal Manufacturing Reel with 144" Core &
               Equipment             Offshore Reel Inventory    Charles, LA 70615        5,800' 2-3/8" 10K Coil Tubing
     8.        Machinery &                                      6072 Candice Lane Lake   Subsea 18-3/4" H-4 10M Connectors with 7-
               Equipment             Sub-Sea Tools              Charles, LA 70615        1/16" 15M Flange
     9.        Machinery &                                      6072 Candice Lane Lake   Modified Coastal Manufacturing Reel with 102"
               Equipment             Offshore Reel Inventory    Charles, LA 70615        Core & 5,800' 2-3/8" 10K Coil Tubing
     10.       Machinery &           Fabrication & Misc         6072 Candice Lane Lake   Shop Equipment, Hand Tools, Hammer
               Equipment             Equipment                  Charles, LA 70615        Wrenches, Bearings,
     11.       Machinery &                                      6072 Candice Lane Lake   Class I Div II Double Drum Unit w/.108 S-Line &
               Equipment             DD Wireline Unit & Spool   Charles, LA 70615        9/32" E-Line Wire
     12.       Pumps & Compressors                              6072 Candice Lane Lake   660 HP Cummins QSX-15 - Eaton Manual Drive
                                     Pumping Equipment & Tool   Charles, LA 70615        Train 600 w/ 600 HP HT-400
     13.       Pumps & Compressors                              6072 Candice Lane Lake   600 HP Cummins QSX-15 - Eaton Manual Drive
                                     Pumping Equipment & Tool   Charles, LA 70615        Train 600 w/ 600 HP HT-400
     14.       Machinery &           Cantilever Decks & Sub-    6072 Candice Lane Lake
               Equipment             Base Frm                   Charles, LA 70615        96" & 118" Sheave Assy
     15.       Pumps & Compressors                              6072 Candice Lane Lake   340 HP Detroit 8V92T - HT 750 Transmission
                                     Pumping Equipment & Tool   Charles, LA 70615        w/600 HP HT-400 Pump
     16.       Pumps & Compressors                              6072 Candice Lane Lake   318 HP Detroit 8V71 - HT 750 Transmission
                                     Pumping Equipment & Tool   Charles, LA 70615        w/600 HP HT-400 Pump
     17.       Machinery &                                      6072 Candice Lane Lake   Wright's Patented 15M x 3" ID Modular
               Equipment             Sub-Sea Tools              Charles, LA 70615        Connector
     18.       Pumps & Compressors                              6072 Candice Lane Lake   700 HP Tier III Caterpillar C18 with 800 HP HT-
                                     Pumping Equipment & Tool   Charles, LA 70615        400 w/6" Plunger
     19.       Pumps & Compressors                              6072 Candice Lane Lake   700 HP Cummins V-12 with 800 HP HT-400
                                     Pumping Equipment & Tool   Charles, LA 70615        w/6" Plunger


LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 91 of 165



     20.       Tanks                                           6072 Candice Lane Lake   3 Compartment 105 BBL Open Top Holding
                                    Tanks & Separator          Charles, LA 70615        Tank
     21.       Machinery &          Cantilever Decks & Sub-    6072 Candice Lane Lake   Coil Tubing Sheave Assy Decks Rated for 15K
               Equipment            Base Frm                   Charles, LA 70615        & 30K
     22.       Machinery &          Cantilever Decks & Sub-    6072 Candice Lane Lake
               Equipment            Base Frm                   Charles, LA 70615        84" Coil Tubing Sheave Assy
     23.       Machinery &          Hydraulic Power Pack       6072 Candice Lane Lake
               Equipment            Inventory                  Charles, LA 70615        GCM Dual Reel QLS9 Cummins 350 HP HPU
     24.       Machinery &                                     6072 Candice Lane Lake   Cameron 7-1/16" 5K Triple Subsea BOP w/
               Equipment            Sub-Sea Tools              Charles, LA 70615        Annulur
     25.       Machinery &                                     6072 Candice Lane Lake   Unfinished Coastal Manufacturing Reel with
               Equipment            Offshore Reel Inventory    Charles, LA 70615        144" Core
     26.       Machinery &                                     6072 Candice Lane Lake   Assortment of Grapples, Spears, Dyes, & Tong
               Equipment            Tongs & Fishing Tools      Charles, LA 70615        Heads
     27.       Machinery &          Hydraulic Power Pack       6072 Candice Lane Lake
               Equipment            Inventory                  Charles, LA 70615        4 Cylinder 98 HP HPU
     28.       Machinery &                                     6072 Candice Lane Lake   2,200' 18 Line HP Umbilical with 3 Electrical
               Equipment            Offshore Reel Inventory    Charles, LA 70615        Lines
     29.       Machinery &                                     6072 Candice Lane Lake
               Equipment            Sub-Sea Tools              Charles, LA 70615        Subsea Injection Manifold Skid
     30.       Machinery &                                     6072 Candice Lane Lake
               Equipment            Sub-Sea Tools              Charles, LA 70615        Total Instrumental & Electric Service
     31.       Machinery &                                     6072 Candice Lane Lake   Misc. Items: Various Sizes, Hyd, HP, Chemical,
               Equipment            Hoses                      Charles, LA 70615        Test Hoses
     32.       Machinery &          Cantilever Decks & Sub-    6072 Candice Lane Lake
               Equipment            Base Frm                   Charles, LA 70615        200 Kip Cantilever Deck
     33.       Machinery &                                     6072 Candice Lane Lake   GCM 3508 Umbilical Hose Reel with 1,100' of
               Equipment            Offshore Reel Inventory    Charles, LA 70615        Parker 16 Line Umbilical w/Electrical
     34.       Machinery &                                     6072 Candice Lane Lake
               Equipment            Sub-Sea Tools              Charles, LA 70615        Oceaneering Subsea Isolating EQD's
     35.       Tanks                                           6072 Candice Lane Lake
                                    Tanks & Separator          Charles, LA 70615        Surface Gas Separators
     36.       Machinery &                                     6072 Candice Lane Lake
               Equipment            Hoses                      Charles, LA 70615        Subsea 33CP 16 x 1000'
     37.       Machinery &                                     6072 Candice Lane Lake
               Equipment            Offshore Reel Inventory    Charles, LA 70615        Unfinished Dyacon Umbilical Reels
     38.       Machinery &                                     6072 Candice Lane Lake
               Equipment            DD Wireline Unit & Spool   Charles, LA 70615        Closed Loop Hydraulic HPU




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 92 of 165



     39.       Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        3.5 " 120 Ton Power Swivel w/Remote
     40.       Machinery &                                      6072 Candice Lane Lake
               Equipment             DD Wireline Unit & Spool   Charles, LA 70615        Class I Div II Double Drum Logging Unit
     41.       Pumps & Compressors                              6072 Candice Lane Lake   8" x 6" Centrifugal Pump w/ 173HP Iveco
                                     Pumping Equipment & Tool   Charles, LA 70615        Engine
     42.       Pumps & Compressors   Pressure Control           6072 Candice Lane Lake
                                     Equipment                  Charles, LA 70615        15K Grease Injector Skid
     43.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Hoses                      Charles, LA 70615        Subsea 1" HCR
     44.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        3" 15K Subsea Wireline BOP
     45.       Machinery &           Cantilever Decks & Sub-    6072 Candice Lane Lake
               Equipment             Base Frm                   Charles, LA 70615        200 Kip Moonpool Deck
     46.       Tanks                                            6072 Candice Lane Lake
                                     Tanks & Separator          Charles, LA 70615        50 BBL Cement Mixing Tank
     47.       Machinery &                                      6072 Candice Lane Lake
               Equipment             DD Wireline Unit & Spool   Charles, LA 70615        Single 5/16" E-Line Wire Drum
     48.       Machinery &           Hydraulic Power Pack       6072 Candice Lane Lake
               Equipment             Inventory                  Charles, LA 70615        120 HP Perkins HPU
     49.       Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        18" Hydraulic Multi String Cutter
     50.       Machinery &                                      6072 Candice Lane Lake   Spare Hydraulic Cylinders for 3" 15K Subsea
               Equipment             Sub-Sea Tools              Charles, LA 70615        BOP
     51.       Pumps & Compressors                              6072 Candice Lane Lake
                                     Pumping Equipment & Tool   Charles, LA 70615        HT - 400 Pump Pods
     52.       Pumps & Compressors                              6072 Candice Lane Lake   Pump Parts to Rebuild and Replace Including
                                     Pumping Equipment & Tool   Charles, LA 70615        Book & Manuals
     53.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Hoses                      Charles, LA 70615        5K High Pressure Hose
     54.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        Subsea Tech Viper Lock & Flushing Head
     55.       Machinery &                                      6072 Candice Lane Lake   Gulf Coast Manufacturing 3" Hose Reel HR 001
               Equipment             Offshore Reel Inventory    Charles, LA 70615        & HR 001
     56.       Pumps & Compressors                              6072 Candice Lane Lake   Hydraulic Driven HP 550 Well Test Pump Max
                                     Pumping Equipment & Tool   Charles, LA 70615        Pressure 20,000 Psi
     57.       Machinery &           Cantilever Decks & Sub-    6072 Candice Lane Lake
               Equipment             Base Frm                   Charles, LA 70615        Coil Tubing Sub-base Frame




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 93 of 165



     58.       Machinery &           Hydraulic Power Pack       6072 Candice Lane Lake
               Equipment             Inventory                  Charles, LA 70615        350 HP Cummins 855 w/ 5K HPU
     59.       Tanks                                            6072 Candice Lane Lake
                                     Tanks & Separator          Charles, LA 70615        35 BBL Cement Mixing Tank
     60.       Machinery &           Portable Building & Tool   6072 Candice Lane Lake   GCM 8' x 10' Container Work Shop with 12.5
               Equipment             Rooms                      Charles, LA 70615        KW Generator
     61.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Warrior Logging System
     62.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Hoses                      Charles, LA 70615        1/2" X 100'
     63.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        Subsea Mud Mats
     64.       Machinery &                                      6072 Candice Lane Lake   .092, .125, or .108" S-Line & 7/32" E-Line
               Equipment             Slick-Line Tools           Charles, LA 70615        Sidewinder Unit 8504
     65.       Pumps & Compressors                              6072 Candice Lane Lake   Assortment of Pump Parts, Packing & Rebuild
                                     Pumping Equipment & Tool   Charles, LA 70615        Kits
     66.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools      Charles, LA 70615        Eckel 870 Tong w/ Hydraulic Back-Up
     67.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        Dril-Quip Test Stump
     68.       Pumps & Compressors                              6072 Candice Lane Lake
                                     Pumping Equipment & Tool   Charles, LA 70615        2000 HP Halliburton Grizzly Pump
     69.       Pumps & Compressors                              6072 Candice Lane Lake
                                     Pumping Equipment & Tool   Charles, LA 70615        600 HP Rebuilt Power End - HT-400 Pump
     70.       Machinery &                                      6072 Candice Lane Lake   Seanic Class 1 - 4 Torque Tool 1120029-0-
               Equipment             Sub-Sea Tools              Charles, LA 70615        10001 & 119316-0-2-005
     71.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Communication System       Charles, LA 70615        DTS SeaTel System
     72.       Machinery &           Hydraulic Power Pack       6072 Candice Lane Lake
               Equipment             Inventory                  Charles, LA 70615        Drakes John Deere HPU
     73.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Offshore Reel Inventory    Charles, LA 70615        GCM Dual Hose Reel for E-line Hose
     74.       Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        3 Leg 282 Ton Casing Jack w/ Work Basket
     75.       Machinery &           Portable Building & Tool   6072 Candice Lane Lake
               Equipment             Rooms                      Charles, LA 70615        8' x 10' Class I Div II Toolbox
     76.       Machinery &           Portable Building & Tool   6072 Candice Lane Lake
               Equipment             Rooms                      Charles, LA 70615        8' x 40' Container Work Shop w/ AC




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 94 of 165



     77.       Machinery &           Cantilever Decks & Sub-     6072 Candice Lane Lake
               Equipment             Base Frm                    Charles, LA 70615        Hyd Control Unit for Coil Tubing Unit
     78.       Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Power Swivel Stand w/ 35 Ton Jacking System
     79.       Pumps & Compressors                               6072 Candice Lane Lake
                                     Pumping Equipment & Tool    Charles, LA 70615        Halliburton HT-400 Pump Shells to Rebuild
     80.       Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        6.380" ID x 7.0625" 15M Flange Riser x 10'
     81.       Machinery &           Cantilever Decks & Sub-     6072 Candice Lane Lake
               Equipment             Base Frm                    Charles, LA 70615        50 Kip Cantilever Deck
     82.       Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        H4 Male Connector Skid #3375024160
     83.       Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Various Blades for Non Rotating Stabilizer
     84.       Machinery &                                       6072 Candice Lane Lake
               Equipment             DD Wireline Unit & Spool    Charles, LA 70615        Spool of 5/16" High Temp E-Line Wire
     85.       Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        Oceaneering Subsea EQD Release Circuit
     86.       Machinery &                                       6072 Candice Lane Lake   5K Dual BOP Assy 6.38 DEC-C 5K H2S O09
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        (8.75”-4 (7.500”))
     87.       Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        TRT - Dril-Quip
     88.       Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake   Assortment of Hinge Pins, Allen Screws &
               Equipment             Equipment                   Charles, LA 70615        Rebuild Kits
     89.       Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Sand Cutting High Pressure Pot
     90.       Machinery &                                       6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools       Charles, LA 70615        Eckel 8-5/8" Tong w/ Hydraulic Back-Up
     91.       Machinery &                                       6072 Candice Lane Lake
               Equipment             2" & 3" & 4" Manifold       Charles, LA 70615        2" x 1" 15K Dual Manifold
     92.       Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        Oceaneering Subsea Non-Isolating EQD's
     93.       Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        3" 15K Subsea Wireline Valve
     94.       Machinery &                                       6072 Candice Lane Lake   GCM Subsea Aluminum Transport Box 001,
               Equipment             Sub-Sea Tools               Charles, LA 70615        002, & 003
     95.       Pumps & Compressors                               6072 Candice Lane Lake   Hydraulic Driven Aurora Model 364A Centrifugal
                                     Pumping Equipment & Tool    Charles, LA 70615        Pump




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 95 of 165



     96.       Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        Two Piece .092" Ultra Light Wireline Units
     97.       Pumps & Compressors                              6072 Candice Lane Lake
                                     Pumping Equipment & Tool   Charles, LA 70615        3" Diaphram Pump
     98.       Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        11-3/4" Hydraulic Multi String Cutter
     99.       Pumps & Compressors   Pressure Control           6072 Candice Lane Lake
                                     Equipment                  Charles, LA 70615        10K Grease Injector Skid
     100.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        Modified TRT - WWCS
     101.      Pumps & Compressors                              6072 Candice Lane Lake   Hydraulic Driven HP 550 Pump with S/S Fluid
                                     Pumping Equipment & Tool   Charles, LA 70615        Ends Max Pressure 6,300 Psi
     102.      Machinery &                                      6072 Candice Lane Lake
               Equipment             2" & 3" & 4" Manifold      Charles, LA 70615        3" x 3" 15K Dual Choke Manifold
     103.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Assortment of Lifting Caps and Subs
     104.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        8-1/4" Hydraulic Multi String Cutter
     105.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Propriatry Materails Used By Wright's
     106.      Tanks                                            6072 Candice Lane Lake
                                     Tanks & Separator          Charles, LA 70615        45 BBL Cement Mixing Tank
     107.      Tanks                                            6072 Candice Lane Lake
                                     Tanks & Separator          Charles, LA 70615        50 BBL Square Cement Mixing Tank
     108.      Machinery &                                      6072 Candice Lane Lake
               Equipment             DD Wireline Unit & Spool   Charles, LA 70615        Single 5/16" E-Line Wire Drum
     109.      Pumps & Compressors                              6072 Candice Lane Lake   Aurora Centrifugal Pump w/Perkins 120 HP
                                     Pumping Equipment & Tool   Charles, LA 70615        Engine
     110.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        .092" Sidewinder Units, 8501, 8402, & 8503
     111.      Machinery &                                      6072 Candice Lane Lake   ROV Paddle Valve Mixed Oceaneerign &
               Equipment             Sub-Sea Tools              Charles, LA 70615        Seanic
     112.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        McKissick 14" Sheave
     113.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Flanges & Spools           Charles, LA 70615        FMC 13-5/8" x 11" 10M Spool
     114.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Flanges & Spools           Charles, LA 70615        11" 10M Spool x 112'




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 96 of 165



     115.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        McKissick 20" Sheave
     116.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        2" EQD Connector x Grayloc
     117.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools       Charles, LA 70615        Eckel 5-1/2" Tong w/ Hydraulic Back-Up
     118.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        6.380" ID x 7.0625" 15M Flange Pump in Sub
     119.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        Back up Subsea Pumps for Hydrate Skid
     120.      Pumps & Compressors   Pressure Control            6072 Candice Lane Lake
                                     Equipment                   Charles, LA 70615        10K Grease Injector Skid w/ 4 Lines
     121.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Geolog Head
     122.      Pumps & Compressors   Hyd Tools & Air             6072 Candice Lane Lake
                                     Compressors                 Charles, LA 70615        185 CFM Offshore Air Compressors
     123.      Tanks                                             6072 Candice Lane Lake
                                     Tanks & Separator           Charles, LA 70615        25 BBL MPT Tank
     124.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Flow-Tubes
     125.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        4 Spring "K" Kick-Over Tool
     126.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        Wright's Subsea Flange Torque Tool
     127.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 17" x 5-1/2" x 1.8"
     128.      Machinery &                                       6072 Candice Lane Lake   Eckel 4-1/2" Hydra Shift Model B w/ Hydraulic
               Equipment             Tongs & Fishing Tools       Charles, LA 70615        Back-Up
     129.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        WWCS Test Panel
     130.      Pumps & Compressors                               6072 Candice Lane Lake   Assortment of Pump Parts, Packing & Rebuild
                                     Pumping Equipment & Tool    Charles, LA 70615        Kits
     131.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake   Convert Dynaco Umbilical Reel to Coil Tubing
               Equipment             Dwg                         Charles, LA 70615        Reel
     132.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        J-Latch Manifold Connector - Oceaneering
     133.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" x 3" Lo-Torq 15K Valves




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 97 of 165



     134.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K 1502 Union Relief Valve
     135.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Electric-Line Tools         Charles, LA 70615        1-11/16" Gamma Gun
     136.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K x 8' Long with 1/2" Bleed Off Port
     137.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        14-7/8" Hydraulic Multi String Cutter
     138.      Machinery &                                      6072 Candice Lane Lake   Test Stand/Shipping Stand (Modified for Enven
               Equipment            Sub-Sea Tools               Charles, LA 70615        3" BOP Stack)
     139.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Slick-Line Tools            Charles, LA 70615        40' Gin Pole
     140.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Sub-Sea Tools               Charles, LA 70615        TRT Control Panel (
     141.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Electric-Line Tools         Charles, LA 70615        2" x 5' Tungstun Weight Bar
     142.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Electric-Line Tools         Charles, LA 70615        PCP Combination Freepoint Shooting Panel
     143.      Machinery &          Portable Building & Tool    6072 Candice Lane Lake
               Equipment            Rooms                       Charles, LA 70615        8' x 20' Container with Office Space & AC
     144.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        Set of 10" x 5-1/2" x 1.8"
     145.      Machinery &                                      6072 Candice Lane Lake   17H High Flow Hot Stab Mixed Seanic &
               Equipment            Sub-Sea Tools               Charles, LA 70615        Oceaneering
     146.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        6-1/4" Hydraulic Multi String Cutter
     147.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Offshore Reel Inventory     Charles, LA 70615        Hydrdyne High Pressure Hose Reel
     148.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Offshore Reel Inventory     Charles, LA 70615        Regglana HP Hose Reel
     149.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Pipe Handling Tools         Charles, LA 70615        YT Elevator
     150.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Sub-Sea Tools               Charles, LA 70615        1200 Gallon Custom Bladder
     151.      Machinery &          Engineered Manufacturing    6072 Candice Lane Lake
               Equipment            Dwg                         Charles, LA 70615        10M 13-5/8" Subsea Hydraulic Connector
     152.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Electric-Line Tools         Charles, LA 70615        10K E-Line Pack-Off Assy




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 98 of 165



     153.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 71" x 5-1/2" x 1.8"
     154.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 8' Long with 1/2" Bleed Off Port
     155.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        10K E-Line Gease Head Assy
     156.      Machinery &                                       6072 Candice Lane Lake
               Equipment             2" & 3" & 4" Manifold       Charles, LA 70615        4" Dual Cement Screen Manifold
     157.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chart Record                Charles, LA 70615        10,000 PSI Single Pin Chart Recorder
     158.      Machinery &                                       6072 Candice Lane Lake   Cores & Bodies with parts to rebuild or redess
               Equipment             Slick-Line Tools            Charles, LA 70615        tools
     159.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" Bottom Hole Pressure Tool
     160.      Machinery &                                       6072 Candice Lane Lake   17H Subsea Hot Stabs Mainfold Seanic &
               Equipment             Sub-Sea Tools               Charles, LA 70615        Oceaneering
     161.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1-1/2" Hydraulic Oil Jars
     162.      Pumps & Compressors   Hyd Tools & Air             6072 Candice Lane Lake
                                     Compressors                 Charles, LA 70615        BMF Torque Wrench Set
     163.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        Flow Meters - Flow Control
     164.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools       Charles, LA 70615        8-1/4" x 20' Weight Bar
     165.      Machinery &                                       6072 Candice Lane Lake
               Equipment             2" & 3" & 4" Manifold       Charles, LA 70615        2" x 2" 15K Dual Choke Manifold
     166.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 42" x 5-1/2" x 1.8"
     167.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Hoses                       Charles, LA 70615        Tools and Ends for Making Hoses
     168.      Machinery &                                       6072 Candice Lane Lake   Seanic Subsea 20" Super Saw 20102200149 &
               Equipment             Sub-Sea Tools               Charles, LA 70615        201008160278
     169.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        15M 3" Subsea Connector
     170.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        PSS00 Port Side Shooting Panel with CCL
     171.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 16" x 3-1/2" x 1.3"




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 99 of 165



     172.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Electric-Line Tools         Charles, LA 70615        Baker 20 Setting Tool
     173.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        12-1/4" Non Rotating Stabilizer
     174.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 1" Lo-Torq 15K Valves
     175.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Slick-Line Tools            Charles, LA 70615        QLS Heavy Duty Fising Quick Release Head
     176.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Slick-Line Tools            Charles, LA 70615        McDaniel Kick-Over Tool
     177.      Machinery &                                      6072 Candice Lane Lake   Assortment of Cross-Over Flanges and BOP
               Equipment            Lubricator Rack Inventory   Charles, LA 70615        Incerts
     178.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        12-1/2" Hydraulic Multi String Cutter
     179.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 8' Long with 1/2" Bleed Off Port
     180.      Machinery &          Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment            Boxes                       Charles, LA 70615        Cutting Rack w/TB 5'6"x5'x8'
     181.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Electric-Line Tools         Charles, LA 70615        1-3/8" Free Point Tool w/16" Stroke & Magnet
     182.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        5-3/4" Hydraulic Multi String Cutter
     183.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Slick-Line Tools            Charles, LA 70615        D&D Large Catch Over-Shot
     184.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Tongs & Fishing Tools       Charles, LA 70615        11-3/4" AZ Smith International Marine Spear
     185.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Sub-Sea Tools               Charles, LA 70615        Seanic Firestone Storage Bladder
     186.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Slick-Line Tools            Charles, LA 70615        3.000" X - Lock
     187.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Electric-Line Tools         Charles, LA 70615        1-11/16" Stack Joint
     188.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        Set of 12" x 3-1/2" x 1.3"
     189.      Metal Cutting        Mechanical Cutting          6072 Candice Lane Lake
               Equipment            Equipment                   Charles, LA 70615        Set of 21" x 3-1/2" x 1.3"
     190.      Machinery &                                      6072 Candice Lane Lake
               Equipment            Slick-Line Tools            Charles, LA 70615        3 Spring "K" Kick-Over Tool




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 100 of 165



     191.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        11.750" CIBP
     192.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools       Charles, LA 70615        8-1/4" AZ Smith International Marine Spear
     193.      Machinery &                                       6072 Candice Lane Lake   17H Subsea Hot Stabs Mixed Seanic &
               Equipment             Sub-Sea Tools               Charles, LA 70615        Oceaneering
     194.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Adjustable Choke
     195.      Machinery &                                       6072 Candice Lane Lake
               Equipment             DD Wireline Unit & Spool    Charles, LA 70615        Spool of .125 E-Line Wire
     196.      Machinery &           Portable Building & Tool    6072 Candice Lane Lake   8' x 20' HP Test Container w/ Hard Wood Wall &
               Equipment             Rooms                       Charles, LA 70615        Bullet Proof Glass
     197.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 5K Wireline BOP
     198.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Tee Joint
     199.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Pipe Handling Tools         Charles, LA 70615        Dyes and Slips
     200.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        5.587" CIBP
     201.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 13" x 5-1/2" x 1.8"
     202.      Machinery &           Fabrication & Misc          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Miller 8 Bank Welding Station
     203.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-1/16" x 7' Tungstun Weight Bar
     204.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Parts to Repack & Rebuild Pack-Off Assy
     205.      Trucks & Trailers                                 6072 Candice Lane Lake
                                     Trucks & Engines            Charles, LA 70615        Cummins 855 w/350 HP
     206.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        Cap Mag. 3'x4'
     207.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        Cutter Mag.4'x5'
     208.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        Cutting Rack w/TB 8'6"x3'6"x6'6"
     209.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 3/4" Safety Shackle 4 3/4 T




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 101 of 165



     210.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Single Wireline Valve
     211.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Single Wireline Valve
     212.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Single Wireline Valve
     213.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Single Wireline Valve
     214.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Single Wireline Valve
     215.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Single Wireline Valve
     216.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        J-Latch Male Connectro - Oceaneering
     217.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        2" x 7' Tungstun Weight Bar
     218.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Propriatry Materails Used By Wright's
     219.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K Pump in Sub with 1502 15K Union
     220.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 8' Long with 1/2" Bleed Off Port
     221.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 8' Long with 1/2" Bleed Off Port
     222.      Pumps & Compressors                               6072 Candice Lane Lake
                                     Pumping Equipment & Tool    Charles, LA 70615        Tools to Rebuild and Repack Pump
     223.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 10K Slick-line Hydraulic Pack Off Heads
     224.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        Bowen Wire-line Over-Shot
     225.      Machinery &                                       6072 Candice Lane Lake   8.250" x 4.000" 10K x 8' Long with 1/2" Bleed
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Off Port
     226.      Trucks & Trailers                                 6072 Candice Lane Lake
                                     Trucks & Engines            Charles, LA 70615        2007 Ford F-350 Diesel Flat Bed
     227.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" x 5' 15K Integral Pup Joint
     228.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Pipe Handling Tools         Charles, LA 70615        250 Ton Bottleneck Elevators 3.5" to 5"




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 102 of 165



     229.      Trucks & Trailers                                 6072 Candice Lane Lake   Mack E-6 300 HP Engine w/13 Speed
                                     Trucks & Engines            Charles, LA 70615        Transmission
     230.      Machinery &           Hydraulic Power Pack        6072 Candice Lane Lake
               Equipment             Inventory                   Charles, LA 70615        Hydraulic Control Panel
     231.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        2.500" 10K x 8' Long with 1/2" Bleed Off Port
     232.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        2.500" 10K x 8' Long with 1/2" Bleed Off Port
     233.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 6" x 5-1/2" x 1.8"
     234.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 37" x 5-1/2" x 1.8"
     235.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1-1/4" Hydraulic Oil Jars
     236.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 44" x 4-3/4 x 1.8"
     237.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Pipe Handling Tools         Charles, LA 70615        3-1/2" TS-100 Spider & Slip Assy
     238.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.375" Up Stroke Jars - QLS
     239.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        Fuseable Lock Out Tree Caps
     240.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        4-1/16" 7M Flange x 3" Bowen Tree Connection
     241.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        8-1/4" Baker Reverse Circulation Basket
     242.      Pumps & Compressors                               6072 Candice Lane Lake
                                     Pumping Equipment & Tool    Charles, LA 70615        High Pressure Grease Guns
     243.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Baker 10 Setting Tool
     244.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        SubSea Light for ROV Camera
     245.      Trucks & Trailers                                 6072 Candice Lane Lake
                                     Trucks & Engines            Charles, LA 70615        Goose Neck Trailer
     246.      Trucks & Trailers                                 6072 Candice Lane Lake
                                     Trucks & Engines            Charles, LA 70615        2006 Ford F-250 Diesel
     247.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        4x4x8 Man Basket




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 103 of 165



     248.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K Adjustable Choke
     249.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" Multistage Setting Tool
     250.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K x 8' Long with 1/2" Bleed Off Port
     251.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 34" x 5-1/2" x 1.8"
     252.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        18" Non Rotating Stabilizer
     253.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        WORK BASKET w/tong arm 8x8
     254.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K x 4' Long with 1/2" Bleed Off Port
     255.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 29" x 5-1/2" x 1.8"
     256.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Baker 5 Setting Tool
     257.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        3-1/8" CCL Collar Locator
     258.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        2-1/18" Pipe Recovery No. 10 Acid Tool
     259.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K Chemical Injection Subs
     260.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 27" x 5-1/2" x 1.8"
     261.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools       Charles, LA 70615        5-3/4" AZ Smith International Marine Spear
     262.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        4x8x3 Basket
     263.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        P&A TB 6'x6'x3'
     264.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 2 1/2" Safety Shackle 56 T
     265.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" X-Line Running Tool
     266.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 2.000" AD - 2 Tubing Pack Off Assy




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 104 of 165



     267.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        5 Gal Accumulator
     268.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        8 Gal Firestone Bladder
     269.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Collector Ring
     270.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 10' Long with 1/2" Bleed Off Port
     271.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 10' Long with 1/2" Bleed Off Port
     272.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 10' Long with 1/2" Bleed Off Port
     273.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 10' Long with 1/2" Bleed Off Port
     274.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        Diaphram Baskets 53"x25"x53"
     275.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Communication System        Charles, LA 70615        Class I Div II Wright's FCC Radios
     276.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.125" Hydraulic Oil Jars - QLS
     277.      Machinery &                                       6072 Candice Lane Lake   17H Dummy Hot Stab Mixed Seanic &
               Equipment             Sub-Sea Tools               Charles, LA 70615        Oceaneering
     278.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        5 Gal Transfer Barrier Accumulator
     279.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Hunting 1-3/4" Hydraulic Pipe Cutter
     280.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Hunting 2-7/8" Hydraulic Pipe Cutter
     281.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        108.5" x 86" x 117.5 61,500' Load Frame
     282.      Machinery &                                       6072 Candice Lane Lake   17H High Flow Hot Stab Manifold Mixed Seanic
               Equipment             Sub-Sea Tools               Charles, LA 70615        & Oceaneering
     283.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Sand Cutting Rotary Table
     284.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        8.125" CIBP
     285.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        SubSea Color Camera for ROV




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 105 of 165



     286.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        10K 26" & 27" Subsea Injection Head
     287.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        Yellow 25' x 8' x 5' Basket
     288.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 7/8" Safety Shackle 6 1/2 T
     289.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" Selective Test Tool
     290.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Pipe Handling Tools         Charles, LA 70615        2-7/8" Slip Assembly
     291.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Pipe Handling Tools         Charles, LA 70615        3-1/2" Slip Assembly
     292.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" X - Lock
     293.      Pumps & Compressors   Hyd Tools & Air             6072 Candice Lane Lake
                                     Compressors                 Charles, LA 70615        New Quincy Compressor
     294.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        20K Portable Wireline Mast
     295.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2-9/16" 5M Flange x 3" Bowen Tree Connection
     296.      Trucks & Trailers                                 6072 Candice Lane Lake
                                     Trucks & Engines            Charles, LA 70615        Various Starters
     297.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        4x8 Basket
     298.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        SEPCO Lifting Equipment
     299.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" x 10' 15K Integral Pup Joint
     300.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        QLS Cross Overs Heavy Duty Fising
     301.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        7" Hay Pulley Sheave assy
     302.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Hunting 2-1/8" Hydraulic Pipe Cutter
     303.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        6.380" ID x 7.0625" 15M Flange Riser x 5'
     304.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        10 Gal Accumulator




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 106 of 165



     305.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        10' Coil Reel Core Design to pull 100 Kips
     306.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 3' 15K Integral Pup Joint
     307.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        McKissick 24" Sheave
     308.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" x 8' 15K Integral Pup Joint
     309.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 2" Lo-Torq 15K Valves
     310.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" x 3" Lo-Torq 15K Valves
     311.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        QLS Over-Shot Heavy Duty Fising
     312.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.750" X-Line Running Tool
     313.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        250 Kip Moon Pool Deck Extension
     314.      Machinery &           Offshore Baskets & Tool    6072 Candice Lane Lake
               Equipment             Boxes                      Charles, LA 70615        4x4 Basket
     315.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Hoses                      Charles, LA 70615        3" Chemical Hose
     316.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2-1/16" 5M Flange x 3" Bowen Tree Connection
     317.      Machinery &                                      6072 Candice Lane Lake   2-1/16" 10M Flange x 3" Bowen Tree
               Equipment             Slick-Line Tools           Charles, LA 70615        Connection
     318.      Machinery &                                      6072 Candice Lane Lake   2-9/16" 10M Flange x 3" Bowen Tree
               Equipment             Slick-Line Tools           Charles, LA 70615        Connection
     319.      Machinery &           Offshore Baskets & Tool    6072 Candice Lane Lake
               Equipment             Boxes                      Charles, LA 70615        372"x47"x20"
     320.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Shackles                   Charles, LA 70615        Crosby 5/8" Safety Shackle 3 1/4 T
     321.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Pipe Handling Tools        Charles, LA 70615        DU Long Rotarty Bowl & Slip
     322.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Pipe Handling Tools        Charles, LA 70615        CSM Casing Bowl & Slip
     323.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        Subsea Acoustic for Hydrate Skid




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 107 of 165



     324.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        Klaw -Fail Safe Close Connector
     325.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Elder Buildings Structural Lift Frames
     326.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        EQD Test Stand
     327.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 10' 15K Integral Pup Joint
     328.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.875" Selective Shifting Tool
     329.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.313" Selective Shifting Tool
     330.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1-1/16" Roller Sub
     331.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools      Charles, LA 70615        3-5/8" Spear
     332.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2-1/8" Hydraulic Oil Jars
     333.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Wright's Bulk Explosive Carrier
     334.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Bristle Brush 12.75 - 13 3/8" 68#
     335.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Bristle Brush 13 5/8" - 13 3/8" 88.2#
     336.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 25" x 2-3/4" x .75"
     337.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        15M 6" Subsea Connector
     338.      Trucks & Trailers                                6072 Candice Lane Lake
                                     Trucks & Engines           Charles, LA 70615        2003 Ford F-250 Diesel
     339.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Hoses                      Charles, LA 70615        Subsea 1" HCR x 10'
     340.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K Adjustable Chokes
     341.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 10' 15K Integral Pup Joint
     342.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" 15K Swing Joint




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 108 of 165



     343.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" 15K Style 50 Red
     344.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        EnerPac Pumps
     345.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Bristle Brush 11.36 - 11 3/4" 87.2#
     346.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        4-1/16" Subsea Stimulation Head
     347.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        10M 2-9/16" Subsea Hot Stab Assembly
     348.      Machinery &                                      6072 Candice Lane Lake   Parker Hannifin Portable D032-ERL Hose
               Equipment             Hoses                      Charles, LA 70615        Crimping Machine
     349.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" 15K Tee Joint
     350.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Bristle Brush 10.75 - 10 3/4" 45.5#
     351.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Bristle Brush 10.75 - 10 3/4" 108.70#
     352.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Bristle Brush 11.36 - 11 3/4" 68#
     353.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Single Sheave Support Frame
     354.      Machinery &                                      6072 Candice Lane Lake   Parker Hannifin 80C-061 Hose Crimping
               Equipment             Hoses                      Charles, LA 70615        Machine
     355.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 10' 15K Integral Pup Joint
     356.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.250" Alligator Grabs
     357.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        3.500" Sidewall Cutter
     358.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        4000 Lbs Weight Indacator w/hose
     359.      Machinery &                                      6072 Candice Lane Lake
               Equipment             DD Wireline Unit & Spool   Charles, LA 70615        Class I Div II Ac Units
     360.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Offshore Reel Inventory    Charles, LA 70615        WWCS 65001 Over-Board Pump Reel
     361.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        FMS 3" x 18" 10K Bleed Sub H2S Service




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 109 of 165



     362.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 5K Pump in Sub with 1502 15K Union
     363.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        E-Line TB 8'x3'x7'
     364.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        Knife Boxes
     365.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Bristle Brush 9.25 - 9 5/8" 47#
     366.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Bristle Brush 9.40 - 9 5/8" 53.5#
     367.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        3-3/4" Hydraulic Multi String Cutter
     368.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Lubricator Rack Skid
     369.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chart Record                Charles, LA 70615        15,000 PSI Single Pin Chart Recorder
     370.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K x 2" 15K 1502 Union
     371.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.250" JDC Pulling Tool
     372.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-1/2" Shorty Setting Tool
     373.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        15K Night Cap
     374.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools       Charles, LA 70615        6-1/4" x 20' Weight Bar
     375.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake   Single & Double Sheeve Frame with Support
               Equipment             Dwg                         Charles, LA 70615        Cantilever Deck
     376.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Elbow Joint
     377.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3-1/8" 5M Flange x 3" Bowen Tree Connection
     378.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K Hydraulic Tool Trap
     379.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        ROV Paddle Valve Replacemnt Kit
     380.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Redesign Second Subsea Skid




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 110 of 165



     381.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chart Record                Charles, LA 70615        Pelican 1660 Cases
     382.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        5K E-Line Gease Head Assy
     383.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        8.000" CIBP
     384.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" Selective Shifting Tool
     385.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Shookum 30" Sheave
     386.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        Nitrogen Booster
     387.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 24" x 2" x .75"
     388.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        15,000 Lbs Deck Extension
     389.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K Adjustable Chokes
     390.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        3" x 10' Bump Bailer Tube
     391.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        6.380" ID x 7.0625" 15M Flange x 10K Flange
     392.      Pumps & Compressors                               6072 Candice Lane Lake
                                     Pumping Equipment & Tool    Charles, LA 70615        Aurora Centrifugal Pump 4" x 5" x 12"
     393.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K 10 Red TLR-15
     394.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" SB Pulling Tool
     395.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" RB Pulling Tool
     396.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Lifting Sub
     397.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        250 Kip 3 Cylinder Jack Stand
     398.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Coil Tubing Drum System Max Pull 44,000 Lbs
     399.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 26" x 5-1/2" x 1.8"




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 111 of 165



     400.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 34" x 2-3/4" x .75"
     401.      Machinery &           Offshore Baskets & Tool    6072 Candice Lane Lake
               Equipment             Boxes                      Charles, LA 70615        6x8x3 Basket
     402.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        FMS Bull Dog Spear Assy
     403.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Elder Buildings Strair Landing Design
     404.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Hoses                      Charles, LA 70615        4" Suction Hose
     405.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K Swing Joint
     406.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K Check Valves
     407.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        FMS 5K Slick-line Hydraulic Pack Off Heads
     408.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        10" Hay Pulley Sheave assy
     409.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1-3/4" Hydraulic Oil Jars
     410.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 9" x 2-3/4" x .75"
     411.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake   20,000 lbs. Barge Mounted W 12 x 106
               Equipment             Dwg                        Charles, LA 70615        Cantilever Deck
     412.      Machinery &                                      6072 Candice Lane Lake   2" 15K 1502 Union Blanking Caps with 1/2"
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        NPT Thread
     413.      Machinery &                                      6072 Candice Lane Lake   FMS 1-1/4" x 5' Roller Stem w/Stainless &
               Equipment             Slick-Line Tools           Charles, LA 70615        Teflon Wheels
     414.      Machinery &                                      6072 Candice Lane Lake   FMS 1-1/2" x 5' Roller Stem w/Stainless &
               Equipment             Slick-Line Tools           Charles, LA 70615        Teflon Wheels
     415.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.740" Alligator Grabs
     416.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.313" "B" Shifting Tool
     417.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 3' 15K Integral Pup Joint
     418.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" Loop Joint




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 112 of 165



     419.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/4" Spang Jars
     420.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 15K Slick-line Hydraulic Pack Off Heads
     421.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" Sidewall Cutter
     422.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 2.500" G Stop
     423.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Crossover 4 Acme Type B
     424.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        8.250" x 3.000" Bowen Cross-over
     425.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 3" x 5-1/2" x 1.8"
     426.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 28" x 1.5" x .50"
     427.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        API 6A 15M Pump in Sub with Lift Cap Design
     428.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" CCL Collar Locator
     429.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 5" x 2" x .75"
     430.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Relief Valve
     431.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Flanges & Spools            Charles, LA 70615        4-1/16" 10M x 4" 1002 Hammer Union
     432.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Communication System        Charles, LA 70615        Motorola HT 750 Radios
     433.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 1" Lo-Torq 15K Valves
     434.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K Elbow Joint
     435.      Machinery &                                       6072 Candice Lane Lake   FMS 1-1/4" x 3' Roller Stem w/Stainless &
               Equipment             Slick-Line Tools            Charles, LA 70615        Teflon Wheels
     436.      Machinery &                                       6072 Candice Lane Lake   FMS 1-1/2" x 3' Roller Stem w/Stainless &
               Equipment             Slick-Line Tools            Charles, LA 70615        Teflon Wheels
     437.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" GS Pulling Tool




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 113 of 165



     438.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.700" Heavy Duty Earth Magnet
     439.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Baker 20 Firing Head
     440.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        10M Counter Turning Dual Seal Assembly
     441.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        Slickline TB 8'x3'x7'
     442.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 4-3/4" x 4 Pitch Lift Cap 20K Rated
     443.      Machinery &           Portable Building & Tool    6072 Candice Lane Lake
               Equipment             Rooms                       Charles, LA 70615        8' x 20' Container
     444.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K Pump in Sub with 1502 15K Union
     445.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Crossover 5SA Type B
     446.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Dual Sheave Skid Support Beam
     447.      Machinery &                                       6072 Candice Lane Lake   8.250" x 4.000" 10K Pump in Sub with 1502
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        15K Union
     448.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Communication System        Charles, LA 70615        DTS Sea King System
     449.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/2" Spang Jars
     450.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" SB Pulling Tool
     451.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Bristle Brush 7.25 - 7 5/8" 29.7#
     452.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        4-3/4" Hydraulic Multi String Cutter
     453.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 19" x 2-3/4" x .75"
     454.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Offshore Davit Arm Structure Base & Skid
     455.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 2" Safety Shackle 43 T
     456.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 2' 15K Integral Pup Joint




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 114 of 165



     457.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Pipe Handling Tools         Charles, LA 70615        C Type Safety Clamp
     458.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" X-Line Running Tool
     459.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.250" Heavy Duty Earth Magnet
     460.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 2.500" AD - 2 Tubing Pack Off Assy
     461.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" X - Lock
     462.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Bristle Brush 6.50 - 7" 23#
     463.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Bristle Brush 6.85 - 7" 26#
     464.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Bristle Brush 6.85 - 7" 60.5#
     465.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 9" x 3-1/2" x 1.3"
     466.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        4' x 4' x 9' Personnel Basket
     467.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 5' 15K Integral Pup Joint
     468.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 1' 15K Integral Pup Joint
     469.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K x 1' Integral Pup Joint
     470.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K x 2' Integral Pup Joint
     471.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.125" Hydraulic Oil Jars
     472.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.875" "B" Shifting Tool
     473.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" "B" Shifting Tool
     474.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" Sand Bailer - QLS
     475.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Pump in Sub with 1502 15K Union




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 115 of 165



     476.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Pump in Sub with 1502 15K Union
     477.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Pump in Sub with 1502 15K Union
     478.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Pump in Sub with 1502 15K Union
     479.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Pump in Sub with 1502 15K Union
     480.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Pump in Sub with 1502 15K Union
     481.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7508
     482.      Machinery &                                       6072 Candice Lane Lake   8.250" x 4.000" 10K x 4' Long with 1/2" Bleed
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Off Port
     483.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 1" Safety Shackle 8 1/2 T
     484.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        T-Clamps for 7/32" - 9/32" Wire
     485.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K x 4' Long with 1/2" Bleed Off Port
     486.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 9" x 2" x .75"
     487.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        15K H4 Test Stump and Frame Design
     488.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 3 1/2" Safety Shackle 120 T
     489.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        4-1/2" IF x 7" 15K Bowen
     490.      Machinery &                                       6072 Candice Lane Lake   2-9/16" 15M Flange x 3" Bowen Tree
               Equipment             Slick-Line Tools            Charles, LA 70615        Connection
     491.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" RB Pulling Tool
     492.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" Core RJ, SS JDC, JDL, JDS, RS, RB
     493.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        3-1/2" Blades
     494.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        4-1/2" Blades




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 116 of 165



     495.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        10M 4-1/16" Subsea Failsafe Actuator Valve
     496.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" Iron Rack 200001
     497.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" Iron Rack 210001
     498.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.500" X-Line Running Tool
     499.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        3.593" CIBP
     500.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        3.710" CIBP
     501.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 5K Night Caps
     502.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 5' 15K Integral Pup Joint
     503.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K 1502 Union Male x Male Joint
     504.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/4" Knuckle Jars
     505.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-3/4" x 3' Lead Weight Bar Stem
     506.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" SB Pulling Tool
     507.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 20" x 2" x .75"
     508.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Tee Joint
     509.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K x 2" 15K 1502 Union
     510.      Machinery &                                       6072 Candice Lane Lake   4-1/16" 10M Flange x 3" Bowen Tree
               Equipment             Slick-Line Tools            Charles, LA 70615        Connection
     511.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.750" Heavy Duty Earth Magnet
     512.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" JDC Pulling Tool
     513.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" Core RJ, SS JDC, JDL, JDS, RS, RB




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 117 of 165



     514.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-1/16" x 5' Weight Bar
     515.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7507
     516.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Redesign Subsea Skid
     517.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake   96" x 50.75" x 75" Casing Jack & Swivel Stand
               Equipment             Dwg                         Charles, LA 70615        Support
     518.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        10M H-4 Connector Adapter
     519.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" x 5' 15K Integral Pup Joint
     520.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K 1502 Union x 2" Line Pipe
     521.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Pipe Handling Tools         Charles, LA 70615        T Type Safety Clamp
     522.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" Diamond Broach
     523.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.750" JDC Pulling Tool
     524.      Office Equipment                                  6072 Candice Lane Lake
                                     Office Equipment            Charles, LA 70615        Desk Top PC
     525.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 2 1/4" Safety Shackle 45 T
     526.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 2" Shackle 43 T
     527.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Communication System        Charles, LA 70615        Batteries for Radios
     528.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.500" GS Pulling Tool
     529.      Machinery &                                       6072 Candice Lane Lake   1.250" , 1.500" , 1.750" & 2.000" Thread Cross
               Equipment             Slick-Line Tools            Charles, LA 70615        Overs
     530.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        2" x 10' Bump Bailer Tube
     531.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1" Knuckle Joint
     532.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 20" x 3-1/2" x 1.3"




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 118 of 165



     533.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        10' x 8' Wellhead Work Basket with Tong Arm
     534.      Pumps & Compressors                              6072 Candice Lane Lake
                                     Pumping Equipment & Tool   Charles, LA 70615        1" Diaphram Pump
     535.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 5' 15K Integral Pup Joint
     536.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 10' 15K Integral Pup Joint
     537.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 3' 15K Integral Pup Joint
     538.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" 15K x 3' Integral Pup Joint
     539.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.000" GS Pulling Tool
     540.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        3,500" GS Pulling Tool
     541.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.500" Heavy Duty Earth Magnet
     542.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" JDC Pulling Tool
     543.      Machinery &                                      6072 Candice Lane Lake
               Equipment             LEL & NORM Meter           Charles, LA 70615        N.O.R.M Meter
     544.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Tongs & Fishing Tools      Charles, LA 70615        6-1/8" Overshot Bored 3-1/8"
     545.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Shackles                   Charles, LA 70615        Crosby 3" Safety Shackle 85 T
     546.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" Iron Rack 165001
     547.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K Swing Joint
     548.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" Iron Rack 165002
     549.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" Iron Rack 165003
     550.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" Iron Rack 165004
     551.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.125" QLS Knuckle Joint




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 119 of 165



     552.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" Diamond Broach
     553.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.750" Diamond Broach
     554.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.875" Diamond Broach
     555.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        3.000" GS Pulling Tool
     556.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.000" Core RJ, SS JDC, JDL, JDS, RS, RB
     557.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1-11/16" Slick-Line Pressure Firing Head
     558.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        2.210" CIBP
     559.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        2.553" CIBP
     560.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        2.760" CIBP
     561.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Sub-Sea Tools              Charles, LA 70615        20" Super Saw Blades - Seanic
     562.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 3" x 3-1/2" x 1.3"
     563.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        10' x 8' x 5' Wellhead Work Deck with Tong Arm
     564.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake   184.19" x 162" x 100" 100,000 Lbs Structural
               Equipment             Dwg                        Charles, LA 70615        Whinch Design
     565.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" Loop Joint
     566.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" Loop Joint
     567.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" x 1' 15K Integral Pup Joint
     568.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K x 6" Joint
     569.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        14" Hay Pulley Sheave assy
     570.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        3" 10K Blanking Caps




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 120 of 165



     571.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.250" Diamond Broach
     572.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.500" Diamond Broach
     573.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.750" Diamond Broach
     574.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.850" Diamond Broach
     575.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.250" Diamond Broach
     576.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" RB Pulling Tool
     577.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.750" Check Set Tool
     578.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-5/8" x 10' Bump Bailer Tube
     579.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        9/32" x 1-3/8" Rope Socket
     580.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-3/8" Knuckle Joint
     581.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7501
     582.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7502
     583.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7503
     584.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7504
     585.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7505
     586.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        Rack 7506
     587.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 28" x 1.5" x .75"
     588.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        12.5K Liftboat Cantilever Deck
     589.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake   200 Kips 121.875" x 283.375" x 192" Cantilever
               Equipment             Dwg                         Charles, LA 70615        Deck




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 121 of 165



     590.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Surface Y Block Support Stand
     591.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake   10M 6" x 2" & 5M 8" x 2" Weld Neck Connector
               Equipment             Dwg                        Charles, LA 70615        Subsea CVC
     592.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        7/32" , 9/32" & 5/16" Wireline Sheave Design
     593.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        15K Subsea Hot Stab Design
     594.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        2-1/16" 15M and 2-1/16" 10M 90 deg Elbow
     595.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Shackles                   Charles, LA 70615        Crosby 3/4" Shackle 4 3/4 T
     596.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Shackles                   Charles, LA 70615        Crosby 1" Shackle 8 1/2 T
     597.      Machinery &                                      6072 Candice Lane Lake   FMS 1-1/2 Rope Socket w/guts (.092 & .108
               Equipment             Slick-Line Tools           Charles, LA 70615        Wire)
     598.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.500" Core RJ, SS JDC, JDL, JDS, RS, RB
     599.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1-9/16" Bottom Decentralizer Sub
     600.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Spring Centralizer Sub
     601.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1-11/16" Firing Head
     602.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Wright's 7/32" & 9/32" Sheave Stand
     603.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 14" x 2" x .75"
     604.      Machinery &                                      6072 Candice Lane Lake
               Equipment             LEL & NORM Meter           Charles, LA 70615        L.E.L Meter
     605.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        70K Liftboat Cantilever Deck
     606.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 5' 15K Integral Pup Joint
     607.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.000" GR Adapter Assembly
     608.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.000" Sidewall Cutter




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 122 of 165



     609.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-3/8" x 5' Weight Bar
     610.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        5.500" CIBP
     611.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        W 36 x 300 & W 36 x 302 Support Beams
     612.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        2 Million Pound 36" Casing Jack Stand
     613.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake   120" x 96" x 99" & 99" x 39" x 97.5" Spreader
               Equipment             Dwg                         Charles, LA 70615        Bar Max Load 11,500
     614.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 10' 15K Integral Pup Joint
     615.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/4" Knuckle Joints
     616.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.400" DCW Overshot Magnet
     617.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.500" JDC Pulling Tool
     618.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.500" SB Pulling Tool
     619.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.500" RB Pulling Tool
     620.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" Sand Bailer
     621.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.250" Sand Bailer
     622.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        5/16" x 1-3/8" Rope Socket
     623.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K Lifting Sub
     624.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 15K Night Caps
     625.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        6-1/2" Cross-over Sub
     626.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        14' x 8' x 9'.2" Cement Blender Mixing Skid
     627.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        14' x 8' x 10" Cement Blender Mixing Skid




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 123 of 165



     628.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        10M 13-5/8" Subsea Dual Port TRT
     629.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 1 3/4" Safety Shackle 25 T
     630.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 7/8" Shackle 6 1/2 T
     631.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Elbow Joint
     632.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 2' 15K Integral Pup Joint
     633.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K 1502 Union Blanking Caps
     634.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2-7/8" 8rd EUE x 3" Bowen Tree Connection
     635.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.750" Tubing End Locator
     636.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" GR Adapter Assembly
     637.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3.000" Sand Bailer
     638.      Machinery &                                       6072 Candice Lane Lake   D&D 2.000" AD - 2 Lower Tubing Pack Off
               Equipment             Slick-Line Tools            Charles, LA 70615        Assy
     639.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        Sucker Rod Pin & Box Chaser
     640.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        R & S Cocking Tool
     641.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        Pressure Wheel
     642.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1" CCL Collar Locator
     643.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Electric Enerpac HP Pump
     644.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 5K Lifting Sub
     645.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        1/2 Chemical Pump - AKO
     646.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 15" x 2-3/4" x .75"




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 124 of 165



     647.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 2.5" x 2" x .75"
     648.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 1" x 1.5" x .30"
     649.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        8'2" x 5'6" x 4'10" Air Compressor Skids
     650.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        11,550 Lbs 120" x 48" x 49" Iron Transport Skid
     651.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        125 Kip Coil Tubing Sub-base Frame
     652.      Trucks & Trailers                                6072 Candice Lane Lake
                                     Trucks & Engines           Charles, LA 70615        Small Trailer
     653.      Hand Tools &          Hand Tools Shop &          6072 Candice Lane Lake
               Equipment             Offshore                   Charles, LA 70615        1 7/8" Hammer Wrench
     654.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K Swing Joint
     655.      Machinery &                                      6072 Candice Lane Lake   FMS 1-3/4 Rope Socket w/guts (.108, .125 &
               Equipment             Slick-Line Tools           Charles, LA 70615        Braid line Wire)
     656.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.000" Gauge Ring
     657.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" Pineapple Broach
     658.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.750" Pineapple Broach
     659.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.875" Pineapple Broach
     660.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        3.813" X-Line Running Tool
     661.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        DCW Overshot 3 Leg Magnet
     662.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        DCW SCSSV Opener for Stuck Tool String
     663.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Wire-Line Shear Studs for CIBP
     664.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Simpson Meter Model 260
     665.      Machinery &                                      6072 Candice Lane Lake
               Equipment             DD Wireline Unit & Spool   Charles, LA 70615        Spool of .108 Slick-Line Wire




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 125 of 165



     666.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        2-3/8" Blades
     667.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        2-7/8" Blades
     668.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        4" Blades
     669.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        5" Blades
     670.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        5-1/2" Blades
     671.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        7-5/8" Cross-Over Sub
     672.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Subsea Coil Tubing Clamp
     673.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        8'5" x 4'5" x 6" Basket With Door
     674.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        150 Kip 4.5 IF Box x Lifting Lug
     675.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Coil Tubing Sub-base Frame
     676.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake   7-1/16" 10M Flange x 4.312" Nom Thread TRT
               Equipment             Dwg                        Charles, LA 70615        Adapter
     677.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        8' x 4'2" Casing Jack Frame
     678.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Subsea 176" Spreader Bar 181,200 Lbs Lift
     679.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        53" x 25" x 53" Pump Transport Basket
     680.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        96" x 96" x 27" Basket max Weight 14,300 Lbs
     681.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        96.5 x 84" x 92" Power Pack Skid Design
     682.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake   77" x 77" x 54" Subsea EQD Structure Frame
               Equipment             Dwg                        Charles, LA 70615        Design
     683.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        10K Subsea Gas Trap
     684.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        372" x 47" x 20" Basket Max Load 30,000 Lbs




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 126 of 165



     685.      Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 5/8" Hammer Wrench
     686.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 2' 15K Integral Pup Joint
     687.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Tee Joint
     688.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 3' 15K Integral Pup Joint
     689.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" 15K Cross Joint
     690.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/2" x 3' Weight Bar Stem
     691.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/2" x 5' Weight Bar Stem
     692.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/2" Knuckle Joints
     693.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/2" Knuckle Jars
     694.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-3/4" x 5' Lead Weight Bar Stem
     695.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        Wire-Line Spooler Adapter
     696.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Baker 5 - 1-1/16" Firing Head
     697.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        7/32" x 1-3/8" Rope Socket
     698.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1.90" Elite Magna Range CIBP
     699.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 4' Long with 1/2" Bleed Off Port
     700.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 4' Long with 1/2" Bleed Off Port
     701.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 4' Long with 1/2" Bleed Off Port
     702.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 4' Long with 1/2" Bleed Off Port
     703.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 4' Long with 1/2" Bleed Off Port




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 127 of 165



     704.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K x 4' Long with 1/2" Bleed Off Port
     705.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Flanges & Spools            Charles, LA 70615        2-9/16" 10M BX 153 x 2" 1502 Hammer Union
     706.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        2.5 Gal Accumulator
     707.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 11" x 3-1/2" x 1.3"
     708.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 1 1/2" Shackle 17 T
     709.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        3" 15K 1502 Union Blanking Caps
     710.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1" Spang Jars
     711.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.250" Gauge Ring
     712.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" "W" Running Tool
     713.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        G Stop Running Tool Assy
     714.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.625" Hydrostatic Bailer
     715.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        8.000" Counter Wheel
     716.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" Double O-Ring Tear Drop Sub
     717.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        12.00" CIBP Setting Sleeve
     718.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1.750" Extra Range CIBP
     719.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        15K 7.00" 5SA Type B Test Stump
     720.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 19" x 2" x .75"
     721.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 4" x 1.5" x .30"
     722.      Machinery &           Offshore Baskets & Tool     6072 Candice Lane Lake
               Equipment             Boxes                       Charles, LA 70615        4x4x2 Basket




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 128 of 165



     723.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Shackles                Charles, LA 70615        Crosby 1 1/8" Shackle 9 1/2 T
     724.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        1" Hammer Wrench
     725.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K Elbow Joint
     726.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K Elbow Joint
     727.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        3" 15K Male x Male Joint
     728.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/2" x 2' Weight Bar Stem
     729.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.250" Pineapple Broach
     730.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.500" Pineapple Broach
     731.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.750" Pineapple Broach
     732.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.850" Pineapple Broach
     733.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.000" Pineapple Broach
     734.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.250" Pineapple Broach
     735.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3.000" GR Adapter Assembly
     736.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.500" "D" Running Tool
     737.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3.000" x 2.3125" GG Pulling Tool
     738.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.750" Sand Bailer
     739.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3.000" D&D Holefinder
     740.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Electric-Line Tools     Charles, LA 70615        Baker 10 - 1-7/16" Firing Head
     741.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Electric-Line Tools     Charles, LA 70615        2.764" CIBP




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 129 of 165



     742.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K Night Cap
     743.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K Night Cap
     744.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K Night Cap
     745.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K Night Cap
     746.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K Night Cap
     747.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K Night Cap
     748.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 17" x 2" x .75"
     749.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        25' x 8' x 3' Subsea Mud Mats
     750.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        10M 13-5/8" x 10M 2-9/16" Side Port Flange
     751.      Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 1/2" Hammer Wrench
     752.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chart Record                Charles, LA 70615        1,000 PSI Single Pin Chart Recorder
     753.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chart Record                Charles, LA 70615        1,500 PSI Single Pin Chart Recorder
     754.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1" Knuckle Joints
     755.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/4" x 3' Weight Bar Stem
     756.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-1/4" x 5' Weight Bar Stem
     757.      Machinery &                                       6072 Candice Lane Lake   FMS 1-1/4 Rope Socket w/guts ( .092 & .108
               Equipment             Slick-Line Tools            Charles, LA 70615        Wire)
     758.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1-3/4" Spang Jars
     759.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2-3/8" 8rd EUE x 3" Bowen Tree Connection
     760.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        3-1/2" 8rd EUE x 3" Bowen Tree Connection




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 130 of 165



     761.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.750" Gauge Ring
     762.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        DCW SCSSV Opener
     763.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" 4 Prong Wireline Grab
     764.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" "D" Running Tool
     765.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" "W" Running Tool
     766.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.750" Check Set Tool
     767.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" x 1.7500" GG Pulling Tool
     768.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        1.500" Sand Bailer
     769.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 2.000" G Stop
     770.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" & 2.500 HX Pulling and Running Prong
     771.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-9/16" Top Decentrailizer
     772.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" High Temp CCL Collar Locator
     773.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Wireline Cutters
     774.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Propriatry Materails Used By Wright's
     775.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K 6.31" Acme Type B Test Stump
     776.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Sub-Sea Tools               Charles, LA 70615        SubSea Pipeline Plugs
     777.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 16" x 2" x .75"
     778.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Dual Sheave Deck
     779.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        8,750 Lbs Lifting Plate




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 131 of 165



     780.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        174" x 54" x 44.5" Basket Max Load 33,750 Lbs
     781.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        317" x 53" x 24" Basket Max Load 15,250 Lbs
     782.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" x 5' 15K Integral Pup Joint
     783.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        FMS 1-1/2" Tubular Jars
     784.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2-3/8" Acme x 3" Bowen Tree Connection
     785.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2-7/8" Acme x 3" Bowen Tree Connection
     786.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.850" Gauge Ring
     787.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.900" Gauge Ring
     788.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.250" Impression Block
     789.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.313" Check Set Tool
     790.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" C1 Running Tool
     791.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        Manual Lock Out Tree Caps
     792.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" D&D Holefinder
     793.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        D&D 2.000" F Collar Stop
     794.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        D&D 2.500" F Collar Stop
     795.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Number 20 Junk Basket
     796.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1-11/16" Button Sub
     797.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1.562" CIBP
     798.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1.625" CIBP




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 132 of 165



     799.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        2.500" CIBP
     800.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        2-9/16" 10M 4 Way Subsea Block
     801.      Office Equipment                                 6072 Candice Lane Lake
                                     Office Equipment           Charles, LA 70615        Lap top PC
     802.      Hand Tools &          Hand Tools Shop &          6072 Candice Lane Lake
               Equipment             Offshore                   Charles, LA 70615        1 3/8" Hammer Wrench
     803.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chart Record               Charles, LA 70615        5,000 PSI Single Pin Chart Recorder
     804.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        3" 15K Wing x Wing Joint
     805.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K Wing x Wing Joint
     806.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        2" 15K 1502 Union x 3-1/2" 8rd EUE
     807.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        FMS 1" Rope Socket w/guts for .092 Wire
     808.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        FMS 1-1/4" Tubular Jars
     809.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" Gauge Ring
     810.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.700" Skirted Magnet
     811.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.250" Tubing End Locator
     812.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.500" Tubing End Locator
     813.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        Center Spear Assembly
     814.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" 2 Prong Wireline Grab
     815.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.750" 2 Prong Wireline Grab
     816.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.750" 4 Prong Wireline Grab
     817.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.875" D&D Holefinder




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 133 of 165



     818.      Machinery &                                       6072 Candice Lane Lake   D&D 2.500" AD - 2 Upper Tubing Pack Off
               Equipment             Slick-Line Tools            Charles, LA 70615        Assy
     819.      Machinery &                                       6072 Candice Lane Lake   D&D 2.500" AD - 2 Lower Tubing Pack Off
               Equipment             Slick-Line Tools            Charles, LA 70615        Assy
     820.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 1.500" Shock Absorber
     821.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 3.000" F Collar Stop
     822.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        .092" - .125" Wire Clamp
     823.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1" x 5' Weight Bar
     824.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-3/8" Decentralizers Bottom Sub
     825.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Baker 5 - 1-3/8" Firing Head
     826.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" Double Pin
     827.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Neo Product Cement
     828.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        8.00" CIBP Setting Sleeve
     829.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        8.530" Gauge Ring
     830.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        10K 4.75" Acme Type B Test Stump
     831.      Metal Cutting         Mechanical Cutting          6072 Candice Lane Lake
               Equipment             Equipment                   Charles, LA 70615        Set of 3" x 1.5" x .30"
     832.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        48" x 44" x 38" Subsea Clump Weights
     833.      Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 1/8" Hammer Wrench
     834.      Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 1/4" Hammer Wrench
     835.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 1' 15K Integral Pup Joint
     836.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        2" x 1' 15K Integral Pup Joint




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 134 of 165



     837.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" x 1' 15K Integral Pup Joint
     838.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        3" 15K Blanking Caps
     839.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/4" x 2' Weight Bar Stem
     840.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/4" x 5' Mule Shoe Go Devil
     841.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-3/4" Knuckle Joints
     842.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        Hydraulic Pack Off Head
     843.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2-1/2" 5M Blanking Caps
     844.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3.500" Gauge Ring
     845.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.000" GS Pulling Tool
     846.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.750" Skirted Magnet
     847.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.250" Skirted Magnet
     848.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.000" 2 Prong Wireline Grap
     849.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.875" Check Set Tool
     850.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        GA-2 Running Tool
     851.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        RK-1 Running Tool
     852.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.000" x 1.1875" GG Pulling Tool
     853.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.000" x 1.7500" GG Pulling Tool
     854.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        D&D 2.000" AD - 2 Upper Tubing Pack Off Assy
     855.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        D&D 1.250" Shock Absorber




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 135 of 165



     856.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        BK Ball Testing Saddle
     857.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1-9/16" Tandem Sub
     858.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Number 10 Junk Basket
     859.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        4" Tandem Gun Sub
     860.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        5.510" Gauge Ring
     861.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        12.050" Gauge Ring
     862.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Cement Blender
     863.      Metal Cutting         Mechanical Cutting         6072 Candice Lane Lake
               Equipment             Equipment                  Charles, LA 70615        Set of 6" x 3-1/2" x 1.3"
     864.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        15' Span W12 x 135 Beams Support
     865.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        175 Kip Pin Analysis with Cantilever Deck
     866.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        150 Kip 4.5 IF Box x Lifting Lug with Wep Hole
     867.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        250 Kip 47' W 36 x 300 Beam Support Frame
     868.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Subsea EQD Crossover Design
     869.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        450 Ft Lbs Torque Ratchet Multiplier
     870.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Shackles                   Charles, LA 70615        Crosby 1/2" Safety Shackle 2 T
     871.      Hand Tools &          Hand Tools Shop &          6072 Candice Lane Lake
               Equipment             Offshore                   Charles, LA 70615        7/8" Hammer Wrench
     872.      Hand Tools &          Hand Tools Shop &          6072 Candice Lane Lake
               Equipment             Offshore                   Charles, LA 70615        1 3/4" Hammer Wrench
     873.      Hand Tools &          Hand Tools Shop &          6072 Candice Lane Lake
               Equipment             Offshore                   Charles, LA 70615        3" Striking Wrench
     874.      Machinery &                                      6072 Candice Lane Lake   2" 15K 1502 Union Blanking Caps with 1/2"
               Equipment             Chicksan Iron 2" & 3"      Charles, LA 70615        NPT Thread




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 136 of 165



     875.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K 1502 Union x 2-3/8" 8rd EUE
     876.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/2" x 3' Mule Shoe Go Devil
     877.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/2" x 5' Lead Weight Bar Stem
     878.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3-1/2" Acme x 3" Bowen Tree Connection
     879.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.750" Gauge Ring
     880.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        5.000" Gauge Ring
     881.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.250" Tubing Swedge
     882.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.500" Tubing Swedge
     883.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.750" Tubing Swedge
     884.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.875" Tubing Swedge
     885.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.500" 2 Prong Wireline Grab
     886.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        Wirefinder with Center Spear & Jars
     887.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3.000" C1 Running Tool
     888.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3.000" PS Running Tool
     889.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        3.000" J Running Tool
     890.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.000" x 1.000" GG Pulling Tool
     891.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        D&D 3.000" A Tubing Stop
     892.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        D&D 3.000" A1 Tubing Stop
     893.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        D&D 3.000" AD Tubing Stop




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 137 of 165



     894.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        P-242 Prong
     895.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.500" DX Pulling and Running Prong
     896.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        Line Wipers
     897.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        Number 5 Junk Basket
     898.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" Double Box Sub
     899.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" Single O-Ring Tear Drop Sub
     900.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        9.51" CIBP Setting Sleeve
     901.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        2.000" CIBP
     902.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        4.500" Gauge Ring
     903.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Lifting Sub
     904.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Lifting Sub
     905.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Lifting Sub
     906.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Lifting Sub
     907.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Lifting Sub
     908.      Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" 10K Lifting Sub
     909.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        Bowen 3.5 Power Swivel Torque Arm
     910.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        125' to 200 ton 70' Winch for Wireline Truck Unit
     911.      Machinery &           Engineered Manufacturing    6072 Candice Lane Lake
               Equipment             Dwg                         Charles, LA 70615        12' x 8' x 6' Sheave Support Platform
     912.      Office Equipment                                  6072 Candice Lane Lake
                                     Office Equipment            Charles, LA 70615        Deck




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 138 of 165



     913.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        5/8" Hammer Wrench
     914.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        2" Hammer Wrench
     915.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        1 13/16" Striking Wrench
     916.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        1 7/8" Striking Wrench
     917.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        3 1/8" Striking Wrench
     918.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chart Record            Charles, LA 70615        500 PSI Single Pin Chart Recorder
     919.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K Y Joint
     920.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K Y Joint
     921.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K 1502 Union Male x Male Joint
     922.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K Tee Joint
     923.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K Y Joint
     924.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K 1502 Union x 2-7/8" 8rd EUE
     925.      Machinery &                                   6072 Candice Lane Lake   3" 15K 1502 Union Blanking Caps with 1/2"
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        NPT Thread
     926.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        1" 5K Adjustable Choke
     927.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/4" x 3' Mule Shoe Go Devil
     928.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/2" x 5' Mule Shoe Go Devil
     929.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.500" Gauge Ring
     930.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.700" Gauge Ring
     931.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.125" Gauge Ring




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 139 of 165



     932.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        3.000" Gauge Ring
     933.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        3.750" Gauge Ring
     934.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.250" Impression Block
     935.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500 Impression Block
     936.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.750" Impression Block
     937.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" Impression Block
     938.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.750" Impression Block
     939.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.875" Impression Block
     940.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.750" Tubing Swedge
     941.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.850" Tubing Swedge
     942.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" Tubing Swedge
     943.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.843" Wirefinder Split Skirt
     944.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.250" Wirefinder Split Skirt
     945.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.700" Wirefinder Split Skirt
     946.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.843" Wirefinder Skirt
     947.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" C1 Running Tool
     948.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        JK Running Tool
     949.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        JC-3 Running Tool
     950.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" PS Running Tool




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 140 of 165



     951.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.500" J Running Tool
     952.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.250" Sampler Bailer
     953.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.750" Sampler Bailer Bottom Mule Shoe w/Ball
     954.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.750" Sampler Bailer Flat Bottom w/Ball
     955.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        1.750" Sampler Bailer Flat Bottom w/Flapper
     956.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Slick-Line Tools           Charles, LA 70615        2.000" & 2.500" Pinning Tool
     957.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Number 25 Junk Basket
     958.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1-3/8" x 1" Cross-Over
     959.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1.406" CIBP
     960.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        1.460" CIBP
     961.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        2" x 8' Perf Carrier 45 deg 6 spf
     962.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Blaster Multimeter Model 109
     963.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        E-Line Counters
     964.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Electric-Line Tools        Charles, LA 70615        Lock Springs
     965.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        Square Subsea Clump Weights
     966.      Machinery &           Engineered Manufacturing   6072 Candice Lane Lake
               Equipment             Dwg                        Charles, LA 70615        8'5" x 4'5" x 6" Basket Without Door
     967.      Office Equipment                                 6072 Candice Lane Lake
                                     Office Equipment           Charles, LA 70615        Chairs
     968.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Shackles                   Charles, LA 70615        Crosby 1 1/8" Safety Shackle 9 1/2 T
     969.      Machinery &                                      6072 Candice Lane Lake
               Equipment             Shackles                   Charles, LA 70615        Crosby 1/2" Shackle 2 T




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 141 of 165



     970.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Shackles                Charles, LA 70615        Crosby 5/8" Shackle 3 1/4 T
     971.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        1 1/4" Striking Wrench
     972.      Hand Tools &          Hand Tools Shop &       6072 Candice Lane Lake
               Equipment             Offshore                Charles, LA 70615        2 1/4" Striking Wrench
     973.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" x 2' 15K Integral Pup Joint
     974.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K Wing x Wing Joint
     975.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" 15K 1502 Union Blanking Caps
     976.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Chicksan Iron 2" & 3"   Charles, LA 70615        2" x 2' 15K Integral Pup Joint
     977.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1' x 5' Weight Bar Stem
     978.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/4" x 5' Flat Bottom Go Devil
     979.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/2" x 2' Flat Bottom Go Devil
     980.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-1/2" x 5' Flat Bottom Go Devil
     981.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        FMS 1-3/4" x 2' Lead Weight Bar Stem
     982.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2-7/8" PH 6 x 3" Bowen Tree Connection
     983.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1-1/2" Oil Jars Redress Kits
     984.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1-3/4" Oil Jars Redress Kits
     985.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2-1/18" Oil Jars Redress Kits
     986.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.250" Gauge Ring
     987.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        1.750" Blind Box
     988.      Machinery &                                   6072 Candice Lane Lake
               Equipment             Slick-Line Tools        Charles, LA 70615        2.000" Blind Box




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 142 of 165



     989.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.850" Impression Block
     990.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" Impression Block
     991.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.250" Tubing Swedge
     992.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Tubing Swedge
     993.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" Skirted Magnet
     994.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        Paraffin Scratcher
     995.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.250" Wirefinder Skirt
     996.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.250" JU Adapter
     997.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" JU Adapter
     998.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.750" JU Adapter
     999.      Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" JU Adapter
     1000.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" PS Running Tool
     1001.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" J Running Tool
     1002.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.250" Tar Baby Blocks
     1003.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Sampler Bailer
     1004.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.750" Sampler Bailer
     1005.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" Sampler Bailer
     1006.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.750" Sampler Bailer
     1007.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        D&D 2.500" A Tubing Stop




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 143 of 165



     1008.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 2.500" A1 Tubing Stop
     1009.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        D&D 2.500" AD Tubing Stop
     1010.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" Sampler Bailer Bottom Mule Shoe w/Ball
     1011.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" Sampler Bailer Flat Bottom w/Ball
     1012.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        P-100 Prong
     1013.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        2.000" DX Pulling and Running Prong
     1014.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        Wire-Tester Tool
     1015.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-9/16" Top Sub
     1016.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        5/8" Sucker Rod Cross-Over
     1017.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" x 3-1/8" CCL Cross-Over
     1018.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-11/16" Tear Drop x Go Box Sub
     1019.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        6.32" CIBP Setting Sleeve
     1020.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        1-9/16" x 24' Perf Carrier 6 spf
     1021.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        5.410" Gauge Ring
     1022.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        5.500" Gauge Ring
     1023.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        6.100" Gauge Ring
     1024.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Electric-Line Tools         Charles, LA 70615        12" x 3" Bowen Sub
     1025.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" Lubricator Clamp
     1026.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" Lubricator Clamp




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 144 of 165



     1027.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" Lubricator Clamp
     1028.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" Lubricator Clamp
     1029.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" Lubricator Clamp
     1030.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" Lubricator Clamp
     1031.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Lubricator Rack Inventory   Charles, LA 70615        3.000" Lubricator Clamp
     1032.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 1 1/4" Safety Shackle 14 T
     1033.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 1 1/2" Safety Shackle 17 T
     1034.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Shackles                    Charles, LA 70615        Crosby 1" Safety Shackle 8 1/2 T
     1035.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        3/4" Hammer Wrench
     1036.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 7/16" Striking Wrench
     1037.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 1/2" Striking Wrench
     1038.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 5/8" Striking Wrench
     1039.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        1 3/4" Striking Wrench
     1040.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        2" Striking Wrench
     1041.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        2 1/2" Striking Wrench
     1042.     Hand Tools &          Hand Tools Shop &           6072 Candice Lane Lake
               Equipment             Offshore                    Charles, LA 70615        2 5/8" Striking Wrench
     1043.     Machinery &                                       6072 Candice Lane Lake   3" 15K 1502 Union Blanking Caps with 1/2"
               Equipment             Chicksan Iron 2" & 3"       Charles, LA 70615        NPT Thread
     1044.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 1" x 3' Weight Bar Stem
     1045.     Machinery &                                       6072 Candice Lane Lake
               Equipment             Slick-Line Tools            Charles, LA 70615        FMS 2" x 5' Weight Bar Stem




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 145 of 165



     1046.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        4-1/2" 8rd EUE x 3" Bowen Tree Connection
     1047.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1-1/4" Oil Jars Redress Kits
     1048.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.250" Blind Box
     1049.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Blind Box
     1050.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.850" Blind Box
     1051.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.250" Blind Box
     1052.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.300" Blind Box
     1053.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" Blind Box
     1054.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.750" Blind Box
     1055.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.750" Blind Box
     1056.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.700" Wirefinder Skirt
     1057.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        3.000" JU Adapter
     1058.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        Collar Stop Running Tool
     1059.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        D&D 2.000" A Tubing Stop
     1060.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        D&D 2.000" A1 Tubing Stop
     1061.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        D&D 2.000" AD Tubing Stop
     1062.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Sampler Bailer Bottom Chisel w/Ball
     1063.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.750" Sampler Bailer Bottom Chisel w/Ball
     1064.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" Sampler Bailer Bottom Chisel w/Ball




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 146 of 165



     1065.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" Sampler Bailer Bottom Chisel w/Ball
     1066.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" Sampler Bailer Bottom Mule Shoe w/Ball
     1067.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" Sampler Bailer Flat Bottom w/Ball
     1068.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.000" Sampler Bailer Flat Bottom w/Flapper
     1069.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.750" Sampler Bailer Flat Bottom w/Flapper
     1070.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Pinning Tool
     1071.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        3.000" Pinning Tool
     1072.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" x 5' Shot Rod
     1073.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        Neo Product Water
     1074.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        HPI Cement
     1075.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        5.48" CIBP Setting Sleeve
     1076.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-9/16" x 8' Perf Carrier 6 spf
     1077.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-9/16" x 18' Perf Carrier 6 spf
     1078.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        2" x 6' Perf Carrier 6 spf
     1079.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        2" x 20' Perf Carrier 6 spf
     1080.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        4" x 12' Perf Carrier 8 spf
     1081.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        4" Gum Bottom
     1082.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        3.800" Gauge Ring
     1083.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        3.810" Gauge Ring




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 147 of 165



     1084.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        Baker No. 10 Cross-Over to Baker No. 20
     1085.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        Mixing Paddles
     1086.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Flanges & Spools      Charles, LA 70615        2-9/16" 10M BX 153
     1087.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Flanges & Spools      Charles, LA 70615        2-1/16" 10M
     1088.     Office Equipment                            6072 Candice Lane Lake
                                     Office Equipment      Charles, LA 70615        36" TV Sets
     1089.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Shackles              Charles, LA 70615        Crosby 1 1/4" Shackle 12 T
     1090.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        9/16" Hammer Wrench
     1091.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        3 1/8" Hammer Wrench
     1092.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        3 1/2" Hammer Wrench
     1093.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        1 1/16" Striking Wrench
     1094.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        1 11/16" Striking Wrench
     1095.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        2 1/8" Striking Wrench
     1096.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        2 5/16" Striking Wrench
     1097.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        2 3/8" Striking Wrench
     1098.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Sampler Bailer Bottom Mule Shoe w/Ball
     1099.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Sampler Bailer Flat Bottom w/Ball
     1100.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" Tandem Sub
     1101.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" Bottom Blast Sub
     1102.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-9/16" Double O-Ring Bull Plug




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 148 of 165



     1103.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" x 2' Perf Carrier 4 spf
     1104.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" x 4' Perf Carrier 4 spf
     1105.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-9/16" x 4' Perf Carrier 4 spf
     1106.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        4" Blast Sub
     1107.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Flanges & Spools      Charles, LA 70615        2-1/16" 5M R 27
     1108.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        1" Striking Wrench
     1109.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        2 9/16" Striking Wrench
     1110.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        D&D 2.500" AD2 Setting Tool
     1111.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        4" Cross-Over Sub
     1112.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        1 1/8" Striking Wrench
     1113.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        D&D 1.850" AD2 Setting Tool
     1114.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        D&D 2.250" AD2 Setting Tool
     1115.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.750" Sampler Bailer Flat Bottom w/Ball
     1116.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        2.500" Sampler Bailer Flat Bottom w/Flapper
     1117.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" Top Sub
     1118.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" x 3' Perf Carrier 4 spf
     1119.     Hand Tools &          Hand Tools Shop &     6072 Candice Lane Lake
               Equipment             Offshore              Charles, LA 70615        1 3/8" Striking Wrench
     1120.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Slick-Line Tools      Charles, LA 70615        1.500" Sampler Bailer Flat Bottom w/Flapper
     1121.     Machinery &                                 6072 Candice Lane Lake
               Equipment             Electric-Line Tools   Charles, LA 70615        1-3/8" Double O-Ring Bull Plug




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 149 of 165



     1122.     Machinery &                                           6072 Candice Lane Lake
               Equipment                Electric-Line Tools          Charles, LA 70615        1-11/16" Diode
     1123.     Machinery &                                           6072 Candice Lane Lake
               Equipment                Flanges & Spools             Charles, LA 70615        2-1/8" 5M R 27
     1124.     Hand Tools &             Hand Tools Shop &            6072 Candice Lane Lake
               Equipment                Offshore                     Charles, LA 70615        2 1/4" Hammer Wrench
     1125.     Hand Tools &             Hand Tools Shop &            6072 Candice Lane Lake
               Equipment                Offshore                     Charles, LA 70615        2 3/16" Striking Wrench
     1126.     Machinery &                                           6072 Candice Lane Lake
               Equipment                Slick-Line Tools             Charles, LA 70615        2.000" Tubing Cleaning Brush
     1127.     Machinery &                                           6072 Candice Lane Lake
               Equipment                Slick-Line Tools             Charles, LA 70615        2.500" Tubing Cleaning Brush
     1128.     Machinery &                                           6072 Candice Lane Lake
               Equipment                Electric-Line Tools          Charles, LA 70615        1-9/16" x 4' Perf Carrier 6 spf
     1129.     Machinery &                                           6072 Candice Lane Lake
               Equipment                Electric-Line Tools          Charles, LA 70615        1" x 5' Shot Rod
     1130.     Machinery &                                           6072 Candice Lane Lake
               Equipment                Electric-Line Tools          Charles, LA 70615        HPI Water
     1131.     Pumps & Compressors                                   6072 Candice Lane Lake
                                        Pumping Equipment & Tool     Charles, LA 70615        2" Diaphram Pump
     1132.     Leasehold                                             6072 Candice Lane Lake
               Improvement - Building   Lake Charles Property        Charles, LA 70615        Lease Building
     1133.
     1134.
     1135.     Wright's Patent                                                                Patent US 8,746,351   B2 Subsea Riser
     1136.                                                                                    Patent US 9,273,663   B2 Subsea Power Source
               Wright's Patent                                                                Methods
     1137.                                                                                    Patent US 9,574,416   B2 Explosive Tubular
               Wright's Patent                                                                Cutter with Devices
     1138.                                                                                    Patent US 8,413,725   B2 Subsea Separator
               Wright's Patent                                                                Hydrate Remedation
     1139.                                                                                    Patent US 9,435,185   B2 Hydrate Remedation
               Wright's Patent                                                                Technique
     1140.                                                           6072 Candice Lane Lake
               ForkLift                 Harlo 8500 4X4 Forklift      Charles, LA 70615
     1141.                              Taylor 22,000 lbs Forklift   6072 Candice Lane Lake
               ForkLift                 Needs a Engine               Charles, LA 70615




LEGAL_US_W # 100299477.1
                            Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 150 of 165



     1142.                            Taylor 22,000 lbs Forklift   6072 Candice Lane Lake
               ForkLift               Has New Engine               Charles, LA 70615
     1143.                                                         6072 Candice Lane Lake
               ForkLift               VolVo L70F Loader/Forklift   Charles, LA 70615
     1144.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        1/4"
     1145.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        5/16"
     1146.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        11/32"
     1147.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        3/8"
     1148.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        7/16"
     1149.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        1/2"
     1150.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        9/16"
     1151.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        5/8"
     1152.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        11/16"
     1153.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        3/4"
     1154.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        13/16"
     1155.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        7/8"
     1156.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        15/16"
     1157.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        1"
     1158.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        1 1/16"
     1159.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        1 1/8"
     1160.     Hand Tools   Shop &                                 6072 Candice Lane Lake
               Offshore                                            Charles, LA 70615        1 3/16"


LEGAL_US_W # 100299477.1
                            Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 151 of 165



     1161.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 1/4"
     1162.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 5/16"
     1163.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 3/8"
     1164.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 7/16"
     1165.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 1/2"
     1166.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 5/8"
     1167.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 11/16"
     1168.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 3/4"
     1169.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 13/16"
     1170.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 7/8"
     1171.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        2"
     1172.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        2 1/8"
     1173.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        2 3/16"
     1174.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        2 3/8"
     1175.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        2 1/2"
     1176.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        2 13/16"
     1177.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1/4" - 5/16"
     1178.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        3/8" - 7/16"




LEGAL_US_W # 100299477.1
                            Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 152 of 165



     1179.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        7/16" - 1/2"
     1180.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1/2" - 9/16"
     1181.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        9/16" - 5/8"
     1182.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        5/8" - 11/16"
     1183.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        9/32" - 11/16"
     1184.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        5/8" - 3/4"
     1185.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        11/16" - 13/16"
     1186.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        3/4" - 7/8"
     1187.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        13/16" - 15/16"
     1188.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        15/16" - 1"
     1189.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1 1/8" - 1 1/2"
     1190.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        3/8" - 7/16"
     1191.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        7/16" - 17/32"
     1192.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1/2" - 9/16"
     1193.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        5/8" - 11/16"
     1194.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        5/8" - 3/4"
     1195.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        3/4" - 7/8"
     1196.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        7/8" - 1 1/16"




LEGAL_US_W # 100299477.1
                            Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 153 of 165



     1197.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        9/16" - 5/8"
     1198.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        5/8" - 3/4"
     1199.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        11/16" - 13/16"
     1200.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1/4" - 5/16"
     1201.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        3/8" - 7/16"
     1202.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        1/2" - 9/16"
     1203.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        5/8" - 11/16"
     1204.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        11/16" - 7/8"
     1205.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        5/8" - 3/4"
     1206.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        6MM
     1207.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        7MM
     1208.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        8MM
     1209.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        9MM
     1210.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        10MM
     1211.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        11MM
     1212.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        12MM
     1213.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        13MM
     1214.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        14MM




LEGAL_US_W # 100299477.1
                            Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 154 of 165



     1215.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        15MM
     1216.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        16MM
     1217.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        17MM
     1218.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        18MM
     1219.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        19MM
     1220.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        20MM
     1221.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        21MM
     1222.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        22MM
     1223.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        23MM
     1224.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        24MM
     1225.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        25MM
     1226.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        26MM
     1227.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        27MM
     1228.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        30MM
     1229.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        32MM
     1230.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        6MM-8MM
     1231.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        7MM-9MM
     1232.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        12MM-14MM




LEGAL_US_W # 100299477.1
                            Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 155 of 165



     1233.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        13MM-15MM
     1234.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        16MM-18MM
     1235.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        17MM-19MM
     1236.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        20MM-22MM
     1237.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        21MM-23MM
     1238.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        30MM-32MM
     1239.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        8MM-10MM
     1240.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        12MM-14MM
     1241.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        13MM-14MM
     1242.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        13MM-16MM
     1243.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        15MM-17MM
     1244.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        17MM-19MM
     1245.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        22MM-24MM
     1246.     Hand Tools   Shop &                          6072 Candice Lane Lake
               Offshore                                     Charles, LA 70615        30MM-32MM
     1247.                                                  6072 Candice Lane Lake
               Electric-Line Tools                          Charles, LA 70615        Bolton 1-9/16" Bull Plug
     1248.                                                  6072 Candice Lane Lake
               Flanges & Spools                             Charles, LA 70615        4-1/16" 10M BX 155 Weld neck
     1249.                                                  6072 Candice Lane Lake
               Flanges & Spools                             Charles, LA 70615        4-1/16" K-39
     1250.                                                  6072 Candice Lane Lake
               Flanges & Spools                             Charles, LA 70615        4-1/16" 75K BX 155 Weld neck
     1251.                                                  6072 Candice Lane Lake
               Flanges & Spools                             Charles, LA 70615        4" Series 600


LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 156 of 165



     1252.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        4" Series 600 x 2-9/16" 10K
     1253.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        4" Series 900
     1254.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        3-1/16" 10M BX 154 Weld neck
     1255.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-9/16" 15M BX 153
     1256.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-9/16" 10M BX 153 x 2" Line
     1257.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-9/16" 5M R 27
     1258.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2" Series 600
     1259.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2" Series 600 Weld neck
     1260.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-9/16" 75K x 2" 1502 Hammer Union
     1261.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        1-13/16" 10M x 2" Line
     1262.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-9/16" 15M Weld neck
     1263.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        3-1/8" 5M Weld neck
     1264.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        7-1/16" 5M
     1265.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 10M BX 152 x 2" 1502 Hammer Union
     1266.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 10M BX 152 Blind
     1267.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2" Series 900
     1268.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        3" Series 600 Blind
     1269.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 10M BX 152
     1270.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 5M R 24 x 2" Line




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 157 of 165



     1271.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 10M BX 152 x 1-1/8" Line
     1272.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 15M BX 152 x 2" 1502 Hammer Union
     1273.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 5M R 24 x 1-1/8" Line
     1274.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 5M BX 152 x 1-1/8" Line
     1275.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 10M BX 152 x 2" 1502 Hammer Union
     1276.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        1-13/16" 10M
     1277.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2" XS 15M Weld neck
     1278.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        1-13/16" 10M x 2" 1502 Hammer Union
     1279.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2-1/16" 5M R-24 x 2" Line
     1280.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        3-1/8" 2M Blank
     1281.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        3-1/18" 5M R 35 x 3-1/2" Line
     1282.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        6" 150#
     1283.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        8" 150#
     1284.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        4" 150# x 4" Elbow
     1285.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        4" 150# x 4" Line
     1286.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        1-13/16" 10M
     1287.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        1-13/16" 10M Weld neck
     1288.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        2" 150#
     1289.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        1-13/16" 15M x 2" 1502 Hammer Union




LEGAL_US_W # 100299477.1
                           Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 158 of 165



     1290.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        1-1/2" 150#
     1291.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        6" Series 600 Blank
     1292.                                                 6072 Candice Lane Lake
               Flanges & Spools                            Charles, LA 70615        6" Series 900 Blank
     1293.                                                 6072 Candice Lane Lake
               Sub-Sea Tools                               Charles, LA 70615        2" Grayloc - Oceaneering
     1294.     Welding Machine &                           6072 Candice Lane Lake
               Genarator                                   Charles, LA 70615        Offshore Welding Machine
     1295.     Welding Machine &                           6072 Candice Lane Lake
               Genarator                                   Charles, LA 70615        Offshore Generator
     1296.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Stallion Offshore 11" x 36" Six Man Sleeper
     1297.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Stallion Offshore 11" x 36" Rec/Laundry
     1298.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Stallion Offshore 10" x 20" Two Man Sleeper
     1299.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Stallion Offshore 10" x 20" Six Man Sleeper
     1300.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Stallion Offshore 8" x 12" Laundry
     1301.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Bunk Trailer
     1302.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Washer/Shower Trailer
     1303.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Office Trailer
     1304.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Kitchen/Lounge Trailer
     1305.     Elder Building & Travel                     6072 Candice Lane Lake
               Trailer                                     Charles, LA 70615        Mud Room Elder Building
     1306.     Fabrication & Misc                          6072 Candice Lane Lake
               Equipment                                   Charles, LA 70615        Electrical Parts, Inventory Room and Parts




LEGAL_US_W # 100299477.1
Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 159 of 165




                           EXHIBIT 3
       Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 160 of 165



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
EPIC COMPANIES, LLC, et al.                              § Case No. 19-34752
                                                         §
                 Debtors.1                               § (Jointly Administered)
                                                         §

            NOTICE OF AUCTION FOR THE SALE OF THE DEBTORS’ ASSETS

       PLEASE TAKE NOTICE that on [●], 2019, the United States Bankruptcy Court for the
Southern District of Texas (the “Court”) entered the Order (A) Approving Auction and Bid
Procedures, Including Bid Protections, (B) Authorizing And Scheduling An Auction For The Sale
Of The Debtors’ Assets; and (C) Granting Related Relief [Docket No. [●] (the “Bid Procedures
Order”)2 authorizing the above-captioned debtors and debtors in possession (collectively, the
“Debtors”) to conduct an auction (the “Auction”) to select the party to purchase the Debtors’ assets.
The Auction will be governed by the bid procedures approved pursuant to the Bid Procedures
Order (attached to the Bid Procedures Order as Exhibit 1, the “Bid Procedures”).

    Copies of the Bid Procedures Order, the Bid Procedures, or other documents related thereto
    are available upon request to Epiq by calling (855) 958-0575 (United States and Canada) and
    (503) 597-5530 (International) or visiting the Debtors’ restructuring website at
    https://dm.epiq11.com/case/Epic.

       PLEASE TAKE FURTHER NOTICE that the Bid Deadline is November 8, 2019, at
5:00 p.m. (Prevailing Central Time), and that any person or entity who wishes to participate in
the Auction must comply with the participation requirements, bid requirements, and other
requirements set forth in the Bid Procedures.

        PLEASE TAKE FURTHER NOTICE that the Debtors intend to conduct the Auction, at
which they will consider any Qualified Bid submitted to the Debtors and their professionals, by
and pursuant to the Bid Procedures as set forth in the Bid Procedures Order, on November 12,
2019, at 10 a.m. (Prevailing Central Time) at the offices of Porter Hedges LLP, 1000 Main
Street, 36th Floor, Houston, Texas 77002.


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.
2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bid
Procedures Order or the Bid Procedures, as applicable.

                                                         1
8721296v3
     Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 161 of 165



       PLEASE TAKE FURTHER NOTICE that a hearing to approve a sale based on the
Highest and Best Bed shall take place on November 15, 2019, at [●] in Courtroom 400, 4th
Floor, United States Courthouse, 515 Rusk Street, Houston, Texas 77002.


       Dated: October __, 2019.

                                               PORTER HEDGES LLP

                                        By:     /s/ John F. Higgins
                                               John F. Higgins (TX 09597500)
                                               M. Shane Johnson (TX 24083263)
                                               Genevieve M. Graham (TX 24085340)
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               Telephone: (713) 226-6000
                                               Fax: (713) 226-6248

                                               PROPOSED COUNSEL FOR DEBTORS
                                               AND DEBTORS IN POSSESSION




                                           2
8721296v3
Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 162 of 165




                           EXHIBIT 4
      Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 163 of 165



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
EPIC COMPANIES, LLC, et al.                              § Case No. 19-34752
                                                         §
                 Debtors.1                               § (Jointly Administered)
                                                         §

    NOTICE OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES SUBJECT TO
    POSSIBLE ASSUMPTION AND ASSIGNMENT AND PROPOSED CURE AMOUNTS
                        [Relates to Doc. Nos. 13 and ___]

         PLEASE TAKE NOTICE that on [●], 2019, the United States Bankruptcy Court for the

Southern District of Texas, Houston Division, entered the Order (A) Approving Auction and Bid

Procedures, Including Bid Protections, (B) Authorizing And Scheduling An Auction For The Sale

Of The Debtors’ Assets; and (C) Granting Related Relief [Docket No. __] (the “Bid Procedures

Order”). The Bid Procedures Order, among other things, requires the Debtors to file and serve a

notice (the “Cure Notice”) of proposed cure amounts (the “Cure Amount”) for all contracts and

leases subject to assumption and assignment to the successful bidder to be identified at the

conclusion of the auction of the Debtors’ assets.

         PLEASE TAKE FURTHER NOTICE that at ______ (Prevailing Central Time) on

November 15, 2019, or as soon thereafter as counsel may be heard, there will be a hearing (the

“Sale Hearing”), where the Debtors will seek approval and authorization of the Sale to the

Successful Bidder at the Auction or if there is no Auction, to the Stalking Horse Bidder.



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.

                                                         1
8689522v3
     Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 164 of 165



       PLEASE TAKE FURTHER NOTICE that Exhibit A attached hereto includes a list of

all executory contracts and unexpired leases that may be included as part of the sale and the

proposed Cure Amount for each lease or contract.

       PLEASE TAKE FURTHER NOTICE that any objection to the Cure Amount must be

filed with the Bankruptcy Court and served on the undersigned counsel on or before November 8,

2019 at 5:00 p.m. (Prevailing Central Time) (the “Cure Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE that pursuant to the Bid Procedures Order, any

objection to the Cure Amount must state with specificity what cure the party to the contract or

lease believes is required with appropriate documentation in support thereof. If no objection is

timely received, the Cure Amount set forth in the Cure Notice shall be controlling notwithstanding

anything to the contrary in any executory contract, unexpired lease or other document as of the

date of the Cure Notice; the non-debtor party to the executory contract or unexpired lease shall be

deemed to have stipulated that the Cure Amount set forth in the Cure Notice is correct; the non-

debtor party shall be forever barred, estopped and enjoined from asserting or claiming that any

additional amounts are due or other defaults exist, that conditions to assignment must be satisfied

under such contract or lease or that there is any objection or defense to the assumption and

assignment of such contract or lease, including any argument that there exist conditions to

assumption and assignment that must be satisfied under such contract or lease or that any required

consent to assignment has not been given.

       PLEASE TAKE FURTHER NOTICE that the inclusion of any contracts or leases on

Exhibit A hereto shall not constitute or be deemed to be a determination or admission by the

Debtors that such document is, in fact, an executory contract or unexpired lease within the meaning

of the Bankruptcy Code (all rights with respect thereto being expressly reserved).



                                                2
8689522v3
     Case 19-34752 Document 227 Filed in TXSB on 10/03/19 Page 165 of 165




       Dated: _________, 2019.

                                          PORTER HEDGES LLP

                                    By:    /s/ John F. Higgins
                                          John F. Higgins (TX 09597500)
                                          M. Shane Johnson (TX 24083263)
                                          Genevieve M. Graham (TX 24085340)
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 226-6000
                                          Fax: (713) 226-6248

                                          PROPOSED COUNSEL FOR DEBTORS
                                          AND DEBTORS IN POSSESSION




                                      3
8689522v3
